        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 1 of 179



 1   Brian J. Stretch, SBN 163973                        Jesse Bless (pro hac vice)
     bstretch@sidley.com                                 jbless@aila.org
 2   Naomi Igra, SBN 269095                              AMERICAN IMMIGRATION LAWYERS
     naomi.igra@sidley.com                               ASSOCIATION
 3   Chelsea Davis, SBN 330968                           1301 G Street, Suite 300
     chelsea.davis@sidley.com                            Washington, D.C. 20005
 4   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000                   Samina M. Bharmal (pro hac vice)
 5   San Francisco, CA 94104                             sbharmal@sidley.com
     Telephone: +1 415 772 1200                          SIDLEY AUSTIN LLP
 6   Facsimile: +1 415 772 7400                          1501 K Street NW
                                                         Washington, D.C. 20005
 7                                                       Telephone: +1 202 736 8000
     Attorneys for Plaintiffs
 8

 9                                 UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                              OAKLAND

12   IMMIGRANT LEGAL RESOURCE CENTER;                     Case No. 4:20-cv-05883-JSW
     EAST BAY SANCTUARY COVENANT;
13   COALITION FOR HUMANE IMMIGRANT                       DECLARATION OF DOUGLAS B. RAND
     RIGHTS; CATHOLIC LEGAL IMMIGRATION                   IN SUPPORT OF PLAINTIFFS’ MOTION
14   NETWORK, INC.; INTERNATIONAL RESCUE                  FOR PRELIMINARY INJUNCTION
     COMMITTEE; ONEAMERICA; ASIAN
15   COUNSELING AND REFERRAL SERVICE;
     ILLINOIS COALITION FOR IMMIGRANT
16   AND REFUGEE RIGHTS,
17                  Plaintiffs,
            v.
18
     CHAD F. WOLF, under the title of Acting
19   Secretary of Homeland Security;
     U.S. DEPARTMENT OF HOMELAND
20   SECURITY; KENNETH T. CUCCINELLI,
     under the title of Senior Official Performing the
21   Duties of the Deputy Secretary of Homeland
     Security; U.S. CITIZENSHIP & IMMIGRATION
22   SERVICES
23
                    Defendants.
24

25

26

27

28                                                 -1 -
                                    DECLARATION OF DOUGLAS B. RAND
                                        Case No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 2 of 179



 1   I, Douglas B. Rand, hereby submit this declaration pursuant to 28 U.S.C. § 1746 and declare as

 2   follows:

 3
             1.      I am a Senior Fellow and Director of the Technology and Innovation Initiative at the
 4
     Federation of American Scientists, focusing on the intersection of immigration policy and artificial
 5
     intelligence (AI) in advancing the nation’s national security and economic growth.
 6
             2.      I have a J.D. from Yale Law School, and an M.B.A. from Yale School of
 7
     Management. Before completing my J.D. and M.B.A., I completed an M.A. at the Harvard Graduate
 8
     School of Arts and Sciences, and an A.B. at Harvard College.
 9
             3.      My research has generally focused on immigration policy, particularly as it pertains
10
     to technology and economic growth.
11
             4.      I have published several articles and analyses of immigration policies, including The
12
     Case of the Insolvent Federal Agency: A Forensic Analysis of Public Data on U.S. Citizenship &
13
     Immigration Services, N.Y.U. Journal of Legislation & Public Policy Quorum (June 15, 2020).
14
             5.      As Assistant Director for Entrepreneurship in the White House Office of Science and
15
     Technology Policy, I helped lead the Obama Administration’s high-skill immigration agenda,
16
     including core elements of the bipartisan Senate bill on comprehensive immigration reform in 2013,
17
     and President Obama’s subsequent executive actions on immigration.
18
             6.      As Co-Founder and Founding President of Boundless Immigration Inc., I helped
19
     launch a venture-backed technology company that empowers families to navigate the immigration
20
     system more confidently, rapidly, and affordably, and led the company’s strategy, legal, content, and
21
     external affairs functions.
22
             7.      A true and correct copy of my curriculum vitae is attached as Appendix A.
23
             8.      I am providing this declaration in my personal capacity.
24
             9.      A list of all materials I have reviewed in preparing this declaration is attached as
25
     Appendix B.
26
             10.     I have personal and professional knowledge of the matters set forth herein. I would
27
     testify to the facts in this declaration under oath if called upon to do so.
28
                                                        2
                                       DECLARATION OF DOUGLAS B. RAND
                                           Case No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 3 of 179



 1            11.   On November 14, 2019, the U.S. Department of Homeland Security (“DHS”)

 2   proposed changes to the immigration services fee schedule administered by a DHS subagency, U.S.

 3   Citizenship and Immigration Services (“USCIS”). 84 Fed. Reg. 62,280 (Nov. 14, 2019) (“November

 4   Proposal”). The November Proposal issued right before the Thanksgiving holiday, with a December

 5   16, 2019 deadline for comments.

 6            12.   DHS subsequently replaced the economic analysis on the regulatory docket for this

 7   rulemaking with a new economic analysis, without informing the public, on November 22, 2019.

 8            13.   DHS then published an entirely different set of budget assumptions on December 9,

 9   2019, extending the comment deadline to December 30, 2019. 84 Fed. Reg. 67,243 (Dec. 9, 2019)

10   (“December Proposal”).

11            14.   The December Proposal advanced new rationales for fee increases not previously

12   even alluded to in the November Proposal. It did not include a corresponding new fee schedule and

13   did not propose concrete adjustment of fees in accordance with the new rationales.

14            15.   On January 24, 2020, DHS reopened the public comment period for the proposed rule

15   for another seventeen days, with a deadline of February 10, 2020. 85 Fed. Reg. 4,243 (Jan. 24,

16   2020).

17            16.   On February 3, 2020, one week before that deadline, I attended a meeting at USCIS

18   where I participated in a demonstration of the cost modeling software USCIS used in the course of

19   determining the fee increase.

20            17.   On August 3, 2020, the DHS published a final rule, U.S. Citizenship and Immigration

21   Services Fee Schedule and Changes to Certain Other Benefit Request Requirements. 85 Fed. Reg.

22   46,788 (Aug. 3, 2020) (the “Final Rule”).

23            18.   I have also testified before Congress regarding USCIS. My prepared testimony and

24   supplemental testimony to the U.S. House Committee on the Judiciary, Subcommittee on

25   Immigration and Citizenship, for the hearing entitled “Oversight of the U.S. Citizenship and

26   Immigration Services,” are attached as Appendices C and D.

27            19.   I was asked to provide my expert opinion about the technical aspects of the cost

28   modeling that underlies the fee increases in the Final Rule, based on both my expertise and my
                                                      3
                                     DECLARATION OF DOUGLAS B. RAND
                                         Case No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 4 of 179



 1   participation in the cost modeling software demonstration, as well as the basis of calculations I made

 2   to determine the proportion of the USCIS costs that are unaccounted for in the Final Rule, and the

 3   extent to which the public can or cannot make determinations about the components of the USCIS

 4   budget based on the data provided to the public in the Final Rule.

 5          20.     In summary, it is my expert opinion that the Final Rule relies on inaccurate and

 6   inadequately explained inputs, and that the public is unable to determine, based on the proposals and

 7   the Final Rule, the components of the USCIS budget or the basis for the allocation of costs across

 8   the various form types.

 9          21.     Despite my policy experience in this area, my considerable time expended in the short

10   period allotted for comments and review, and my in-person meeting with USCIS to see a

11   demonstration of the agency’s software, I am unable to discern the basis for key inputs and

12   assumptions in the cost modeling on which the Final Rule is based.

13          22.     USCIS’s budget is an input into the cost-modeling software. Critically, the software

14   does not determine the budget; it merely allocates the agency’s budget among all of the various form

15   types. In other words, DHS first determines the total budget for USCIS and then uses the Activity-

16   Based Cost (“ABC”) model to determine how to allocate that budget to the various fees. The public

17   has not been informed about the component parts of the budget, and that information is not captured

18   within the cost-modeling software I observed during my technical meeting with USCIS.

19          23.     After the Final Rule issued, I conducted the following calculations to determine the

20   proportion of the budget that is unexplained in the rule.

21          24.     Table 2 of the Final Rule asserts that USCIS requires an additional $1.036 billion in

22   average annual Non-Premium Immigration Examinations Fee Account revenue (hereafter

23   “revenue”) in order to operate within its average annual budget projection. USCIS only itemizes

24   three budget categories to account for its increased cost baseline. Although the allocation of costs

25   among these three budget categories is inconsistent as between Table 2 of the November Proposal

26   and the accompanying narrative, and the Final Rule revises these numbers, it can be inferred (with

27   no small difficulty) that USCIS plans to expend an annual average of $185 million for “Pay and

28   benefits adjustments for on-board staff” ($280.2 million in FY 2019 and $89.8 million in FY 2020);
                                                     4
                                     DECLARATION OF DOUGLAS B. RAND
                                         Case No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 5 of 179



 1   $122.8 million for “Pay and benefits for new staff” ($116.7 million in FY 2019 and $128.8 million

 2   in FY 2020); and $69.1 million for “Net additional costs.” These three budget items add up to $376.8

 3   million per year, which only accounts for 36% of the $1.036 billion in additional annual revenue that

 4   USCIS claims it needs.

 5          25.     This calculation leaves over $659 million, or 63.6%, of the new revenue allocation

 6   completely unexplained.

 7          26.     In addition, the Final Rule does not state the functions that the “new hires” will

 8   perform. It is therefore unclear whether they are “adjudicators,” which is the specific term USCIS

 9   uses to describe the employees who process immigration applications.

10          27.     I am unable to discern why the Final Rule projects an annual average of $4.444

11   billion in budget needs.

12          28.     USCIS’s actual costs in FY 2018, 2019, and 2020 are identified in DHS’s annual

13   Congressional budget justifications, which state that the enacted budgets (i.e. actual costs) for

14   USCIS were $3.626 billion in FY 2018, $3.877 billion in FY 2019, and $3.997 billion in FY 2020. (I

15   have manually adjusted these budget numbers to exclude “Premium” budget expenditures, as in the

16   Final Rule.)

17          29.     These costs, as reported by DHS to Congress, were much lower than the projections

18   in the Final Rule, which alleges a budget need of $4.332 billion in FY 2019 and $4.556 billion in FY

19   2020, or an average of $4.444 billion. The cost modeling software I observed does not take into

20   account the difference between actual costs and projected costs during the fiscal years in question.

21          30.     Furthermore, the November and December Proposals, the February 3, 2020 meeting

22   with USCIS, and the Final Rule taken together did not provided sufficient detail as to the bases on

23   which the agency relied to project significantly higher costs for a number of individual form types.

24          31.     At a high level, it appears that the cost modeling software DHS relies upon for this

25   rulemaking calculates “Model Output” for each form type as the “Total Cost” for that form type

26   divided by its fee-paying volume. Then, DHS puts those Model Outputs into a separate spreadsheet,

27   outside of the cost modeling software, to undergo “Cost Reallocation” to determine the fees in the

28   Final Rule.
                                                      5
                                      DECLARATION OF DOUGLAS B. RAND
                                          Case No. 4:20-cv-05883-JSW
          Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 6 of 179



 1            32.     The projected costs for various form types have changed dramatically over the past

 2   four years since the publication of the 2016 USCIS fee rule. For example, the November Proposal

 3   indicated that the USCIS’s cost to complete a Form I-129 (Petition for a Nonimmigrant Worker) has

 4   increased by 83%, and its cost to complete a Form N-400 (Application for Naturalization) has

 5   increased by 32%. The cost modeling software does not articulate the reasons for these changes.

 6            33.     An essential factor in the ABC calculations is the projected future volume of

 7   applications. Neither I nor any other public commenters have any of the information necessary to

 8   determine how the USCIS “Volume Projection Committee” takes prior volume data and makes a

 9   valid projection into future years.

10            34.     DHS has not explained its source for data on volume projections that it entered into

11   the model. For example, the November Proposal projects that a N-400 takes 1.57 hours to complete

12   at a fee of $1,170, or $745 per hour. But an EB-5 I-526 petition takes 8.65 hours at a fee of $4,015,

13   or $464.16 per hour. The disparate hourly rates per form is inconsistent with an activity-based cost

14   system in which fee burdens are allocated consistently across form types. In the Final Rule, the only

15   explanation offered is that “DHS uses multiple, different techniques to forecast USCIS’ workloads.”

16   85 Fed. Reg. 46,871.

17            35.     DHS’s apparent failure to account for such factors as election-year volume surges,

18   pre-hike volume surges, and post-hike volume drop-offs suggests that the methodology is flawed in

19   ways that the public cannot adequately assess. Such volume changes have been observed in many

20   studies, including the 2020 State of New American Citizenship Report that I authored for Boundless

21   Immigration Inc.1

22            36.     As stated above, the Final Rule has nearly $700 million of unexplained costs. In

23   addition, the Final Rule calls for an increase of 6,277 positions, or 43% above the staffing amount

24   identified in the 2016/2017 fee rule, including an unexplained doubling of positions within the Fraud

25   Detection and National Security Directorate. See 85 Fed. Reg. at 46,871.

26

27

28   1
         Available at https://www.boundless.com/research/state-of-new-american-citizenship-report/.
                                                     6
                                       DECLARATION OF DOUGLAS B. RAND
                                           Case No. 4:20-cv-05883-JSW
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 7 of 179



 1          37.     USCIS states in the Final Rule that it sent staff to assist Immigration and Customs

 2   Enforcement under the Emergency Supplemental Appropriations for Humanitarian Assistance and

 3   Security at the Southern Border Act of 2019. Pub. L. No. 116-26, 133 Stat. 1018.

 4          38.     Although DHS claims that the “[m]arginal costs associated with this effort are not in

 5   this final rule,” it is unclear based on the record how they have been accounted for elsewhere.

 6          39.     As described above, the public comment period for the rulemaking was unusual and

 7   disjointed. Despite my technical expertise and experience in this area, I did not have adequate time

 8   for public comment on such a broad rule.

 9          40.     Instead of the required 60 days with a complete proposal, DHS has provided the

10   following:

11      •   November proposed rule: Nov. 14–Dec.16 (32 days)

12      •   December proposed rule with supplemental information: Dec. 9–30, 2019 (21 days) + Jan.

13          24–Feb. 10, 2020 (17 days); the supplemental information completely changed the fee

14          schedule in the initial proposed rule of Nov. 14, 2019, requiring public commenters to start

15          over in their data analysis and comment preparation.

16      •   56 Proposed forms: Nov. 18–Dec. 30, 2019 (42 days) + Jan. 24–Feb. 10, 2020 (17 days)

17      •   Economic analysis: N/A (no proper notice that the new version replaced the old version)

18      •   Cost modeling software: Feb. 3–10 (7 days)

19          41.     Because of the breaks between the various comment periods, and the lack of advance

20   notice for some of the later comment periods, I had to spend significant time re-orienting and

21   reviewing the new proposals and issuances, which are extremely dense material, in order to provide

22   meaningful comments, with limited ability to shift schedules to make time for meaningful analysis.

23

24

25

26

27

28
                                                     7
                                     DECLARATION OF DOUGLAS B. RAND
                                         Case No. 4:20-cv-05883-JSW
          Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 8 of 179



 1
 2    I declare under penalty of perjury under the laws of the United States of America that the foregoing

 3    is true and correct to the best of my knowledge.



 5     Executed on   8 / 2�2020

 7

 8

 9

10

11

12

13

l4

15

16

17

18

19

20

21

22

23

24

'25
:-s
27
_8

                                      DECLARATION OF DOUGLAS B. RAND
                                           Case No. 4:20�cv-05883-JSW
Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 9 of 179




                  APPENDIX A
              Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 10 of 179

                                              DOUGLAS B. RAND


EDU CATION
YALE LAW SCHOOL                                                                                             2007- 2010
J.D ., June 2010
Honors:            E ntrepreneurship Challenge (Inaugural Award Winner)
Activities:        National Popular Vote Initiative (Founder)
                   I nformation Society Project and Knight Law & Media Program (Student Fellow)
                   Small Business Legal Services, Community & Economic D evelopment Clinic
                   San Francisco Affirmative Litigation Project
                   Yale Law School D emocrats (Co-Chair)
                   American Constitution Society (Voting Rights Committee, E ducation Committee)

YALESCHOOLOFMANAGEMENT                                                                                      2008-2010
M.B.A., June 2010
H onors:           Yale E ntrepreneurial Institute Summer Fellowship (2010)
                   Net Impact Case Competition awardee
Activities:        E ntrepreneurship Club
                   E nergy Club

HARVARD GRADUATE SCHOOL OF ARTS AND SCIENCES                                                                1999- 2001
M.A., Organismic and Evolutionary Biology (OEB)                                                              3.93 GPA
H onors:           National Science Foundation G raduate Research Fellowship
Activities:        Published research on molecular phylogeny and life history evolution
                   Teaching Fellow for courses in biology lab research, evolution, and animal behavior
                   Organizer of roundtable on biology and public policy
                   Research assistant for Professor Emeritus E rnst Mayr

HARVARD COLLEGE                                                                                             1994-1998
A.B. cum laude, concentration in Biology                                                                     3.76 GPA
H onors:           Summa cum laude senior thesis
                   Phi Beta Kappa
                   John H arvard Scholarship for academic excellence (four awards)
                   Harvard College Research Program (three grants)
Activities:        Computational biology project at National Center for Biotechnology Information (NCBI)
                   First-Year Outdoor Program (FOP) trip leader
                   On Thin Ice improv comedy troupe and H arvard-Radcliffe D ramatic Club
                   Boston Refugee Youth Enrichment (BRYE) volunteer coordinator and E SL tutor


EXPERIEN CE
BOUNDLESS                                                                                                   Seattle, WA
Co-Founder and Founding President                                                                          2017- present
Co-founder of a venture-backed technology company that empowers families to navigate the immigration system more
confidently, rapidly, and affordably. Through its online platform and network of independent immigration attorneys,
Boundless has helped thousands of people apply for green cards and U.S. citizenship. Boundless has been featured by
the New York Times, Univision, Newsweek, Fast Company, Techcrunch, and dozens of other media outlets. Its
investors include Foundry Group, Trilogy Equity Partners, Pioneer Square Labs, Two Sigma Ventures, and Founders'
Co-op. As founding President, led the company's strategy, legal, content, and external affairs functions .
            Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 11 of 179
FEDERATION OF AMERICAN SCIENTISTS                                                                         Washington, DC
Senior Fellow                                                                                                 2019–present
Director of the Technology and Innovation Initiative at the Federation of American Scientists, focusing on the
intersection of immigration policy and artificial intelligence (AI) in advancing the nation’s national security and
economic growth.

WHITE HOUSE OFFICE OF SCIENCE AND TECHNOLOGY POLICY                                                       Washington, DC
Assistant Director for Entrepreneurship                                                                         2010–2017
Served in the Obama White House for over six years as a senior advisor, building the new role of Assistant Director for
Entrepreneurship.
§ Spearheaded the White House Startup America initiative to promote high-growth entrepreneurship in communities
    across the country, engaging both federal agencies and novel public-private partnerships in efforts including: Startup
    in a Day, a pledge by over 100 mayors and tribal leaders to build online tools that dramatically streamline business
    licensing and permitting; White House Demo Day, an inclusive entrepreneurship agenda yielding major commitments
    by the venture capital industry, schools of engineering, major tech companies, and other stakeholders to advance
    opportunities for women and underrepresented minorities; and Lab-to-Market, a whole-of-government project to
    accelerate the commercialization of federally-funded research and development (R&D), including expansion of the
    Innovation Corps (I-Corps) entrepreneurship training to teams from nearly 200 universities.
§ Launched the Clean Energy Investment Initiative to expand investment in promising new technologies, including more
    than $4 billion in private-sector commitments alongside new executive actions to scale up investment in clean
    energy innovation; and co-drafted the U.S. implementation framework for Mission Innovation, a national commitment
    to increase and optimize clean energy R&D across all federal research agencies.
§ Helped develop the bipartisan Jumpstart Our Business Startups (JOBS) Act, signed by President Obama in 2012,
    which created an “IPO on-ramp” for emerging growth companies, allowed smaller companies to raise up to $50
    million annually through “mini public offerings” under Regulation A+, and unleashed a new marketplace of
    regulated online platforms for securities-based crowdfunding.
§ Helped lead the Administration’s high-skill immigration agenda, including core elements of the bipartisan Senate
    bill on comprehensive immigration reform in 2013, and President Obama’s subsequent executive actions on
    immigration, such as: the International Entrepreneur Rule, to make it easier for the world’s best and brightest
    entrepreneurs to start and scale their companies in the United States; the OPT STEM Rule, to strengthen and
    extend on-the-job training for international science and engineering graduates from U.S. universities; and the H-4
    Rule, to empower the spouses of certain high-skilled immigrants to obtain employment permits and put their own
    education and talents to work.

PLAYSCRIPTS, INC.                                                                                         New York, NY
Co-Founder and Founding CEO                                                                                    1999–2014
Founded a publishing and performance licensing house for new stage plays and musicals, serving tens of thousands of
theater groups in over 100 countries with an exclusive catalogue of over 1,900 works by over 1,100 authors. Achieved
profitability and double-digit annual revenue growth. Featured by NPR for “bringing the business of theater into the
21st century.” As first CEO, executed both long-term strategy and day-to-day management in finance, operations,
literary acquisitions, human resources, marketing, and product distribution. (Playscripts, Inc. was acquired in 2014.)

STAGEGRADE                                                                                               New York, NY
Founding Partner                                                                                              2010–2012
Co-founded a dynamic website reporting the critical consensus on plays and musicals in New York City, offering
theatergoers a trustworthy source for all reviews, authoritatively aggregated and graded for easy reference. The site was
featured on a front-page story in The New York Times, and described as “a key bookmark” by The New York Post.
(StageGrade was acquired in 2012.)

SENATE JUDICIARY COMMITTEE, OFFICE OF SENATOR RUSS FEINGOLD                                             Washington, DC
Legal intern                                                                                               Summer 2009
Wrote a wide range of legal memoranda on the latest developments in civil liberties, marriage equality, intellectual
property, international human rights, campaign finance reform, antitrust issues, and clean water legislation. Assisted in
preparing Sen. Feingold for floor statements and hearings, including the confirmation of Justice Sonia Sotomayor.
            Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 12 of 179
AMERICAN CIVIL LIBERTIES UNION, PROGRAM ON FREEDOM OF RELIGION AND BELIEF                                Washington, DC
Legal intern                                                                                                Summer 2008
Provided both legal and policy support to the ACLU’s national coordinating team for constitutional religious issues.
Drafted a preliminary injunction brief for a client’s free exercise claim. Developed strategy for construing the Louisiana
Science Education Act to strengthen evolutionary biology education, consistent with the Establishment Clause.

DEPARTMENT OF JUSTICE, ENVIRONMENTAL ENFORCEMENT SECTION                                               Washington, DC
Legal intern                                                                                              Summer 2008
Conducted legal research and writing in support of suits against violators of federal environmental laws, focusing on
complex power plant litigation. Drafted several memoranda related to critical procedural questions.
PUBLICATIONS
§   N.Y.U. Journal of Legislation & Public Policy Quorum (June 15, 2020): “The Case of the Insolvent Federal Agency: A
    Forensic Analysis of Public Data on U.S. Citizenship & Immigration Services” (law journal piece, with Lindsay
    Milliken).
§   Just Security (Feb. 7, 2020): “Never Mind ‘America First’ — Trump’s Newly Expanded Immigration Ban Puts
    Americans Last” (op-ed).
§   Healthcare Business Today (Dec. 6, 2019): “Trump is fine with healthcare mandates, as long as they hurt immigrants”
    (op-ed).
§   Slate (May 7, 2019): “The White House Is Planning a Backdoor Travel Ban on Trump’s ‘S—thole Countries’” (op-
    ed).
§   Austin American-Statesman (Oct. 26, 2018): “The looming threat to American businesses: No immigrants need
    apply?” (op-ed).
§   Houston Chronicle (Oct. 9, 2018): “Trump plan could break up nearly 200,000 married couples” (op-ed).
§   Bloomberg (June 14, 2018): “Doesn’t Trump’s America Need More Entrepreneurs?” (op-ed, with Stuart Anderson).
§   Houston Chronicle (Apr. 15, 2018): “Want to get rich? Let in more immigrants” (op-ed).
§   GeekWire (Aug. 3, 2017): “Why Congress isn’t going to cut legal immigration in half” (guest post).
§   Kaliszewska, Z.A., Lohman, D.J., Sommer, K., Adelson, G., Rand, D.B., Mathew, J., Talavera, G., and N.E. Pierce.
    When caterpillars attack: Biogeography and life history evolution of the Miletinae (Lepidoptera: Lycaenidae).
    Evolution 69: 571-588 (2015).
§   Gerken, H.K. and D.B. Rand. Creating Better Heuristics for the Presidential Primary: The Citizen Assembly.
    Political Science Quarterly 125:1 (Summer 2010).
§   Hartford Courant (Feb. 18, 2009): “Let’s Make Our Presidential Votes Matter” (op-ed supporting Connecticut’s
    National Popular Vote bill).
§   The Dramatist (Sept./Oct. 2006): “Let’s Raise the Playwright’s Minimum Wage” (influential article for the Dramatist
    Guild’s monthly publication, highlighting the long-term stagnation of playwrights’ real royalty income).
§   Dramatics Magazine (Apr. 2006): “Seize the Play: How an accidental festival of student work became a tradition.”
§   Pierce, N.E., Braby, M.F., Heath, A., Lohman, D.J., Mathew, J., Rand, D.B., and M.A. Travassos. The ecology and
    evolution of ant association in the Lycaenidae (Lepidoptera). Annual Review of Entomology 47: 733-771 (2002).
§   Rand, D.B., Heath, A., Suderman, T., and N.E. Pierce. Phylogeny and life history evolution of the genus Chrysoritis
    within the Aphnaeini (Lepidoptera: Lycaenidae), inferred from mitochondrial cytochrome oxidase I sequences. Molecular
    Phylogenetics and Evolution 17:85-96 (2000).
§   Dramatics Magazine (May 1999): “Have some candy: The internet turns a short play into a global phenomenon.”
§   Entertainment Weekly (Dec. 11, 1998): “Reality Check” (Harvard entomologists explore the comparative morphology
    of Antz vs. A Bug’s Life; co-authored with Scott Brown).
§   Let’s Go budget travel guides to New Zealand (1999; researcher-writer), Alaska and the Pacific Northwest (1998;
    editor), and Southeast Asia (1997; researcher-writer).
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 13 of 179



 1

 2

 3

 4

 5

 6

 7                             APPENDIX B
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                           DECLARATION OF DOUGLAS B. RAND
                                 Case No. 3:20-cv-05883
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 14 of 179



 1   I considered the following materials in preparing this declaration:

 2      •   Comment of Boundless Immigration Inc. (Dec. 30, 2019)

 3      •   Comment of Boundless Immigration Inc. (Feb. 10, 2020)

 4      •   Comment of Boundless Immigration Inc. and immigration advocacy organizations (Feb. 10,

 5          2020)

 6      •   Hearing on Oversight of U.S. Citizenship and Immigration Services Before the H. Comm. on

 7          the Judiciary, Subcomm. on Immigration and Citizenship, 116th Cong. (2020) (statement of

 8          Doug Rand)

 9      •   Hearing on Oversight of U.S. Citizenship and Immigration Services Before the H. Comm. on

10          the Judiciary, Subcomm. on Immigration and Citizenship, 116th Cong. (2020) (supplemental

11          statement of Doug Rand)

12      •   Hearing on Oversight of U.S. Citizenship and Immigration Services Before the H. Comm. on

13          the Judiciary, Subcomm. on Immigration and Citizenship, 116th Cong. (2020) (written

14          testimony of Joseph B. Edlow)

15      •   Hearing on Oversight of U.S. Citizenship and Immigration Services Before the H. Comm. on

16          the Judiciary, Subcomm. on Immigration and Citizenship, 116th Cong. (2020) (oral

17          testimony of Joseph B. Edlow)

18      •   U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other

19          Immigration Benefit Request Requirements, 84 Fed. Reg. 62,280 (Nov. 14, 2019)
20      •   U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other
21          Immigration Benefit Request Requirements, 84 Fed. Reg. 67,243 (Dec. 9, 2019)
22      •   U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other
23          Immigration Benefit Request Requirements, 85 Fed. Reg. 46,788 (Aug. 3, 2020)
24      •   Immigration Examinations Fee Account, Fee Review Supporting Documentation (Apr. 2019)
25      •   Immigration Examinations Fee Account, Fee Review Supporting Documentation with

26          Addendum (May 2020)

27

28

                                     DECLARATION OF DOUGLAS B. RAND
                                           Case No. 3:20-cv-05883
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 15 of 179



 1   •   U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other

 2       Immigration Benefit Request Requirements, Regulatory Impact Analysis (posted Nov. 13,

 3       2019)

 4   •   U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other

 5       Immigration Benefit Request Requirements, Regulatory Impact Analysis (Oct. 30, 2019,

 6       posted Nov. 22, 2019)

 7   •   U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other

 8       Immigration Benefit Request Requirements, Regulatory Impact Analysis (Jul. 22, 2020)

 9   •   Department of Homeland Security, Congressional Budget Justification FY 2013

10   •   Department of Homeland Security, Congressional Budget Justification FY 2014

11   •   Department of Homeland Security, Congressional Budget Justification FY 2015

12   •   Department of Homeland Security, Congressional Budget Justification FY 2016

13   •   Department of Homeland Security, Congressional Budget Justification FY 2017

14   •   Department of Homeland Security, Congressional Budget Justification FY 2018

15   •   Department of Homeland Security, Congressional Budget Justification FY 2019

16   •   Department of Homeland Security, Congressional Budget Justification FY 2020

17   •   Department of Homeland Security, Congressional Budget Justification FY 2021

18   •   U.S. Citizenship and Immigration Services Fee Schedule, 81 Fed. Reg. 73,292 (Oct. 24,

19       2016)
20   •   Immigration Examinations Fee Account, Fee Review Supporting Documentation (Apr. 2016)
21   •   Immigration Examinations Fee Account, Fee Review Supporting Documentation (Oct. 2016)
22

23

24

25

26

27

28

                                 DECLARATION OF DOUGLAS B. RAND
                                       Case No. 3:20-cv-05883
Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 16 of 179




                   APPENDIX C
Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 17 of 179




                         Statement for the Record of
                                Doug Rand
              Senior Fellow, Federation of American Scientists

      For a Hearing of the Subcommittee on Immigration and Citizenship
                   U.S. House Committee on the Judiciary

          “Oversight of U.S. Citizenship and Immigration Services”

                         Wednesday, July 29, 2020
                               9:30am ET
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 18 of 179




                                   Statement for the Record

Chair Lofgren, Vice Chair Jayapal, Ranking Member Buck, and members of the Subcommittee
on Immigration and Citizenship, it is an honor to appear before you today to address the
oversight of U.S. Citizenship and Immigration Services (USCIS).

My name is Doug Rand, and I am providing this testimony in my personal capacity.

Today I wish to emphasize that USCIS is simultaneously suffering from three crises:

   §   First, a mismanagement crisis that is the fundamental cause of the agency’s current
       demand for a bailout from Congress.

   §   Second, an accountability crisis that this Congress must remedy.

   §   And third, a naturalization crisis that could disenfranchise over 300,000 future Americans
       by this November.


I. Mismanagement Crisis

In mid-May of 2020, USCIS suddenly announced that without a $1.2 billion bailout from
Congress, it would soon need to furlough over 13,000 of its employees because of projected
budget shortfalls. USCIS, which is almost entirely funded by user fees, claimed that this sudden
insolvency was entirely due to the COVID-19 pandemic suddenly pushing down volume and
revenues.

It is clear, however, that the agency’s financial troubles are in fact due to mismanagement and
deliberate policy choices that long pre-date the COVID-19 crisis.

Let’s rewind the clock to the end of 2016. The Obama administration had just increased USCIS
user fees in order to put the agency on a firm financial footing for years to come. Over the next
three years, annual agency revenue shot up by over $700 million, even as the annual number of
cases dropped by 5 percent. By the end of FY 2019, USCIS was pulling in almost 30 percent
more revenue per customer, on average.

Apparently all of this extra money wasn’t enough for the Trump administration. In November
2019, USCIS proposed hiking fees for a second time in three years. Even though it had an $800
million carryover balance at the end of FY 2018, the agency warned that it would be $250
million in the hole by the end of FY 2019, and over $1.5 billion in the hole by the end of FY
2020. In other words, one month before the novel coronavirus causing COVID-19 was even
discovered, USCIS was already projecting that a massive cash crunch would occur right around
now.

That’s because USCIS knew, well before the pandemic, that it was jacking up expenses even
faster than revenues—especially payroll expenses.



                                                                                                    2
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 19 of 179




Since the beginning of the Trump administration, USCIS has increased its headcount by nearly
20 percent, from over 15,000 positions in 2016 to over 18,000 in 2020.

But why would USCIS need to increase its staff and its payroll expenses so dramatically when
the volume of applications has actually gone down during the same period of time?

There appear to be two primary drivers of this staff surge. First, the Trump administration has
prioritized anti-fraud measures—even in the absence of any publicly-disclosed evidence of the
need for such measures. Although USCIS provides the public with insufficient data to know how
many of its additional 3,000 positions are in the Fraud Detection and National Security (FDNS)
Directorate, we know that the agency has declared an ambition to more than double the size of
this unit, with nearly 1,000 additional hires.

Second, under the Trump Administration, USCIS has issued a flurry of policies that make its
case adjudications more complicated, which reduces the agency’s efficiency and requires more
staff to complete fewer cases. There are dozens if not hundreds of such policies; three of the
most consequential are:

   §   The institution of mandatory interviews for employment-based green card applicants
       (some 122,000 per year), for family members of refugees and asylees applying for a
       green card (some 46,000 per year), and for recently married couples who have already
       obtained a green card (over 166,000 per year);

   §   The elimination of the “prior deference” policy that now requires USCIS officers to
       scrutinize hundreds of thousands of skilled worker renewal applications each year, even
       if nothing material has changed since the initial adjudication; and

   §   The “public charge rule,” an unlawful wealth test that has made green card adjudications
       vastly more complex and time-consuming for no legitimate reason.

This buildup of red tape and government employees has led to the worst of both worlds:
burgeoning payroll expenses are crippling the financial sustainability of the agency, even as
backlogs and processing times have reached crisis levels.

While only USCIS knows the true cost of its misguided policy choices, there is a tell in its latest
fee hike proposal. USCIS tallied up its own internal average cost to process each form type,
revealing an astonishing increase over the course of just three years. The total additional cost,
summed over just five of the agency’s most common forms, is over $500 million per year.

Since 2017, USCIS has burdened its users—and its employees—with time-consuming new
hurdles, based more on ideological conviction than evidence of need. Thus, the whole
organization has become less able to handle backlogs or to process new applications in a
reasonable amount of time, which has led to hiring more people just to tread water.




                                                                                                      3
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 20 of 179




II. Accountability Crisis

Every two years, USCIS conducts an internal fee review, and if it determines that expenses are
on track to outpace revenues, it can increase its fees via regulation. Since the creation of the
agency after 9/11, it has significantly raised fees twice, in 2007 and 2016. Apparently the agency
knew that it needed to raise fees again as a result of its 2018 fee review, and is only completing a
new fee rule now, two years later.

This new fee rule turns out to be a highly ideological document designed to increase the cost of a
naturalization application by over 60 percent; eliminate fee waivers for low-income
naturalization applicants, despite multiple directives from this Congress not to do so; impose fees
on asylum-seekers and DACA renewals for the first time; and transfer some $100 million of
USCIS user fees to Immigration and Customs Enforcement (ICE). It defies belief that USCIS has
fully evaluated all 40,000 public comments, overwhelmingly in opposition to the fee hike, in the
mere four months prior to finalizing this rule.

I’ve read the hundreds of pages in this fee rule, and you can take my word for it: Nowhere did
USCIS adequately explain why it needed $1.3 billion of extra revenue each and every year—
even in advance of the COVID-19 pandemic.

For nearly two decades, USCIS has been relatively under-scrutinized by appropriations and
oversight committees in Congress, because it always had its own source of funding. Now that the
well is running dry, there is a moral hazard in letting the agency hold most of its employees
hostage—not to mention our legal immigration system—because of its leadership’s own
shortsighted decisions.

USCIS has a duty to manage its finances such that it can function properly even in times of
hardship.

Before Congress even considers bailing out USCIS, the agency must be fully transparent with all
of its financial and operational data, and submit to a thorough independent audit, so that the
public and this Congress can understand precisely how this debacle happened and how to prevent
it from happening again.



III. Naturalization Crisis

Over the past three and a half years, USCIS processing times have spiraled out of control across
the board. With a general election just a few months away, and the right to vote at stake for
hundreds of thousands of aspiring Americans, let’s focus today on the naturalization process.

First, the average processing time for a citizenship application has surged to 10 months—double
the processing time between 2012 and 2016. USCIS simply has not kept pace with the volume of
incoming applications.



                                                                                                   4
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 21 of 179




Second, individual field office processing times are much worse than average in many parts of
the country, for no apparent reason. To pick a few Congressional districts entirely at random:


Congressional District                   Field office(s)         Median (mo.)          Near-max (mo.)
AZ-5; Gilbert                            PHO                     11                    25
AZ-8; Phoenix                            PHO                     11                    25
CA-4; Truckee, Fresno                    FRE                     8                     11.5
CA-19; San Jose                          SNJ                     10                    18
CA-46; Anaheim, Santa Ana                SAA                     12                    18
CO-2; Denver, Boulder, Ft. Collins       DEN                     8.5                   15.5
CO-4; Greeley                            DEN                     8.5                   15.5
FL-17; Sarasota                          OFM, [TAM]              8.5                   17
FL-26; Miami                             MIA, [KND, HIA]         10.5                  31
ND                                       SPM                     11                    25
PA-5; Swarthmore                         PHI                     11                    18
TX-16; El Paso                           ELP                     6.5                   9.5
TX-18; Houston                           HOU                     12                    17.5
TX-29; Houston                           HOU                     12                    17.5
WA-7; Seattle                            SEA                     16                    24.5

(Based on USCIS data accessed on July 22, 2020. “Near-max” means the time it takes to complete 93% of cases.
Boldface indicates field offices with higher-than-average median processing times.)



Finally, this administration has shown no urgency to ensure that everyone who would normally
have been naturalized in time for the general election will still be able to do so come November.

USCIS leadership will expect praise for administering the oath of allegiance to the 110,000
people who had only this step left when the COVID-19 pandemic forced the agency to close its
field offices in late March. But credit for this accomplishment belongs to the tireless and creative
work of USCIS civil servants across the country, who pioneered new methods like drive-thru
naturalization oaths even as agency leadership erroneously claimed that even more efficient
virtual oath ceremonies would be legally and logistically impossible.

Meanwhile, USCIS is not remotely on track to naturalize the next 315,000 people in line, who
would normally be eligible to vote this November, but still haven’t had their interviews yet,
much less their oath ceremonies.

These aspiring Americans are young and old, Republicans and Democrats, living all across the
country. An estimated 68,000 are in California; 3,300 in Colorado; 40,000 in Florida; 200 in
North Dakota; 8,000 in Pennsylvania; 27,000 in Texas; and 6,100 in Washington—all of them at
risk of not being able to vote this year.

USCIS has presented no plan to deal with this looming crisis. Unless the agency immediately
expedites naturalization interviews and administers same-day oath ceremonies, then by the time


                                                                                                               5
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 22 of 179




most state voter registration deadlines occur in October, these 315,000 citizenship applicants —
some of whom have been in line for nearly two years — will be disenfranchised.

Thank you for your time, and I look forward to any questions you might have.


***

Supplemental materials attached below:

   §   Doug Rand & Lindsay Milliken, The Case of the Insolvent Federal Agency: A Forensic
       Analysis of Public Data on U.S. Citizenship & Immigration Services, N.Y.U. J. Legis. &
       Pub. Pol’y Quorum (2020).

   §   Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020
       Election. Boundless (July 16, 2020).

   §   Who Pays Immigration Fees? Boundless (July 1, 2020).

   §   2020 State Of New American Citizenship Report. Boundless (May 12, 2020).

   §   Comments of Boundless Immigration Inc. on the Department of Homeland Security’s
       Proposed Rules: U.S. Citizenship and Immigration Services Fee Schedule and Changes to
       Certain Other Immigration Benefit Request Requirements (Dec. 30, 2019).

   §   Additional comments of Boundless Immigration Inc. on the Department of Homeland
       Security’s Proposed Rule: U.S. Citizenship and Immigration Services Fee Schedule and
       Changes to Certain Other Immigration Benefit Request Requirements (Feb. 10, 2020).

   §   Letter from organizations united in opposing the proposed fee rule from USCIS (Feb. 10,
       2020).




                                                                                                   6
                Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 23 of 179

 N.Y.U. Journal of Legislation & Public
 Policy
 A nonpartisan periodical specializing in the analysis of local, state, and federal legislation and policy


  About      Issues         Subscription Information   Quorum   LawsFlaws Podcast     Symposia & Intellectual Life Events

  Legislation Competition        Sponsors



The Case of the Insolvent Federal Agency: A                                                                                      II L'l EI
Forensic Analysis of Public Data on U.S.
Citizenship & Immigration Services                                                                            Search


By Doug
   Doug Rand
        Rand and
             and Lindsay Milliken
                 Lindsay Milliken                                                                            N EW ON QU OR U M


June 15, 2020                                                                                                The Case of the Insolvent

On May 15, 2020, U.S. Citizenship and Immigration Services                                                   Federal Agency: A Forensic
                                                                                                             Analysis of Public Data on
(USCIS) suddenly announced that without a $1.2 billion bailout from
                                                                                                             U.S. Citizenship &
Congress, it will soon need to furlough over 10,000 of its employees because                                 Immigration Services
of projected budget shortfalls due to the COVID-19 pandemic. USCIS, which                                    Doug Rand & Lindsay Milliken

is part of the U.S. Department of Homeland Security (DHS), is in charge of                                   June 15, 2020

managing much of the legal immigration system, including applications for                                    The Need for a Federal Anti-
                                                                                                             SLAPP Law
permanent residency (“green cards”), U.S. citizenship, asylum, work permits,
                                                                                                             Daniel A. Horwitz
and various temporary immigration statuses. The agency, which is almost
                                                                                                             June 15, 2020
entirely funded by user fees, claims that it will see a decrease in application
                                                                                                             Foresight, Hindsight, and
volume of more than 60 percent from the time it was forced to close its ﬁeld                                 the Merits of a
ofﬁces in late March through the end of September 2020.                                                      Comprehensive Approach
                                                                                                             to Protecting Political
USCIS claims that in order to stay solvent, Congress must immediately make                                   Campaigns from
a supplemental appropriation of $1.2 billion in taxpayer dollars, which would                                Cyberattacks
                                                                                                             Amy Larsen
eventually be paid back to the Treasury through a new 10 percent surcharge
                                                                                                             April 28, 2020
on all existing user fees. This surcharge would come on top of a dramatic 21
                                                                                                             Open Letter to Yale Law
percent fee hike that USCIS is close to ﬁnalizing via regulation.
                                                                                                             Journal Denouncing

According to USCIS, the culprit is entirely COVID-19, not internal                                           Ableism and Eugenics
                                                                                                             Disability Allied Law Students
mismanagement, but publicly available data tell a different story.
                                                                                                             Association at NYU School of
                                                                                                             Law
Based solely on the data that USCIS publishes—however incomplete and
                                                                                                             April 27, 2020
difﬁcult to synthesize—it is clear that its ﬁnancial troubles long pre-date the
COVID-19 crisis. The agency has made several questionable policy decisions
                                                                                                             ISSU E AR C H IVE
over the past three and a half years, including failing to implement a timely
                                                                                                             Select Issue
and moderate fee increase, as well as initiating a surge of red tape and staff
                                                                                                                                  V




hiring that likely led USCIS from surplus to insolvency.
               Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 24 of 179
Starting with a Surplus                                                                  FR OM TH E AR C H IVES:


Just last year, USCIS experienced a record year for both revenue overall and             Advice and Consent: A

revenue per user. The agency pulled in almost $3.9 billion in standard user              Historical Argument for
                                                                                         Substantive Senatorial
fees, an increase of about $1 billion since Fiscal Year (FY) 2014. The
                                                                                         Involvement in Judicial
agency’s revenue per user hit a six-year high of $509 from a low of $392 per             Nominations
user only three years prior (see Table 1). This additional revenue comes in              Matthew D. Marcotte

large part from an average 21 percent fee increase implemented toward the                Vol. 5, 2002

end of the Obama administration (not to be confused with the additional
                                                                                         The Senate in Transition or
average 21 percent fee increase that the Trump administration proposed just
                                                                                         How I Learned to Stop
three years later).
                                                                                         Worrying and Love the
                                                                                         Nuclear Option
     Table 1: USCIS Key Performance Indicators (FY 2014–FY 2019)
                                                                                         William G. Dauster
                                                                                         Vol. 19, 2016
             Total     Total Revenue     Revenue/User Notes
             Volume
     FY      6,384,648 $2,996,900,000    $469                                            Politicization in the Federal
     2014
                                                                                         Judiciary and Its Effect on
     FY      7,650,475 $3,112,043,000    $407
     2015                                                                                the Judicial Function
     FY      8,070,917 $3,167,729,000    $392            Includes typical election-      David Russell
     2016                                                year naturalization surge
                                                                                         Quorum, Feb. 28, 2018
     FY      8,530,722 $3,424,521,000    $401            Includes atypical post-
     2017                                                election naturalization surge
     FY      7,527,851 $3,625,593,000    $482            First full year that Obama-
     2018                                                era fee increase kicks in
     FY      7,650,127 $3,876,847,000    $507            Six-year high in revenue per
     2019                                                user



(Note: Total volume from USCIS forms data. Total revenue is from
Immigration Examination Fee Account (Non-Premium) fees, from DHS budget
data.)

Although USCIS has only released recent data for its primary employment-
related form types, it is clear that in the six months before the pandemic
dramatically affected the United States (Oct. 2019 – Mar. 2020), this subset of
USCIS’ user volume was up over 17 percent compared with the same period
a year earlier (see Table 2). This suggests that when USCIS was forced to
close its ﬁeld ofﬁces on March 18, 2020, it had more money in its coffers than
it expected to at that moment.

         Table 2: Nonimmigrant Worker Petitions Received by USCIS


              Q1 FY     Q2 FY    Q1 FY          Q2 FY    Change        Change (Q2
              2019      2019     2020           2020     (YTD)         only)
     H-1B     60,297    67,302   78,968         79,332   24%           18%
     H-2A     2,467     6,097    2,797          7,165    16%           18%
     H-2B     815       2,187    712            2,614    11%           20%
     L-1      9,871     10,100   9,572          9,174    -6%           -9%
                 Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 25 of 179
     O-1        5,882     6,077       6,335       5,867     2%       -3%
     P          3,241     3,265       3,159       3,020     -5%      -8%
     R-1        2,041     2,248       2,079       1,959     -6%      -13%
     TN         1,575     1,563       1,549       1,984     13%      27%
     TOTAL 86,189         98,839      105,171     111,115   17%      12%



(Information sourced from USCIS I-129 data. “YTD” change compares Oct.
2019–Mar. 2020 with Oct. 2018–Mar. 2019. “Q2 only” compares Jan.–Mar.
2020 with Jan.–Mar. 2019.)

Beyond revenue, another metric to assess the ﬁnancial situation of USCIS is
its “carryover balance,” deﬁned as the agency’s “unobligated/unexpended fee
revenue accumulated from prior ﬁscal years,” as of the ﬁnal date of the
current ﬁscal year. This carryover balance is divided between “Premium
Processing” fees (assessed only on certain business users, which are routed
to a separate information technology infrastructure account) and “Non-
Premium” fees (nearly all other user fees, which go toward agency
operations).

According to the agency’s past two publicly available fee reviews
for 2016/2017 and 2019/2020, its average end-of-year Non-Premium
carryover balance was just over $700 million between FY 2012–FY 2018.
This balance dropped to its lowest level in FY 2016, just before the Obama-
era fee rule kicked in, and rose to over $800 million by the end of FY 2018.
What happened next is difﬁcult to nail down based on publicly available
sources, but according to the budget documents sent by USCIS to Congress
each February, the agency had a total (Premium plus Non-Premium)
carryover balance of over $1.26 billion at the end of FY 2019.

   Table 3: End-of-Year Immigration Examinations Fee Account (IEFA)
                                     Carryover Balance


                   Non-Premium                  Premium              Total
     FY 2012       $863,000,000                 $251,000,000         $1,114,000,000
     FY 2013       $990,000,000                 $324,000,000         $1,314,000,000
     FY 2014       $734,000,000                 $467,000,000         $1,201,000,000
     FY 2015       $542,000,000                 $612,000,000         $1,154,000,000
     FY 2016       $300,600,000                 $632,064,000         $932,664,000
     FY 2017       $789,000,000                 $191,161,000         $980,161,000
     FY 2018       $801,500,000                 $499,017,000         $1,300,517,000
     FY 2019       -$248,800,000                                     $1,265,465,000
     FY 2020       -$1,521,600,000                                   $855,968,000
     FY 2021                                                         $340,447,000

     Purple =      Yellow = projected by        Red = projected by
     inferred      USCIS in fee rule            USCIS in budget
              Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 26 of 179


(Note: “Non-Premium” and “Premium” user fees from USCIS’ proposed fee
rule supporting documentation in 2016 and 2019. “Total” user fees from the
agency’s Congressional Justiﬁcations (budget documents)
for FY18, FY19, FY20, and FY21.)

This suggests that on Oct. 1, 2019, six months before the COVID-19 crisis hit
home, USCIS was sitting on a cash cushion of about $787 million in user fees
it could use to sustain operations (assuming the historical average 62 percent
of total carryover balance going to its Non-Premium account).

The Road to Ruin

How could an agency with this much excess cash become insolvent in mere
months? Although USCIS is quick to place exclusive blame on the pandemic,
it appears that COVID-19 was merely an accelerant, not the culprit. All
available evidence suggests that we are witnessing a self-imposed
insolvency, borne of the agency’s own poor management and policy
decisions.

The smoking gun is USCIS’ prediction of its own ﬁnancial troubles well
before the appearance of COVID-19. Table 3 above shows that at the time
USCIS was reporting to Congress an actual total carryover balance of over
$1.26 billion (in Feb. 2020), the agency had only recently (in Nov. 2019)
predicted a Non-Premium carryover deﬁcit of nearly $250 million for FY 2019,
growing to over $1.5 billion in FY 2020.

Of course, USCIS had an incentive to forecast a giant deﬁcit in its fee
schedule proposal, the better to justify higher user fees. But even if this
forecast was overblown, it was pointing in the right direction.

Since the beginning of the Trump administration, USCIS has increased its
stafﬁng needs by nearly 20 percent, from over 15,000 in 2016 to over 18,000
in 2020. Table 4 below shows how the total number of positions, the number
of full-time equivalent (FTE) positions, and the budget required to support
these additional workers increased over time. Using the ofﬁcial budget
justiﬁcations sent by USCIS to Congress each year, we can determine which
parts of the agency hosted most of these increases, such as Service Center
Operations, District Operations (including Field Ofﬁces and Fraud Detection),
and Asylum, Refugee, and International Operations.

   Table 4: Costs and Stafﬁng for All of USCIS (from the Non-Premium
              Immigration Examinations Fee Account (IEFA))
                      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 27 of 179
     Fiscal            Number of                           Number of Full-Time                                              Budget
     Year              Positions                           Equivalents (FTE)
     2016              15,381                              14,369                                                           $3,167,729,000
     2017              16,156                              15,349                                                           $3,424,521,000
     2018              15,939                              15,142                                                           $3,625,593,000
     2019              17,573                              16,695                                                           $3,876,847,000
     2020              18,392                              17,473                                                           $3,997,176,000
     (exp.)




       All USCIS

       4 ,000 ,000,000
                                        -      # positions
                                                                        -      # FTEs           -       Budget
                                                                                                                                            20,000


       3,000,000,000                                                                                                                        15,000


       2,000,000,000                                                                                                                        10,000


       1,000 ,000,000                                                                                     +                                 5,000


                               0                                                                                                            0
                                             2014                         2016                        2018                         2020



Why would USCIS need to increase its staff and its payroll expenses so
dramatically when the volume of applications has actually gone down since
FY 2017 (see Table 1)?

There appear to be two primary drivers of this staff surge. First, the
administration has prioritized anti-fraud measures—in the absence of any
publicly-disclosed evidence of the need for such measures. As then-acting
director Ken Cuccinelli asserted in 2019, “We are not a beneﬁt agency, we are
a vetting agency.” Although USCIS provides the public with insufﬁcient data to
know how many of its additional 3,000 positions work in its Fraud Detection
and National Security (FDNS) Directorate, we know that its ambition was to
more than double the size of this unit with nearly 1,000 additional hires (see
Figure 1).

                Figure 1: Authorized IEFA Positions by USCIS Ofﬁce

      APPE!\"DDC VII -AUTHORIZED IEFA POSITIONS BY USCIS OFFICE
      USCIS forecasts staffing and costs based on projccrcd \\'ork1oad and the existing cost baseline. TI1c table below compared FY 2016/2017 fee rnle
      staffing 10 the staffiug le"els in the FY 2019/2020 fee review.

                                                         Appendix Table 6: IE.FA Positions by Office
                                                                                   FY              FY
                                                                                                                                 %
                                             Directorate                        2016/2017       2019/2020      Difference
                                                                                                                             Difference
                                                                                Positions        Positions
                         Field Oueratious Directorate                                 5,946            7.305        1.359          23'-~o
                         Fraud De1ec1io11 and National Securi1y Director-ale            920            1,918          998         108%
                         Refugee Asylum and lntemational Operations
                                                                                       1.648          2. 147         499           30'Vo
                         Directorate
                        ~    ice Center Operations Directorate                         2,866          5,579         2,713          95%
                         Other Offices (Extenml Affairs, Immigration
                                                                                       3,163          4,009           846          27%
                         Records and Identity Seivices. Management etc.)
                         USCIS Total                                                 14,543          20,958         6,415         44%
                Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 28 of 179
(Figure copied from the USCIS Immigration Examinations Fee Account Fee
Review Supporting Documentation, April 2019.)

Second, under the Trump Administration, USCIS has issued a ﬂurry of
policies that make its case adjudications more complicated, which reduces
the agency’s efﬁciency and requires more staff to complete fewer cases.
There are dozens if not hundreds of such policies; four of the most
consequential are the institution of mandatory interviews for employment-
based green card applicants (some 122,000 per year), family members of
refugees and asylees applying for a green card (some 46,000 per year),
and recently married couples who have already obtained a green card
(over 166,000 per year)—plus the elimination of the “prior deference”
policy that now requires USCIS ofﬁcers to scrutinize hundreds of thousands of
skilled worker renewal applications each year, even if nothing material has
changed since the initial adjudication.

This buildup of red tape and government employees has led to the worst of
both worlds: burgeoning payroll expenses are crippling the ﬁnancial
sustainability of the agency, even as backlogs and processing times have
reached crisis levels.

Once again, there are warning signs buried in the agency’s publicly available
data. In its latest fee hike proposal, USCIS tallied up its own internal average
cost to process each form type, revealing an astonishing increase over the
course of just three years. The total additional cost of these increased
expenses, summed over just ﬁve of the agency’s most common forms, is over
$500 million per year.

                 Table 5: Cost Increases per USCIS Form Type

                                      Scroll to see full table



     Immigration      Actual   Activity-   Activity-       Change Change Extra Cost to
     Beneﬁt           Volume   Based       Based           ($)    (%)    USCIS
     Request          (FY      Cost        Cost
                      2018)    (2016)      (2019)
     I-129 Petition 551,021 $327           $593            $266    82%     $146,571,586
     for a
     Nonimmigrant
     worker
     I-130 Petition   835,972 $381         $464            $83     22%     $69,385,676
     for Alien
     Relative
     I-485            655,416 $652         $761            $109    17%     $71,440,344
     Application to
     Register
     Permanent
     Residence or
     Adjust Status
     I-751 Petition   177,674 $400         $610            $210    52%     $37,311,540
     to Remove
     Conditions on
     Residence
                               $           $               $               $
                Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 29 of 179
     N-400            837,423 $662   $875     $213     32%        $178,371,099
     Application
     for
     Naturalization

     TOTAL                                                        $503,080,245




(Data sourced from USCIS’ November 14, 2019 proposal in the Federal
Register to increase user fees.)

Since 2017, USCIS has burdened its users—and its employees—with time-
consuming new hurdles, based more on ideological conviction than evidence
of need. Thus, the whole organization became less able to handle backlogs
or to process applications in a reasonable amount of time, which led to hiring
more people just to tread water. This hefty payroll burden is the prime suspect
in the case of the agency’s disappearing budget surplus.

The Road Not Taken

Even setting aside the prudence of the policy and stafﬁng changes described
above, USCIS could have been better prepared for the ﬁnancial strain caused
by the COVID-19 pandemic, simply by raising its user fees within reason and
on schedule.

Every two years, USCIS conducts an internal fee review, and if it determines
that expenses are on track to outpace revenues, it can increase its fees via
regulation. Since the creation of the agency after 9/11, it has
signiﬁcantly raised fees twice, in 2007 and 2016. If the agency knew that it
needed to raise fees again as a result of its 2018 fee review, it has not rushed
to get the job done.

Instead, the administration fell far behind schedule on implementing these
new fees, which did not appear even in draft form until November 2019.
This proposed rule would increase the cost of a naturalization application by
60 percent, eliminate fee waivers for low-income users, impose fees on
asylum-seekers for the ﬁrst time, and transfer some $100 million of USCIS
user fees to Immigration and Customs Enforcement (ICE), among other
ideological measures that have generated a widespread outcry.

USCIS also botched the rulemaking process, so that its comment period had
to be extended until February 2020. Despite receiving well over 40,000
comments, overwhelmingly in opposition to the fee hike, USCIS appears to be
preparing a ﬁnal rule for publication very soon, now that it has a ﬁscal gun to
its own head.

Spare the Rod, Spoil the Agency
              Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 30 of 179
The Trump Administration has no one but itself to blame for the looming
insolvency of an essential U.S. government agency. If USCIS had only
increased its fees moderately and on time, or if it had refrained from stafﬁng
up to fulﬁll an ideological mandate in the ﬁrst place, the agency would not
have burned through its budget surplus. While the COVID-19 pandemic
certainly made things worse, USCIS was already in a ﬁnancial hole of its own
making.

For nearly two decades, USCIS has been relatively under-scrutinized by
appropriations and oversight committees in Congress, because it always had
its own source of funding. Now that the well is running dry, there is a moral
hazard in letting the agency hold most of its employees and the entire legal
immigration system hostage because of its own shortsighted decisions.
USCIS has a duty to manage its ﬁnances such that it can function properly
even in times of hardship.

Before Congress even considers bailing out USCIS, the agency must be fully
transparent with all of its ﬁnancial and operational data, so that the public can
understand precisely how this debacle happened and how to ﬁx it fairly.


Doug Rand is a Senior Fellow and Director of the Technology and Innovation
Initiative at the Federation of American Scientists, focusing on the intersection
of immigration policy and artiﬁcial intelligence (AI) in advancing the nation’s
national security and economic growth. Doug is the co-founder
of Boundless, a technology company that empowers families to navigate the
immigration system more conﬁdently, rapidly, and affordably. Doug served in
the Obama White House for over six years as Assistant Director for
Entrepreneurship in the Ofﬁce of Science and Technology Policy, with a
portfolio spanning inclusive high-growth entrepreneurship, access to capital,
clean energy innovation, commercialization of federally funded research, and
high-skill immigration. Doug was co-founder and CEO of the innovative
publishing company Playscripts, Inc., as well as a co-founder of the theater
review aggregator StageGrade. He is a graduate of Yale Law School and
the Yale School of Management, and received Master’s and undergraduate
degrees from Harvard, where he studied evolutionary biology. As a
writer, Doug’s plays have been performed thousands of times worldwide.

Lindsay Milliken is a Research Assistant for Science, Technology, and
Information Policy at the Federation of American Scientists. She supports
both the Congressional Science Policy Initiative and the Technology and
Innovation Initiative. Previously, she worked as a Legislative Research
                Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 31 of 179
Assistant at Lewis-Burke Associates, a government relations ﬁrm specializing
in science policy and higher education.

Lindsay received her BA in Political Science with a minor in Physics from
American University in Washington, DC. During her time at AU, she worked
at the National Association of Biomedical Research, which supports the
humane use of animal models in medical research.

Her research interests include artiﬁcial intelligence, high skill immigration
policy, and ﬁnding creative ways to support evidence-based policymaking on
Capitol Hill.


Suggested Citation: Doug Rand & Lindsay Milliken, The Case of the Insolvent
Federal Agency: A Forensic Analysis of Public Data on U.S. Citizenship &
Immigration Services, N.Y.U. J. Legis. & Pub. Pol’y Quorum (2020).


                                         © 2020 N.Y.U. Journal of Legislation and Public Policy
                       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 32 of 179
Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020 Election - Boundless   7/27/20, 9:55 AM




       Over 300,000 Immigrants Still Won’t
       Become U.S. Citizens In Time For the
       2020 Election
       And the government has no plan to catch up




       We have good news and we have bad news.

       The good news is, -------
                             over 110,000  --- -- are apparently on track to complete
                                       ----people
       the Oath of Allegiance and become U.S. citizens by the end of July. They
       had all successfully completed every part of the naturalization process —
       except for the final 140-word oath ceremony — when the COVID-19
       pandemic forced U.S. Citizenship and Immigration Services (USCIS) to
       close its field offices in late March.



https://www.boundless.com/blog/immigrants-vote-2020-election/                                             Page 1 of 8
                       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 33 of 179
Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020 Election - Boundless   7/27/20, 9:55 AM




       The bad news is, over 300,000 people who would normally be eligible to
       vote this November are still likely to be disenfranchised by the current
       freeze on naturalization interviews — the step that comes right before the
       oath ceremony.

       Citizenship Oath Ceremonies Resume




       USCIS began reopening its field offices in June, with new social-distancing
       measures in place, and could hardly be expected to hold the mass
       gatherings that have traditionally naturalized hundreds or even thousands
       of new Americans in the same moment.

       Thanks to the tireless and creative work of USCIS civil servants across the
       country, however, citizenship ceremonies began to resume in new ways —
       like drive-thru naturalization oaths. A USCIS spokesperson recently told the

https://www.boundless.com/blog/immigrants-vote-2020-election/                                             Page 2 of 8
                       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 34 of 179
Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020 Election - Boundless   7/27/20, 9:55 AM




       Los Angeles Times that the agency “will clear the citizenship backlog from
       COVID-19 by the end of July.”

       The political leadership of USCIS could have made this happen faster — for
       instance, they claimed that it would be legally impossible to administer
       virtual oath ceremonies, which is not true.

       Still, let’s pause to celebrate the good news for more than 110,000 people
       who, as of late March, had nothing but a 10-minute ceremony standing
       between them and their long-awaited status as proud U.S. citizens.

       Now it’s the 300,000 people next in line who have cause to worry.

       Citizenship Interviews Still On Hold




       Under normal circumstances, as Boundless originally projected, USCIS
       completes about 63,000 successful naturalization interviews and 63,000
       oath ceremonies each month. There is typically a time lag of about two

https://www.boundless.com/blog/immigrants-vote-2020-election/                                             Page 3 of 8
                       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 35 of 179
Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020 Election - Boundless                     7/27/20, 9:55 AM




       months between these two events — so, for example, the 63,000 people
       who would have normally passed their interview in April would have become
       the 63,000 people taking the oath and becoming citizens in June.

       But there were no interviews in April, or in May — all USCIS field offices
       were closed — and it appears that few if any interviews have occurred even
       since these offices reopened in June. (Boundless customers were regularly
       receiving naturalization interview notices from USCIS right up until late
       March, but to our knowledge none have been rescheduled so far.)

       In a normal year, everyone passing their naturalization interview during the
       five months between April and August would have reasonably expected to
       take the oath and become a U.S. citizen within the next two months, in time
       for most states’ voter registration deadlines in October.

       That’s 315,000 people still at risk of being disenfranchised by administrative
       delay.

       Here are the states where they are most likely to live, based on prior
       naturalization data from DHS:

       Cumulative Number of Citizenship Applicants Who Will Not Be Able Vote in
       the Nov. 2020 Election, for Each Month USCIS Fails to Resume Interviews

                                       % of
         State                                             April             May                June      July      August
                                       total
         All U.S.                      100.00%             63,000            126,000            189,000   252,000   315,000
         Alabama                       0.33%               206               412                618       824       1,030
         Alaska                        0.18%               115               230                345       460       576
         Arizona                       1.60%               1,008             2,015              3,023     4,031     5,038
         Arkansas                      0.27%               173               346                518       691       864
         California                    21.60%              13,611            27,222             40,832    54,443    68,054

https://www.boundless.com/blog/immigrants-vote-2020-election/                                                               Page 4 of 8
                       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 36 of 179
Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020 Election - Boundless                      7/27/20, 9:55 AM




         Colorado                      1.06%               666               1,331              1,997    2,662    3,328
         Connecticut                   1.35%               847               1,695              2,542    3,390    4,237
         Delaware                      0.20%               129               258                387      516      645
         District of
                                       0.21%               134               268                402      536      670
         Columbia
         Florida                       12.72%              8,011             16,023             24,034   32,046   40,057
         Georgia                       2.20%               1,385             2,770              4,154    5,539    6,924
         Guam                          0.11%               71                142                213      283      354
         Hawaii                        0.35%               223               445                668      890      1,113
         Idaho                         0.28%               176               351                527      702      878
         Illinois                      3.51%               2,210             4,420              6,630    8,840    11,050
         Indiana                       0.87%               549               1,098              1,647    2,196    2,745
         Iowa                          0.48%               301               603                904      1,205    1,507
         Kansas                        0.52%               329               657                986      1,314    1,643
         Kentucky                      0.57%               361               723                1,084    1,446    1,807
         Louisiana                     0.40%               249               498                748      997      1,246
         Maine                         0.15%               94                188                281      375      469
         Maryland                      1.65%               1,038             2,076              3,114    4,152    5,189
         Massachusetts                 3.29%               2,072             4,145              6,217    8,289    10,361
         Michigan                      1.90%               1,197             2,394              3,590    4,787    5,984
         Minnesota                     1.11%               697               1,394              2,090    2,787    3,484
         Mississippi                   0.15%               94                188                282      376      470
         Missouri                      0.70%               440               880                1,321    1,761    2,201
         Montana                       0.05%               33                67                 100      134      167
         Nebraska                      0.42%               264               529                793      1,058    1,322
         Nevada                        0.98%               615               1,230              1,845    2,460    3,076
         New
                                       0.24%               152               303                455      606      758
         Hampshire


https://www.boundless.com/blog/immigrants-vote-2020-election/                                                                Page 5 of 8
                       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 37 of 179
Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020 Election - Boundless                      7/27/20, 9:55 AM



         New Jersey                      5.31%               3,346            6,693             10,039   13,385   16,731
         New Mexico                      0.47%               299              598               896      1,195    1,494
         New York                        10.79%              6,795            13,590            20,385   27,180   33,975
         North Carolina                  1.80%               1,137            2,274             3,411    4,548    5,685
         North Dakota                    0.07%               43               86                129      172      215
         Ohio                            1.86%               1,169            2,338             3,506    4,675    5,844
         Oklahoma                        0.54%               338              676               1,014    1,353    1,691
         Oregon                          1.03%               647              1,295             1,942    2,590    3,237
         Pennsylvania                    2.52%               1,587            3,173             4,760    6,346    7,933
         Puerto Rico                     0.24%               150              299               449      598      748
         Rhode Island                    0.40%               254              509               763      1,017    1,271
         South Carolina                  0.52%               325              651               976      1,301    1,626
         South Dakota                    0.08%               52               104               157      209      261
         Tennessee                       0.73%               461              921               1,382    1,842    2,303
         Texas                           8.57%               5,399            10,799            16,198   21,597   26,997
         Utah                            0.45%               284              569               853      1,138    1,422
         Vermont                         0.09%               58               116               174      231      289
         Virginia                        2.40%               1,512            3,025             4,537    6,049    7,562
         Washington                      1.95%               1,231            2,462             3,692    4,923    6,154
                                     ~                   +                +
         West Virginia                   0.08%               48               96                143      191      239
                                     ~                                    +
         Wisconsin                       0.62%               394              787               1,181    1,574    1,968
                                     ~                                    +
         Wyoming                         0.03%
                                     ~                   . 21             ~
                                                                              43                64       85       107

       Sources:
       DHS 2018 Yearbook of Immigration Statistics
       Boundless analysis

       What Happens Next?


https://www.boundless.com/blog/immigrants-vote-2020-election/                                                                Page 6 of 8
                       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 38 of 179
Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020 Election - Boundless       7/27/20, 9:55 AM




                                                                                                 I
                                                              ~
                                                              ~                                      r



                                                                VOTE

       The sobering reality is that with July almost over, USCIS is already making it
       impossible for some 252,000 aspiring U.S. citizens to vote in the general
       election. By the end of August, the full population of 315,000 citizenship
       applicants — some of whom have been in line for nearly two years — will be
       disenfranchised.

       This is happening during an election year when immigrants have expressed
       extraordinary interest in becoming U.S. citizens. As Boundless documented
       in our -
              2020 State
                   - Of   - New-  American
                                      -Citizenship
                                            - -Report,    - from October
       through December 2019, 30% more people applied for U.S. citizenship than
       during the same period in advance of the 2016 election.

       “This means that before the COVID-19 pandemic upended the immigration
       system, and controlling for past anomalies driven by Congress, demand for
       U.S. citizenship this fiscal year was at its highest level in modern
https://www.boundless.com/blog/immigrants-vote-2020-election/                                                 Page 7 of 8
                       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 39 of 179
Over 300,000 Immigrants Still Won’t Become U.S. Citizens In Time For the 2020 Election - Boundless   7/27/20, 9:55 AM




       history,” said Doug Rand, immigration policy expert and Boundless co-
       founder.

       This trend didn’t hold between January through March 2020, as the
       pandemic first began to affect a large number of people across the United
       States — naturalization volume was down 5% compared with the same
       period in 2016.

       That’s not the fault of USCIS or the Trump administration.

       But this administration does bear responsibility for its apparent failure to
       resume naturalization interviews for the 315,000 people who need them in
       order to vote this year — and for the very real chance that USCIS could
       furlough most of its workforce in August due to years of misguided policy
       choices, making the resumption of interviews all but impossible.




https://www.boundless.com/blog/immigrants-vote-2020-election/                                             Page 8 of 8
                      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 40 of 179
Who Pays Immigration Fees? - Boundless                                                     7/27/20, 9:56 AM




       Who Pays Immigration Fees?
       USCIS gets most of its money from U.S citizens and
       companies




       Facing an insolvency crisis of its own making, U.S. Citizenship and
       Immigration Services (USCIS) has threatened to furlough most of its 20,000
       employees and effectively shut down the U.S. legal immigration system—
       unless Congress provides a $1.2 billion bailout before August 3, 2020.

       USCIS has proposed to recoup this money by imposing a 10 percent
       surcharge on all fees paid by its users, and paying back the U.S. Treasury
       over roughly three years. The Trump administration claims “this deficit
       neutral approach will come at no additional cost to the U.S. taxpayer.”
https://www.boundless.com/blog/who-pays-immigration-fees/                                       Page 1 of 7
                        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 41 of 179
Who Pays Immigration Fees? - Boundless                                                                    7/27/20, 9:56 AM




       But this claim ignores the fact that the vast majority of the individuals and
       companies who pay USCIS fees are U.S. taxpayers.

       Boundless analyzed all of the forms and fees mandated by USCIS, and
       found that by far the most lucrative class of users is U.S. citizens and their
       families (35%), followed by permanent residents and their families (18%),
       permanent residents applying for U.S. citizenship (16%), and companies
       and their employees (15%).

        Who pays the $4 billion in fees charged by USCIS each year?

                                                                                      Companies and employees
                                                                                                        14.6%



        U.S. citizen families
        34.7%
                                                      $1,389,833,985          Individuals without permanent status
                                                                                                            11.7%




                                                                                      Permanent resident families
        Small categories                                                                                   17.8%
        4.9%

        Permanent residents becoming U.S. citizens
        16.3%




       Whenever USCIS increases its fees—including its looming plan to hike fees
       by as much as 600%—the burden is felt primarily by U.S. citizens, soon-to-
       be U.S. citizens, and U.S. companies.

       Appendix
       Methodology

       Boundless used the Fiscal Year 2016 data provided by USCIS in its most
       recent proposed fee rule to calculate the percentage of agency revenue (i.e.
       fees) attributable to each form type.


https://www.boundless.com/blog/who-pays-immigration-fees/                                                       Page 2 of 7
                      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 42 of 179
Who Pays Immigration Fees? - Boundless                                                       7/27/20, 9:56 AM




       We then assigned a broad category to each form type. In some cases, the
       categorization is unambiguous: Only “permanent residents becoming U.S.
       citizens” pay the fees for naturalization forms. In several cases, we used the
       typical distribution of green card recipients to differentiate among
       categories within a given form type (e.g. Form I-485 for U.S. citizen
       relatives vs. permanent resident relatives vs. employees). For some form
       types—chiefly applications for Employment Authorization Documents and
       Travel Documents—USCIS does not provide enough data to differentiate
       among these specific categories, so we used the more general category
       “individuals without permanent status.”

       We used a round number ($4 billion) as a reasonable representation of
       USCIS’s average total fee receipts in recent years.

       Finally, we excluded biometric fees because USCIS proposes to fold these
       fees into other form types.

                                                                            % of
                                                                                        Fees
                               Form type                     Who pays?       all
                                                                                      collected
                                                                            fees
         I-130 Petition for Alien Relative (U.S.            U.S. citizen
                                                                            14.5%   $581,081,866
         citizen relatives)                                 families
                                                            Permanent
                                                            residents
         N-400 Application for Naturalization                               14.3%   $572,811,101
                                                            becoming U.S.
                                                            citizens
         I-485 Application to Register
                                                            U.S. citizen
         Permanent Residence or Adjust Status                               13.5%   $538,823,969
                                                            families
         (U.S. citizen relatives)
                                                            Permanent
         I-90 Application to Replace Permanent
                                                            resident        11.6%   $463,005,268
         Resident Card
                                                            families
         I-129 Petition for a Nonimmigrant                  Companies
                                                                            7.0%    $278,822,791

https://www.boundless.com/blog/who-pays-immigration-fees/                                          Page 3 of 7
                      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 43 of 179
Who Pays Immigration Fees? - Boundless                                                      7/27/20, 9:56 AM



         Worker Subtotal                                    and employees
                                                            Individuals
         I-765 Application for Employment                   without
                                                                            5.8%   $231,189,490
         Authorization                                      permanent
                                                            status
                                                            Individuals
         I-131/I-131A Application for Travel                without
                                                                            4.0%   $158,435,244
         Document Subtotal                                  permanent
                                                            status
         I-485 Application to Register
                                                            Companies
         Permanent Residence or Adjust Status                               3.2%   $126,663,601
                                                            and employees
         (employment-based)
         USCIS Immigrant Fee (U.S. citizen                  U.S. citizen
                                                                            3.1%   $124,412,478
         relatives)                                         families
         I-751 Petition to Remove Conditions
                                                            U.S. citizen
         on Residence on Permanent Resident                                 2.9%   $115,741,473
                                                            families
         Status (U.S. citizen relatives)
                                                            Permanent
         I-130 Petition for Alien Relative
                                                            resident        2.7%   $106,869,850
         (permanent resident relatives)
                                                            families
         I-485 Application to Register                      Permanent
         Permanent Residence or Adjust Status               resident        2.5%   $99,097,976
         (permanent resident relatives)                     families
         I-539 Application to Extend/Change                 Companies
                                                                            2.2%   $89,972,912
         Nonimmigrant Status                                and employees
         I-140 Immigrant Petition for Alien                 Companies
                                                                            2.2%   $87,880,090
         Worker                                             and employees
                                                            Permanent
         N-600/600K Application for                         residents
                                                                            1.9%   $77,702,204
         Certificate of Citizenship                         becoming U.S.
                                                            citizens
                                                            Individuals
                                                            without
         I-526 Immigrant Petition by Alien
                                                            permanent       1.9%   $76,405,703
         Entrepreneur
                                                            status

https://www.boundless.com/blog/who-pays-immigration-fees/                                         Page 4 of 7
                      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 44 of 179
Who Pays Immigration Fees? - Boundless                                                     7/27/20, 9:56 AM




                                                            Small
         Inadmissibility Waiver Subtotal                                   1.4%   $55,215,352
                                                            categories
         I-601A Provisional Unlawful Presence               Small
                                                                           1.0%   $38,138,381
         Waiver                                             categories
                                                            U.S. citizen
         I-129F Petition for Alien Fiancé(e)                               0.7%   $29,774,179
                                                            families
                                                            Permanent
         USCIS Immigrant Fee (permanent
                                                            resident       0.6%   $22,881,359
         resident relatives)
                                                            families
         I-751 Petition to Remove Conditions                Permanent
         on Residence on Permanent Resident                 resident       0.5%   $21,286,629
         Status (permanent resident relatives)              families
                                                            Small
         I-290B Notice of Appeal or Motion                                 0.5%   $20,042,629
                                                            categories
         I-829 Petition by Entrepreneur to
                                                            Small
         Remove Conditions on Permanent                                    0.5%   $18,924,662
                                                            categories
         Resident Status
         N-565 Application for Replacement                  Small
                                                                           0.5%   $18,472,658
         Naturalization/Citizenship Document                categories
         I-924 Application For Regional Center
                                                            Small
         Designation Under the Immigrant                                   0.3%   $10,073,033
                                                            categories
         Investor Program
         I-824 Application for Action on an                 Small
                                                                           0.2%   $7,134,297
         Approved Application or Petition                   categories
         I-600/600A; I-800/800A Intercountry
                                                            Small
         Adoption-Related Petitions and                                    0.2%   $6,381,902
                                                            categories
         Applications
         I-102 Application for
                                                            Small
         Replacement/Initial Nonimmigrant                                  0.1%   $5,989,409
                                                            categories
         Arrival-Departure Document
         I-360 Petition for Amerasian,                      Small
                                                                           0.1%   $5,523,236
         Widow(er) or Special Immigrant                     categories
         I-924A Annual Certification of                     Small          0.1%   $3,793,151
         Regional Center                                    categories

https://www.boundless.com/blog/who-pays-immigration-fees/                                       Page 5 of 7
                      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 45 of 179
Who Pays Immigration Fees? - Boundless                                                      7/27/20, 9:56 AM




         N-336 Request for a Hearing on a                   Small
                                                                         0.1%    $3,563,606
         Decision in Naturalization Proceedings             categories
         I-817 Application for Family Unity                 Small
                                                                         0.0%    $1,690,410
         Benefits                                           categories
         I-910 Application for Civil Surgeon                Small
                                                                         0.0%    $677,298
         Designation                                        categories
         I-800A Supplement 3 Request for                    Small
                                                                         0.0%    $406,662
         Action on Approved Form I-800A                     categories
         G-1041 Genealogy Index Search                      Small
                                                                         0.0%    $331,564
         Request                                            categories
                                                            Small
         G-1041A Genealogy Records Request                               0.0%    $222,460
                                                            categories
         I-698 Application to Adjust Status
         from Temporary to Permanent                        Small
                                                                         0.0%    $215,375
         Resident (Under Section 245A of the                categories
         INA)
         N-470 Application to Preserve                      Small
                                                                         0.0%    $181,368
         Residence for Naturalization Purposes              categories
         I-929 Petition for Qualifying Family               Small
                                                                         0.0%    $83,600
         Member of a U-1 Nonimmigrant                       categories
                                                            Small
         I-694 Notice of Appeal of Decision                              0.0%    $49,593
                                                            categories
         I-690 Application for Waiver of                    Small
                                                                         0.0%    $17,003
         Grounds of Inadmissibility                         categories
         N-300 Application to File Declaration              Small
                                                                         0.0%    $14,169
         of Intention                                       categories
         I-589 Application for Asylum and for               Small
                                                                         0.0%    $0
         Withholding of Removal                             categories
         I-600A/I-600 Supplement 3 Request
                                                            Small
         for Action on Approved Form I-600A/I-                           0.0%    $0
                                                            categories
         600
         I-600A/I-600 Supplement 3 Request                  Small
         for Action on Approved Form I-600A/I-              categories   0.0%    $0
         600
https://www.boundless.com/blog/who-pays-immigration-fees/                                        Page 6 of 7
                      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 46 of 179
Who Pays Immigration Fees? - Boundless                                                     7/27/20, 9:56 AM




         I-821D Consideration of Deferred
                                                            Small
         Action for Childhood Arrivals                                   0.0%    $0
                                                            categories
         (Renewal)
         I-881 Application for Suspension of
                                                            Small
         Deportation or Special Rule                                     0.0%    $0
                                                            categories
         Cancellation of Removal




https://www.boundless.com/blog/who-pays-immigration-fees/                                       Page 7 of 7
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 47 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/          07/27/2020




                         2020 State Of New American Citizenship ReP-ort
                                                                               ii




Executive Summary
Nearly 9 million immigrants in the United States are lawful permanent residents (green
card holders) currently eligible to apply for U.S. citizenship.

Naturalization—the process by which an immigrant becomes a U.S. citizen—brings
considerable economic benefits at the individual, regional, and national levels. Naturalized
immigrants earn 8-11% more in annual income than non-naturalized immigrants
(controlling for variables such as skills, education, and fluency in English), suggesting that
naturalization leads to better-paying jobs by signaling to employers that a given immigrant
has strong English language skills and a long-term commitment to live and work in the
United States.

One study of 21 U.S. cities found that if all eligible immigrant residents were to naturalize,
their aggregate income would increase by $5.7 billion, yielding an increase in
homeownership by over 45,000 people and an increase in tax revenue of $2 billion.
Nationally, if half of the eligible immigrant population of the United States naturalized, the
increased earnings and demand could boost GDP by $37-52 billion per year.

But barriers to becoming a U.S. citizen have gotten worse over time, and are not evenly
distributed across the country. This report uses a novel integration of public data sets to
understand national trends in the government’s handling of citizenship applications, as
well as barriers at the local level.

Key findings of this report include:
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 48 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/         07/27/2020


The coronavirus pandemic has left thousands of potential new
American voters in limbo.
On March 18, 2020—due to COVID-19—USCIS stopped conducting in-person
interviews and oath ceremonies for immigrants seeking to become naturalized citizens.
These immigrants have already made it through most of the naturalization process after
many months—sometimes years—of waiting. Nationwide, well over 100,000
naturalization applicants are already stuck in limbo, and with thousands more piling up
month by month, these citizens-in-waiting will likely be unable to vote in the 2020 election.

The national trends were worrisome, even before the pandemic.
The processing time for a citizenship application has surged to 10 months—double the
processing time between 2012 and 2016. (Note that the processing time for a citizenship
application is from receipt all the way until the final oath ceremony, not just the approval of
the application.)

These processing times are almost sure to keep rising, because the government has not
kept pace with the volume of incoming applications. After a 2-year spike in 2016–2017, the
volume of citizenship applications stabilized in 2018 and fell slightly in 2019, only to surge
to historic levels during the first quarter of Fiscal Year 2020.

The likelihood that a citizenship application will be denied has risen slightly over the past
few years, peaking in 2018 and falling slightly in 2019.

Becoming a U.S. citizen is much harder in some places than others.
Immigrants in some cities face citizenship application wait times more than four times
higher than in other cities. Immigrants in some cities experience a citizenship application
denial rate two times higher than the national average, for no apparent reason.

Some cities have four or five government field offices where immigrants can attend their
citizenship interviews (once the COVID-19 restrictions are lifted). Other cities have none
and make immigrants travel over 150 miles to the nearest field office.

New rankings reveal the best and worst places to become a U.S. citizen.
The top 3 best overall metro areas for immigrants to become U.S. citizens are Cleveland,
Ohio; Raleigh, North Carolina; and Durham/Chapel Hill, North Carolina.
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 49 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/       07/27/2020

The worst 3 metro areas for immigrants to become U.S. citizens are
Seattle/Tacoma/Bellevue, Washington; Santa Maria-Santa Barbara, California; and Santa
Rosa, CA.




How the Coronavirus Froze Naturalization,
State by State
U.S. Citizenship and Immigration Services (USCIS), the federal agency responsible for
processing citizenship applications, conducts interviews and oath ceremonies for
immigrants seeking to become naturalized citizens. On March 18, 2020—due to the
coronavirus pandemic—USCIS stopped doing these interviews and ceremonies. This delay
has already left well over 100,000 future Americans in limbo. These would-be citizens have
already made it through most of the naturalization process. Now they must wait, perhaps
indefinitely, before they can become full citizens and gain the right to vote in the 2020
election. If USCIS does not resume interviews and oath ceremonies using remote methods
appropriate for the present emergency, the number of disenfranchised citizens-in-waiting
will continue to pile up.

Boundless did the math, and estimated that 2,100 immigrants will run out of time to vote
each day that USCIS offices remain closed. The chart below estimates how many
disenfranchised citizens-in-waiting will find themselves in limbo in each state. The number
increases for each month the COVID-19 shutdown remains in effect.

And the true naturalization crisis may be even worse. USCIS only recently released
citizenship application data for the first quarter of Fiscal Year 2020, and the number is
staggering: during this period (October through December 2019), 30% more people
applied for U.S. citizenship than during the same period in advance of the 2016 election.

This means that before the COVID-19 pandemic upended the immigration system, and
controlling for past anomalies driven by Congress, demand for U.S. citizenship this year
was at its highest level in modern history.
              Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 50 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/            07/27/2020


Immigrants in COVID-19 Limbo, State by State
If oath ceremonies remain closed month after month, how many citizens-in-
waiting could be disenfranchised in each state?
Source: Boundless analysis of USCIS data



   State of Residence                      May     June    July    August   September



   Alabama                                 412      618     824     1030        1236


   Alaska                                  230      345     460      576         69 1


   Arizona                                 2015    3023    403 1    5038        6046


   Arkansas                                346      518     69 1     864        1037


   California                          27222      40832   54443    68054       81665


   Colorado                                1331    1997    2662     3328        3993


   Connecticut                             1695    2542    3390     4237        5084


   Delaware                                258      387     516      645         774


   District of Columbia                    268      402     536      670         804




   Florida                             16023      24034   32046    40057       48069


   Georgia                                 2770    4154    5539     6924        8309


   Guam                                     142     213     283      354         425


   Hawaii                                  445      668     890      1113       1335


   Idaho                                   351      527     702      878        1053


   Illinois                                4420    6630    8840    11050       13260


   Indiana                                 1098    1647    2196     2745        3294


   Iowa                                    603      904    1205     1507        1808


   Kansas                                  657      986    1314     1643        1971
          Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 51 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/         07/27/2020


  Kentucky                  723       1084       1446        1807          2169


  Louisiana                 498        748        997        1246          1495


  Maine                     188        281        375         469              563


  Maryland                 2076       3114       4152        5189          6227


  Massachusetts            4145       6217       8289       10361         12434


  Michigan                 2394       3590       4787        5984          7181


  Minnesota                1394       2090       2787        3484          4181


  Mississippi               188        282        376         470              564



  Missouri                  880       1321       1761       2201           2641


  Montana                    67        100        134         167          201


  Nebraska                  529        793       1058       1322           1587


  Nevada                   1230       1845       2460        3076          3691


  New Hampshire             303        455        606         758              909


  New Jersey               6693      10039      13385       16731         20078


  New Mexico                598        896       1195        1494          1793


  New York                13590      20385      27180       33975         40770


  North Carolina           2274       3411       4548        5685          6822


  North Dakota              86         129        172         215          257
          Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 52 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/           07/27/2020


  Ohio                     2338       3506        4675         5844            7013


  OKiahoma                  676       1014        1353         1691            2029


  Oregon                   1295       1942        2590         3237            3885


  Pennsylvania             3173       4760        6346         7933            9519


  Puerto Rico               299        449         598          748             897


  Rhode Island              509        763        1017         1271            1526


  South Carolina            65 1       976        1301         1626            1952


  South Dakota              104        157         209          26 1            313


  Tennessee                 92 1      1382        1842         2303            2764




  Texas                   10799      16198       21597        26997           32396


  Total                  126000     189000      252000       3 15000         378000


  Utah                      569        853        1138         1422            1707


  Vermont                   116        174         23 1         289             347


  Virginia                 3025       4537        6049         7562            9074


  Washington               2462       3692        4923         6154            7385


  West Virginia              96        143         19 1         239             287


  Wisconsin                 787       118 1       1574         1968            236 1


  Wyoming                    43         64          85          107             128




                                                          Powered by   @ LiveStories

Even before the delay from COVID-19, immigrants seeking naturalization faced an uneven,
challenging landscape. USCIS field offices around the United States handle naturalization
applications, and the median processing time—from filing all the way to oath ceremony—
varies widely, ranging from 3.7 months (in Cleveland) to 15.8 months (in Seattle).
Considering that the naturalization process for all immigrants effectively ground to a halt
on March 18, this means that immigrants seeking naturalization in Seattle, more often than
not, had to file their applications almost two years before the election to become eligible to
vote.
             Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 53 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/                                       07/27/2020

The table below shows data for each USCIS field office serving a given metro area.
The application cutoff date is simply the field office's median processing time, extended
backward from March 18. People who filed by this date are first in line—albeit in limbo—
until the citizenship oath ceremonies resume.
USCIS Field Offices
Source: Boundless Analysis



   Field Office              Application Cutoff   Median Walt Time (Months)   Max Walt Time (Months)   Backlog Completlon Rate (%)


   Seattle, WA               11/30/18                                 15.6                      19.5                         37.9


   Las Vegas, NV             1/8/19                                   14.5                      18.4                         50.2


   San Francisco, CA         1/20/19                                  14.1                      16.5                         42.2


   Phoenix.AZ                1/29/19                                  13.6                      17.8                         49.3


   St. Paul, MN              2/4/19                                   13.6                     22.5                          52.1


   San Fernando Valley, CA   2/7/19                                   13.5                      17.1                         42.4


   Houston, TX               2/7/19                                   13.5                     21.1                          57.9


   New York, NY              2/10/19                                  13.4                     25.3                          46.0


   Dallas, TX                2/22119                                  13.0                      19.7                         57.6


   Santa Ana , CA            3/9/19                                   12.5                      16.3                         38.8




   Salt Lake C ity, UT       3/18/19                                  12.2                      19.8                         54.0


   Oakland Park, FL          3/30/19                                  11.8                      19.9                         50.4


   Miami, FL                 4/8/19                                   11.5                     22.1                          50.9


   Baltimore, MD             4/8/19                                   11.5                     23.2                          48.3


   New Orleans, LA           4/17/19                                  11.2                      18.0                         51.3


   Queens, NY                4/29/19                                  10.8                     20.4                          53.3


   Fort Myers, FL            5/2/19                                   10.7                      17.3                         52.5


   Los Angeles County, CA    5/8/19                                   10.5                      13.7                         57.0


   Atlanta, GA               5/11/19                                  10.4                     20.2                          55.8


   Los Angeles, CA           5/14/19                                  10.3                      15.7                         60.0
             Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 54 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/          07/27/2020

 Atlanta, GA            5/11/19                           10.4                 20.2        55.8


 Los Angeles, CA        5/14/19                           10.3                 15.7        60.0


 Spokane, WA            5/23/19                           10.0                 17.7        75.4


 San Juan, PR           5/23/19                           10.0                 17.7        60.5


 Agana, GU              5/23/19                           10.0                 17.7        76.7


 Manchester, NH         5/23/19                           10.0                 17.7        78.0


 Reno, NV               5/23/19                           10.0                 17.7        80.0


 St. Albans, VT         5/23/19                           10.0                 17.7        71.0


 Helena, MT             5/23/19                           10.0                 17.7        68.1


 Christiansted, V I     5/23/19                           10.0                 17.7         0.0




 Yakima, WA             5/26/19                            9.9                 15.4        83.2


 San Jose, CA           5/29/19                            9.8                 13.3        62.0


 Hartford, CT           5/29/19                            9.8                 15.5        55.6


 Wichita, KS            5/29/19                            9.8                 17.0        73.1


 Atbany, NY             5/29/19                            9.8                 18.2        53.9


 Portland, ME           6/4/19                             9.6                 17.2        73.8


 Fort Smith, AK         6/7/19                             9.5                 16.7        62.3


 Boise, ID              617/19                             9.5                 17.3        69.3


 Sacramento, CA         6/10/19                            9.4                 13.7        56.5


 Imperial, CA           6/13/19                            9.3                 16.0        70.7




 Des Moines, IA         6/16/19                            9.2                 13.0        68.2


 Newark, NJ             6/16/19                            9.2                 15.3        56.2


 Anchorage, AK          6116/19                            9.2                 16.5        82.1


 San Antonio, TX        6/19/19                            9.1                 15.0        65.4


 Washington, DC         6/19/19                            9.1                 16.0        60.2


 Ortando, Fl            6/25/19                            8.9                 20.5        58.0


 Norfolk, VA            7/4/19                             8.6                 18.0        62.5


 Memphis, T N           7/4/19                             8.6                 16.9        71.1


 Philadelphia, PA       7/7/19                             8.5                 16.9        62.6


 Honolulu, HI           7/7/19                             8.5                 18.8        65.8
           Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 55 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/          07/27/2020

 Denver, CO            7/13/19                             8.3                 18.0        70.8


 Chicago, IL           7/22/19                             8.0                 16.7        59.4


 Portland, OR          7/25/ 19                            7.9                 12.1        73.7


 Harlingen, TX         7/28/19                             7.8                 17.6        85.2


 El Paso, TX           7/28/19                             7.8                 18.1        80.2


 Albuquerque, NM       7/31/ 19                            7.7                 14.0        75.7


 Charlotte, NC         8/3/19                              7.6                 12.6        65.6


 San Diego, CA         8/15/19                             7.2                 13.5        67.0


 Mitwaukee, WI         8/18/19                             7.1                 14.8        70.7




 St. Louis, MO         8/21/19                             7.0                 12.2        75.1


 Lawrence, MA          8/24/19                             6.9                 12.3        83.1


 Pittsburgh, PA        8/24/19                             6.9                 14.4        71.6


 San Bernardino, CA    8/24/19                             6.9                 10.9        74.6


 Long Island, NY       8/27/19                             6.8                 16.5        66.7


 Omaha, NE             8/27/1 9                            6.6                 12.6        73.7


 West Palm Beach, FL   8/30/19                             6.7                 19.0        60.6


 Tucson, AZ.           9/5/19                              6.5                 15.9        85.7


 Providence, RI        9/11/19                             6.3                 12.1        67.5


 Kendall, FL           9/14/19                             6.2                 12.8        82.8




 Hialeah, FL           9/14/19                             6.2                 11.8        77.2


 Fresno, CA            9/1 7/ 19                           6.1                  9.8        71.8


 Detroit, MI           9/23/19                             5.9                 12.2        73.9


 Indianapolis, IN      9/23/19                             5.9                 13.1        66.0


 Oklahoma City, OK     9/26/19                             5.8                 15.0        77.3


 Mount Laurel, NJ      10/2/19                             5.6                 16.1        66.8



 Boston, MA            10/8/19                             5.4                 12.2        56.9


 Kansas City, MO       10/14/19                            5.2                 10.9        78.9


 Cincinnati, OH        10/14/19                            5.2                 11.9        73.2
           Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 56 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/                     07/27/2020

 Jacksonville, FL       10/17/ 19                          5.1                 11 .2                     62.3


 Tampa, FL              10/17/ 19                          5.1                 12.4                      76.9


  Buffalo, NY           10/20/19                           5.0                 13.6                      79.6


 Columbus, OH           10/23/19                           4 .9                10.4                      75.1


  Louisville, KY        10/26/ 19                          4 .6                11 .7                     76.1


 Charleston, SC         10/29/19                           4 .7                13.3                      60.2


  Raleigh, NC           1117/19                            4 .4                13.5                      60.4


 Cleveland , OH         11/26/ 19                          3.7                  9 .0                     78.1




                                                                                       Powered by @LiveStories




National Trends
Nationwide, is it getting easier or harder to become a naturalized U.S. citizen?

First, consider the baseline: There are nearly 9 million immigrants in the United States who
are eligible for U.S. citizenship, but fewer than 1 million typically apply in any given year.
Many barriers to citizenship are more or less fixed: given high application fees and
the required civics and English tests, it’s simply less costly and time-intensive upfront for
most people to renew their green card every 10 years than to go through the naturalization
process.

The volume of citizenship applications does fluctuate from year to year, typically spiking
during election years—or in advance of an application fee increase—and then decreasing
sharply the following year. In 2016 and 2017, something unusual happened: Volume spiked
at nearly 1 million applications for 2 years in a row.

Has the government’s response been adequate? The following data analysis seeks to
answer the question.
            Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 57 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/                                                              07/27/2020


Surging Backlog
Citizenship Applications Filed and Processed Nationwide
Sou rce: USCIS N-400 quarterly data

1200k




1000k




  800k




  600k




  400k




  200k




    Ok
                FY2011                FY2012   FY2013               FY2014                 FY2015              FY2016   FY2017   FY2018     FY2019

                                                                                         Fiscal Year

                                                        •   Filed      •     Processed        •     Year-End Backlog




A look at the past decade indicates a worrying trend.

Although application volume was on track to reach a more normal level in 2018 and 2019,
processing volume has only recently begun to increase, leading to a surge in the backlog of
pending applications.

USCIS, the federal agency responsible for processing citizenship applications, has defended
itself by noting that the backlog more than doubled during the Obama administration. This
is true: the backlog rose from nearly 292,000 in September 2010 to over 636,000 by the
time Donald Trump assumed office in January 2017.

But USCIS has also claimed that the surge in applications during 2016 and 2017 created a
“record and unprecedented” workload, and a look at the past 3 decades shows that this is
not true.
                                                                     https://www.boundless.com/research/state-of-new-american-citizenship-report/                                                                                                                                                                                                                                              07/27/2020
                                                                     Backlogs in Context
                                                                                                                 =




                                                                                                                                                                                                                                   1i
                                                                                                                                                                                                                         o·
                                                                                                                                                     a.
                                                                                                                                                              "'a.



                                                                                                                                                                                                            a.
                                                                                                                                               :!!
                                                                      ~:




                                                                                                                                                ro
                                                                                                                           ~ ~-
                                                                                                    :r,




                                                                                                                                                                         ""tl




                                                                                                                                                                                                                         ~
                                                                                                                                                                           0
                                                                                                                             :,




                                                                                                                                                               :,




                                                                                                                                                                                                                                  :,
                                                                     g, n

                                                                                    :J




                                                                                                                      "'




                                                                                                                                                                                                                                   :'E
                                                                                                   "O

                                                                                                          "O
                                                                                                          "O
                                                                              (1)

                                                                                         (/)




                                                                                                                                      (/)




                                                                                                                                                                                           (1)
                                                                                                                                                                                                 (/)
                                                                                                                                                                                                 (/)
                                                                                                                                                                                                          (1)




                                                                                                                                                                                                                                                (1)
                                                                                                                                                                                     ("\
                                                                                                                 "~ ("\




                                                                                                                                                                                                                 z
                                                                      N


                                                                                           ~




                                                                                                                             0
                                                                                                                          '<
                                                                                                                             a.
                                                                            ..

                                                                                           vi
                                                                                     ~

                                                                                                   f'




                                                                                                                             ~
                                                                                                             -g
                                                                        ~
                                                                            ~




                                                                                                                                      ~
                                                                                  C




                                                                                                    t       0
                                                                        i
                                                                     "
                                                                      !
                                                                     "
Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 58 of 179




                                                                        ~




                                                                       --
                                                                                                                          IIIIIIIIIIL
                                                                      !
                                                                      J



                                                                       -
                                                                            !>F




                                                                                                                                                                                                                                       FY2001
                                                                                                        FY1991




                                                                                                                                                                                                                                                                                                                                                                                      FY2016




                                                                                                                                                                                                                                                                                                                                                                                                        FY2018


                                                                                                                                                                                                                                                                                                                                                                                                                 FY2019
                                                                                          FY1990




                                                                                                                             FY1993




                                                                                                                                                     FY1995

                                                                                                                                                                FY1996




                                                                                                                                                                                                 FY1998

                                                                                                                                                                                                                FY1999


                                                                                                                                                                                                                         FY2000




                                                                                                                                                                                                                                                                                   FY2005

                                                                                                                                                                                                                                                                                            FY2006




                                                                                                                                                                                                                                                                                                              FY2008


                                                                                                                                                                                                                                                                                                                       FY2009


                                                                                                                                                                                                                                                                                                                                FY2010




                                                                                                                                                                                                                                                                                                                                                                             FY2015
                                                                                                                                                                                                                                                                                                                                         FY2011




                                                                                                                                                                                                                                                                                                                                                                    FY2014
                                                                                                                                                                                                                                                      FY2002

                                                                                                                                                                                                                                                               FY2003

                                                                                                                                                                                                                                                                        ~ FY2004




                                                                                                                                                                                                                                                                                                     FY2007




                                                                                                                                                                                                                                                                                                                                                  FY2012


                                                                                                                                                                                                                                                                                                                                                           FY2013




                                                                                                                                                                                                                                                                                                                                                                                               FY2017
                                                                                                                 FY1992




                                                                                                                                            FY1994




                                                                                                                                                                                FY1997




                                                                                                                                                                                                                                                                             g_
                                                                                                                                                                                                                                                                                   I !  ~


                                                                                                                                                                                                                                                                                   m
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                         "     a.
                                                                                                                                                                                                                         :!!




                                                                                                                                                                                                                                                                                            [
                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                      ""O




                                                                                                                                                                                                                                                                                                     [
                                                                                                                                                                                                                                                                                                               "'
                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                I


                                                                                                                                                                                                                                          I




                                                                     In 2007, citizenship applications surged to nearly 1.4 million, far higher than the recent
                                                                     uptick. This was driven in part by a looming 80% application fee hike that year, and in part
                                                                     by an increase in newly eligible immigrants who had obtained their green cards 5 years
                                                                     earlier under the Legal Immigration Family Equity (LIFE) Act of 2000.
                                                                     USCIS responded with a surge in processing volume the following year, and the backlog
                                                                     plunged to a 30-year low of about 257,000 in 2009.
                                                                     In the mid-1990s, there was a truly “record and unprecedented” surge in citizenship
                                                                     applications, driven in part by a corresponding increase in newly eligible immigrants who
                                                                     had received green cards under the Immigration Reform and Control Act 1986 (IRCA, also
                                                                     known as the “Reagan Amnesty”). Between 1995 and 1998, application volume stayed well
                                                                     above 900,000, peaking at over 1.4 million in 1997. Although the backlog initially shot past
                                                                     2 million in 1997-1998, USCIS responded with a comparable surge in processing volume
                                                                     that appears to have tamed the backlog by 1999-2000.
                                                                     The data indicate that when USCIS devotes sufficient resources to a citizenship application
                                                                     surge, it’s possible to dramatically reduce a backlog within one year. That’s what happened
                                                                     in 2012, 2007, and 2000.
                                                                     https://www.boundless.com/research/state-of-new-american-citizenship-report/                                                                                                                                                                                                    07/27/2020
                                                                     On the other hand, when USCIS fails to devote sufficient resources, backlogs can get way
                                                                     out of hand. That’s what happened in the mid-1990s, and it appears to be happening now,
                                                                     as well.
                                                                     Falling Behind
                                                                                                                          o·
                                                                              ;,c-
                                                                     OJ




                                                                                              "'z On



                                                                                                                                  ~
                                                                                                             ,....

                                                                                                                                ~ ,....
                                                                                                                           ::J
                                                                                                           ""O
                                                                                       OQ
                                                                                ~ 0


                                                                                                   ~ 3
                                                                     g llJ




                                                                                                             ro




                                                                                                                                             ro
                                                                     ;; n




                                                                                                             -




                                                                                                                                          ""
                                                                                                                                                       C.
                                                                                      ~




                                                                                                                           ~
                                                                     V,




                                                                                                                                                  V,


                                                                                                                                                        or
                                                                                                                          ~
                                                                                                               .D
                                                                                                                  ~
                                                                                                                     ~




                                                                                                                                    ~




                                                                                                                                                           ~
                                                                              ro




                                                                                                                                          0
                                                                                                           0




                                                                                                                                              I
                                                                          ~
Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 59 of 179




                                                                      1'i
                                                                      cl
                                                                     g:
                                                                      i?l
                                                                      :;  ~
                                                                          ~
                                                                          ~


                                                                                     FY1991


                                                                                                  FY1992


                                                                                                                 FY1993


                                                                                                                           FY1994


                                                                                                                                     FY1995


                                                                                                                                                  FY1996


                                                                                                                                                               FY1997


                                                                                                                                                                        FY1998


                                                                                                                                                                                 FY1999


                                                                                                                                                                                          FY2000


                                                                                                                                                                                                   FY2001


                                                                                                                                                                                                            FY2002


                                                                                                                                                                                                                     FY2003


                                                                                                                                                                                                                              FY2004


                                                                                                                                                                                                                                       ~ FY2005


                                                                                                                                                                                                                                                  FY2006


                                                                                                                                                                                                                                                           FY2007


                                                                                                                                                                                                                                                                    FY2008


                                                                                                                                                                                                                                                                             FY2009


                                                                                                                                                                                                                                                                                      FY2010


                                                                                                                                                                                                                                                                                               FY2011


                                                                                                                                                                                                                                                                                                        FY2012


                                                                                                                                                                                                                                                                                                                 FY2013


                                                                                                                                                                                                                                                                                                                          FY2014


                                                                                                                                                                                                                                                                                                                                   FY2015


                                                                                                                                                                                                                                                                                                                                            FY2016


                                                                                                                                                                                                                                                                                                                                                     FY2017


                                                                                                                                                                                                                                                                                                                                                              FY2018


                                                                                                                                                                                                                                                                                                                                                                       FY2019
                                                                                                                                                                                                                                   ~--n
                                                                                                                                                                                                                                              i
                                                                     Another way to evaluate this problem is to measure how efficiently USCIS beats back its
                                                                     backlogs. If USCIS processed every citizenship application it received in a given year, plus
                                                                     the applications that were pending from the previous year, that would yield a “backlog
                                                                     completion” of 100%.
                                                                     In reality, USCIS achieved a backlog completion rate of 77% in 2009—a 30-year high—and
                                                                     this number has been trending downward ever since. There was a 10-point drop in backlog
                                                                     completion between 2016 and 2017 (from 63% to 53%), and while the situation has
                                                                     improved slightly since then, more needs to be done to reduce the backlog.
           Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 60 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/                                07/27/2020


Surging Wait Times
 National Average Time to Process a Citizenship Application
 Sou rce: USCIS

     12




     10




                  FY2012    FY2013         FY2014         FY2015                 FY2016   FY2017   FY2018   FY2019
                                                                   Fiscal Year




Growing backlogs have direct and negative consequences for immigrants seeking to
become U.S. citizens: They have to wait longer for their applications to be processed by the
government.

Here the trend is unmistakable: Between 2012 and 2016, median application processing
times hovered between about 4.5 to 6 months, before shooting past 8 months in 2017 and
hovering at about 10 months in 2019. Compounding the worrisome trend, starting in
March 2020, and as of this writing (May 2020), the coronavirus lockdown has postponed
the final steps for naturalization—interviews and oath ceremonies—indefinitely.
                                                                     https://www.boundless.com/research/state-of-new-american-citizenship-report/                                                                                                                                                                                                                                     07/27/2020
                                                                     Denial Rates Have Risen
                                                                                                a-:



                                                                                                                                              n·
                                                                                 ro·



                                                                                                                " -0-)>·




                                                                                                                                                                                                                                     ;:;·

                                                                                                                                                                                                                                             o·
                                                                                                                                                                                                      ,.
                                                                                                                     ::;,-




                                                                                                                                                                                 ::;,-




                                                                                                                                                                                                                                    ;:!.
                                                                                                                                                                                                   ....,
                                                                                     5; a.




                                                                                                                                                                                                                 a.
                                                                                                                                                                                                           :c!

                                                                                                                                                                                                                          )>
                                                                                                                                                                                  (/)
                                                                                                                                                        ·
                                                                                                                                               ":,: "'.....




                                                                                                                                                                                                                                            ~
                                                                                             " n
                                                                                :J




                                                                                                           :J




                                                                                                                                                               :J

                                                                                                                                                                        "'
                                                                                                                                                                                 "'




                                                                                                                                                                                                                                                    :J
                                                                                                                                                                                 "'iil
                                                                                                                                      a. -0




                                                                                                                                                                                                                               -0
                                                                      g ro




                                                                                                      ro
                                                                                                                V,




                                                                                                                                                                   V,

                                                                                                                                                                           V,




                                                                                                                                                                                                                                                         V,
                                                                                                                                          5~
                                                                                                      N
                                                                     0




                                                                                                                                                        0




                                                                                                                                                                                                   0
                                                                                                                                                        -
                                                                      V,




                                                                                                                                ._z

                                                                                                                                              R"'


                                                                                                                                                          a.
                                                                                                ~
                                                                                                      J.




                                                                                                                                                        V,

                                                                                                                                                              ~
                                                                                ;,
                                                                                !"!




                                                                                                           ~
                                                                                                                 ~
                                                                                                                             ~




                                                                                                                                                                   ~
                                                                                                       o
                                                                                                           0
                                                                                ~
                                                                                w
                                                                                ~0
Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 61 of 179




                                                                                ~
                                                                                 0
                                                                      Percent
                                                                                t;
                                                                                 ~


                                                                                             FY1990


                                                                                                       FY1991

                                                                                                                       FY1992

                                                                                                                                  FY1993




                                                                                                                                                          FY1995

                                                                                                                                                                        FY1996




                                                                                                                                                                                          FY1998

                                                                                                                                                                                                      FY1999

                                                                                                                                                                                                                 FY2000

                                                                                                                                                                                                                               FY2001

                                                                                                                                                                                                                                           FY2002

                                                                                                                                                                                                                                                    FY2003




                                                                                                                                                                                                                                                                          FY2005

                                                                                                                                                                                                                                                                                   FY2006

                                                                                                                                                                                                                                                                                            FY2007

                                                                                                                                                                                                                                                                                                     FY2008


                                                                                                                                                                                                                                                                                                              FY2009

                                                                                                                                                                                                                                                                                                                       FY2010

                                                                                                                                                                                                                                                                                                                                FY2011

                                                                                                                                                                                                                                                                                                                                         FY2012


                                                                                                                                                                                                                                                                                                                                                  FY2013




                                                                                                                                                                                                                                                                                                                                                                    FY2015


                                                                                                                                                                                                                                                                                                                                                                             FY2016

                                                                                                                                                                                                                                                                                                                                                                                      FY2017

                                                                                                                                                                                                                                                                                                                                                                                               FY2018

                                                                                                                                                                                                                                                                                                                                                                                                        FY2019
                                                                                                                                               FY1994




                                                                                                                                                                                 FY1997




                                                                                                                                                                                                                                                              a1 FY2004




                                                                                                                                                                                                                                                                                                                                                           FY2014
                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                     Q




                                                                     Another factor that directly affects immigrants is the share of naturalization applications
                                                                     that are denied, potentially closing off the opportunity to become a U.S. citizen. (Denials can
                                                                     be appealed, but this process is expensive and uncertain.)
                                                                     On the one hand, denial rates have inched up in recent years, from 10.3% in 2016 to 10.5%
                                                                     in 2019.
                                                                     But looking at the past 3 decades, denial rates used to be quite a bit higher. Although
                                                                     beyond the scope of this report, it’s fair to ask why citizenship application denial rates were
                                                                     well below 3% since the early 1950s, then suddenly jumped to 7.5% in 1992, and have
                                                                     never gone lower since then. Meanwhile, nearly one third of all citizenship applications
                                                                     were denied in 1999 and 2000, before dropping back down to a “new normal” in this
                                                                     decade.
                                                                     Time will tell whether denial rates remain elevated in the years to come.
                Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 62 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/                                        07/27/2020


What Are the Best (and Worst) Cities to
Become a U.S. Citizen?
While the national trends tell one story about U.S. citizenship, there is immense variation
by location. Immigrants in some cities are encountering minimal backlogs, short wait times,
and convenient locations for the citizenship interview, while immigrants in other cities face
large backlogs, long (even outrageous) wait times, and an interview location over 100 miles
away.

The following table ranks over 100 U.S. metro areas using a novel index that measures
relative ease of naturalization.



The Best Cities for Becoming a New American
Metro Area Rankings
SOUl'ce; ~ s ~


                                                   &lcklog CompleUon !\ale(%)   Median WIii! nme (Monlhs)


  Cleveland•Elyria , OH                     10                           nu                           3.7    00           95.0


  Ralelgn, NC


  Dutlam-Chapel H»I, NC                     30
                                                                         .,,                         ,.      290          89.0


  Charkl&loo-North Chart&ston, SC           40                           802                                 00           89.0


  LouisvllelJelfelllOfl County. KY•IN       0.0                          76.1                                0.0          86.0


  Columbus, OH


                                                                         ,~,
  JaekSOIWl!le, FL                          7.0
                                                                                                      "      00           87.0


  Buflalo-Cheektow"aga-Ntagara Falls, NV    80                           79.8                         00     00           87 .0


  Ta~.St. Peteuburi>-Clearwater, FL



  Kar13as City, MO.KS                      10.0                          78.9                         ,.2    0.0          860


  ClndmaU, OH-KY-IN                        11.0                          73.2                         , .2   0.0          85.0




  Laketancl-Wlnter Haven, FL               12.0                          76.9
                                                                                                      "      300          83.0


  Oklahoma City, OK                        130                           TT.3                         ,.,     00          82.0


  Delroll-Warren-Dearbom, Ml               1'0                           739
                                                                                                      "       00          81 .0


  North Port-Sara!IOl:a.Bradenlon, FL                                                                                     81 .0


  Rochester, NV                            16.0                          79.8                         , .o   74.0         81.0


  8oslon-Cambridge-Newlan, MA-NH


  Fresno, CA                                                                                                  0.0         79.0


  Tucson.AZ                                19.0                                                       ,.,     0.0         79.0


                                           20.0                          88.0                         ,.,     0.0         79.0


 Trenton. NJ                               21 .0                         86.8                         0.8    29.0         79.0


                                           220                           87.5                         83      00          n .o

  Vlsalla-Ponervllle, CA                   230                           718                          61     '30          750
               Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 63 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/                  07/27/2020

                                                    2'0    737
                                                                               ••      00


 RMtnld&-San Bemardlno-Ontar. CA


 St. LOUS. MO-ft.




                                                                               ..
                                                    270    71.


                                                    280    71.                         00           7'0


 -o•                                                                           "
                                                           77 3                       ,ooo          730



                                                                               "
                                                    ,00


                                                    "o
                                                           70.7



                                                           '"                  ..     ,..
                                                                                       00           12.0


                                                                                                    720


                                                    >20    070                 72      00           710




                                                    ..
                                                                                                    71 0


                                                    ,
 MOOHIO,CA
                                                                               "      '"            71.0
                                                           7,0



 El Paso, TX                                               00.2




                                                    360    71.
                                                                               "      111 0         70.0




 Pol'tSL LUCll,fl                                                              0 .7   "0


 Ptllladelphlit-Cllffldeo-Wlmlogtoo, PA-NJ-OE.M[)   390    037                 77      00           oa.o

 McAllen-Edinburg-Mission, TX                       400    032                 7.0    330           oao

 f>ol'tland-Vanoouv•-Hillsboro, OR,WA




                                                                               ..
 Gfand Rapkls-Wyomlng, Ml


 ..,_,MA                                            «o
                                                           '"                         ,ooo          oa.o

 LnCtuou, NM




 ~ E l g i n . IL-IN-WI                             47.0
                                                                               "       00
                                                                                                    "·'
                                                                                       00




                                                                               ..
 .....,,, OR




                                                           '"
 Miami-Fon LaucletOale-West Palm eeacn, FL          ,oo                                00           03.0


 UrmtnHonofl.lkl,Hl                                        6(UI                ,.,     00           63.0




                                                    '3.0   62.:1
                                                                               ••      00           152.0



                                                    '"     '"                  9.2     00           62.0


 Gfeensboro-HlghPolnt, NC
                                                                                      '"

 5anAnlonk).New 6raunlels. T X


 EICelltro,CA                                              707                 93      00
                                                                                                    '"
                                                    '"     60.2                .,      00           0,,0
                 Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 64 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/                 07/27/2020

 Washlngton-Arthgton->Jex.-oill, OC-VA-MO-Wo/            602
                                                                               "
 Yakima, WA




 5oiseClty,ID                                                                                      !17.0




                                                                               ·~
 Reno,   t'(II                                  eeo      eoo                   100     00


 WlcMa,KS                                       010      73 1                          00          ,00


                                                eeo      700                   100     00          ,00


                                                         .,,
 Fort Smth, AR-01(                              000
                                                                               "       00          ,00


 Spokane-Spokane Wlty, WA                       roo
                                                         '"
                                                710      71 .0                 100     00          >00




 san Jose-.Surw,yvale-Santa Cara, CA




 Rld'Ynood,VA                                   7'0      ,,,
                                                         ,,,.
                                                                               ..     930          ,._o
 Hanl'ord-Wfit Hartrord-Easl Hanl'ord, CT       7!10
                                                                               "       00
                                                                                                   '"
                                                                                       0.0




                                                                                      32.0


                                                ,.o      623                   .,     600          !11.0




 Atlanta-Sandy Spmgs-Roswall, GA



 Bl'ldgepOrl-StamlOfa-NOl'Wal:.. CT             02.0
                                                         ,,.                   ,.,    >00          49.0


 Sallnas,CA                                     e,o      62.0                  ..,    600          49 .0




 Larvdo, TX


                                                e>O                                    00          41H


 Cape coral-Fort Myers, Fl




                                                '"       '"                    11,2    00          43C


 LOI Angeiel•long 5each-AnahWTI, CA




                                                90.0     !12.! I               10.7   '4 0         4 1 .(




                                                                                                   '"
 SaltLakaCtty,VT                                910      ,.o                           00


 o.i. .Fort Worth-Ar1inglon, TX


                                                93.0     !17.9


                                                                                                   ,._,
 Mlnoeapolls-St.. Paol-8loomlnglon. MN-W I      940      021
                                                                               "'      00
               Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 65 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/                     07/27/2020

 Phoenlx-Mesa-SCOttsdale, AZ.


 Oxnard-Thousand Oaks-Ventura, CA      96.0               42.4                 13.:1   39.0               2:1.0


 San Francisco-Oakland-Hayward, CA


 Austin-Round Rock , TX                96.0               :17.9                13.:1   60.0               24.0


 Las Vegas-Henderson-Paradise, NV


 Vallejo-Falrfleld,CA                 100.0               42.2                 14.1    32.0               21 .0


 SantaRosa, CA


 Santa Marla-Santa Barbara. CA        102.0               42.4                 13.:1   144.0              16.0


 Seattle-Tacoma-Bellevue, WA



                                                                                       Powered   by @UveStories




For example, immigrants in the Cleveland area enjoy the shortest application processing
time in the nation (3.7 months), the 19th-highest backlog completion rate (78.1%), and a
USCIS field office in town. Relative to other metro areas, at 95 points—is as good as it gets
across all of these weighted factors, and it earns the No. 1 spot on the index.

Meanwhile, the greater Seattle area is at the bottom of the index, with the lowest backlog
completion rate of any metro area (37.9%). Since backlog completion is a leading indicator
of wait time, the Seattle area’s already long median wait time (15.8 months) will likely rise
in future years. The second- and third-worst metro areas on the list—Santa Maria-Santa
Barbara and Santa Rosa, both in California—had slightly better backlog completion rates
and median wait times than Seattle. But immigrants in these areas must travel 55 miles
(Santa Rosa) and 144 miles (Santa Maria-Santa Barbara) to get to the nearest field office.




Conclusion
It should be uncontroversial that in America, every immigrant who seeks U.S. citizenship
and is eligible under the law should experience a fair and speedy naturalization process.
Barriers to citizenship should certainly not depend on where in America an individual
happens to live, or whether a federal agency chooses to embrace basic workarounds during
a national emergency.

By illuminating national and local trends in new American citizenship, we hope that this
report is useful to immigrants, advocates, and state and local government leaders seeking
to make the naturalization process more navigable and equitable.

Going forward, Boundless will continue to watch for new trends in the data on U.S.
citizenship:
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 66 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/          07/27/2020

• Will naturalization rates rise or fall, both nationally and locally?

• Will backlogs and wait times continue to rise?



• Will disparities among metro areas and USCIS field offices persist over time?

In addition, there are several federal government policy changes that could have a major
impact on the ease or difficulty of obtaining U.S. citizenship.

USCIS has announced plans to eliminate one of the most common eligibility factors for
naturalization fee waivers, which could significantly reduce applications by lower-income
immigrants.

USCIS has also proposed to change the naturalization application form, asking much more
expansive questions and requiring many applicants to provide 10 years of detailed prior
international travel records (rather than the longstanding status quo of 5 years). This
change could have an effect on both application volume and field office efficiency.

Also expected in 2020 is a major hike of USCIS user fees across the board, including a
nearly 60% increase in total naturalization fees. Will this have the short-term effect of
boosting citizenship applications as it has in years past? Will it have longer-term
inequitable effects on who can afford to become a U.S. citizen?

Many policy changes that are not directly targeted at U.S. citizenship can still slow down
the naturalization process. After all, the USCIS field officers who conduct citizenship
interviews have many other duties. Beginning in 2017, USCIS started requiring an in-
person interview for anyone applying for an employment-based green card (about 122,000
people each year) or family members of refugees and asylees applying for a green card
from within the United States (about 46,000 people each year). At the end of 2018, USCIS
effectively expanded the green card interview requirement for another 166,000 married
couples each year. Absent a new hiring surge within USCIS, these policies seem likely to
further exacerbate backlogs and wait times for U.S. citizenship applications.

If you have feedback on this report, or suggestions for what Boundless should include in
future reports, please contact us at press@boundless.com.
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 67 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/         07/27/2020


Acknowledgements
This report was researched and written by Doug Rand, co-founder of Boundless
Immigration.

Special thanks to Xiao Wang, Richie Bernardo, Alison Moodie, Chris Montes, and the rest of
the Boundless team for their work on this report as well.

Melissa Rodgers, Sarah Letson, and Rebeca Rangel from the Immigrant Legal Resource
Center and the New Americans Campaign provided essential early feedback, as did Scott
Andes from the National League of Cities.

We are also grateful for the work of Manuel Pastor’s team at the Center for the Study of
Immigrant Integration at the University of Southern California; their data set on
naturalization-eligible immigrant populations is extraordinarily helpful.

We also wish to thank the anonymous and hard-working public servants at the Department
of Homeland Security (DHS) who, year after year and quarter after quarter, produce the
essential DHS Yearbook of Immigration Statistics and USCIS Immigration and Citizenship
Data.




Methodology
Data Sources
The following data sources were used in this report as the sources for each bulleted data
type. Unless otherwise noted, each of these data sources was accessed on or around March
15, 2020.

Yearbook of Immigration Statistics 2018. U.S. Department of Homeland Security, Office
of Immigration Statistics. “Table 20. Petitions for Naturalization Filed, Persons Naturalized,
and Petitions for Naturalization Denied: Fiscal Years 1907 to 2018.”
• Number of citizenship applications filed and processed, FY1990-FY2009
• Denial rate, FY1990-FY2009

Yearbook of Immigration Statistics 2018. U.S. Department of Homeland Security, Office
of Immigration Statistics. “Table 23. Persons Naturalized by Core Based Statistical Area
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 68 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/       07/27/2020

(CBSA) of Residence: Fiscal Years 2016 to 2018.”
• Number of immigrants naturalized in FY2018, by metro area

Immigration and Citizenship Data. U.S. Citizenship and Immigration Services. “Form N-
400, Application for Naturalization, by Category of Naturalization, Case Status, and USCIS
Field Office Location” [several quarters].
• Number of citizenship applications filed, denied, approved, and pending at year-end, for
each USCIS field office, FY2010-FY2019

Historical National Average Processing Time for All USCIS Offices. U.S. Citizenship and
Immigration Services.
• National average processing times for N-400 and other forms, FY2016-FY2020

Archive Data Set: Form N-400 Naturalization Average Cycle Time. U.S. Citizenship and
Immigration Services.
• National monthly processing times (also called “cycle times”), FY2012-FY2013 (partial)

Check Case Processing Times. U.S. Citizenship and Immigration Services.
• Median and maximum processing times for each field office, recorded each month between
July 2018 and December 2019.

Field Offices. U.S. Citizenship and Immigration Services.
• Required USCIS field office location based on applicant ZIP code



Definition of Terms
Backlog completion: The number of citizenship applications processed within a fiscal
year, divided by the sum of (a) the number of citizenship applications filed within the same
fiscal year and (b) the year-end backlog as of the prior fiscal year (expressed as a
percentage)

Citizenship application: Form N-400, the application for naturalization administered by
U.S. Citizenship and Immigration Services (USCIS)

Denial rate: Within a given time period, the number of citizenship applications denied,
divided by the number of citizenship applications processed

DHS: U.S. Department of Homeland Security
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 69 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/         07/27/2020

Distance to field office: Number of miles between the largest city within a given metro
area and the location of the field office required by USCIS for residents of that metro area,
as estimated using Google Maps (if the required field office is within the metro area, the
“distance to field office” is listed as zero)

Field office: The local office of U.S. Citizenship and Immigration Services (USCIS) where
immigration officials conduct the citizenship interview; applicants for citizenship are
assigned to a field office based on the ZIP code of their residence.

Filed: The number of citizenship applications received by USCIS within a given time period

Naturalization rate: The number of immigrants who naturalized in a given metro area
(based on DHS data for FY2017) divided by the total estimated number of immigrants
eligible for naturalization within that metro area (based on a methodology developed at the
University of Southern California, published in 2016, and based on prior Census data)

Processed: The number of citizenship applications approved plus the number of
citizenship applications denied by USCIS within a given time period

USCIS: U.S. Citizenship and Immigration Services, a component agency of the U.S.
Department of Homeland Security

Processing time (average): The national average processing time for a given form based
on all field offices within a period of time, as estimated by USCIS

Processing time (max): The time it takes to complete 93% of cases for a given form within
a given field office, as estimated by USCIS; for purposes of this report, this number is the
12-month average between January and December 2019.

Processing time (median): The time it takes to complete 50% of cases for a given form
within a given field office, as estimated by USCIS; for purposes of this report, this number is
the 12-month average between January and December 2019.

Wait time: The total time it takes to become naturalized once an application is submitted.
This time includes the application processing time as well as the time needed to take
citizenship tests and the oath ceremony. Synonymous with “Processing time” for purposes
of this report.
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 70 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/            07/27/2020

Year-end backlog: The number of citizenship applications listed “pending” (i.e. not
processed) by USCIS at the end of a given fiscal year



Calculation of Rankings
Best Cities for Becoming a New American

The overall index is derived from three objective criteria for each metro area:

1. Backlog completion (as of FY2019)

2. Median wait time (12-month average between January and December 2019, when data
was collected for this report)

3. Distance to field office

For a metro area with more than one field office (New York, Miami, Los Angeles, Boston,
and Philadelphia), backlog completion is calculated based on the total number of
applications filed, processed, and backlogged across all field offices within that metro area.
Median wait time is averaged across all field offices within the metro area, weighted by the
percentage of applications filed with each individual field office. Distance to field office is
zero.

For a metro area with only one field office, backlog completion and median wait time
reflect the values from that field office. Distance to field office is zero.

For a metro area with no field office, backlog completion and median wait time reflect the
values from the field office required by USCIS for applicants from that metro area. Distance
to field office is the number of miles between the largest city within the metro area and the
location of the required field office, as estimated using Google Maps.

Each criterion was normalized as a percentage between the maximum/best (100%) and
the minimum/worst (0%) value that appeared across all metro areas. For example, the
normalized numbers for Jacksonville, Florida were 35% for backlog completion (relatively
poor), 88% for wait time (relatively good), and 100% for field office distance (since there is
a field office in Jacksonville).

The overall index value is the weighted average of these normalized numbers:
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 71 of 179

https://www.boundless.com/research/state-of-new-american-citizenship-report/         07/27/2020

• Backlog completion: Weighted as 12.5%

• Median wait time: Weighted as 75.0%

• Distance to field office: Weighted as 12.5%

Wait time is deliberately upweighted, since this criterion is likely to be most salient for a
citizenship applicant. Backlog completion, by comparison, is more of a warning signal of
future wait times, and field office distance represents a potential one-time hassle to travel
to the citizenship interview. In the event of a missing criterion, the overall index was
reweighted accordingly.

The overall index value represents how close a given metro area is to the best observed
values across all criteria. For example, Cleveland has an overall index of 95 points because
this is the weighted average of its normalized backlog completion (62.8% as good as the
best metro area, which happens to be Portland, Maine), wait time (100%, the best of all the
metro areas), and distance to field office (100%, as is true for all metro areas that have
their own field office).

Note that metro areas are not included if they have an estimated naturalization-eligible
immigrant population of less than 10,000, and they have no USCIS field office.



Note on Charts
The year-end backlogs for FY1990-2009 are estimated from DHS data on filing and
processing volume. This means that the backlog completion values for FY1991-2010 are
based in part on that estimated backlog value for each prior year.

There are apparently no government processing time data publicly available for years prior
to FY2012.




                                    (!)     Powered by LiveStories.
    Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 72 of 179




      BOUNDLESS
          Comments of Boundless Immigration Inc. on the
         Department of Homeland Security’s Proposed Rules:

U.S. Citizenship and Immigration Services Fee Schedule and Changes to
       Certain Other Immigration Benefit Request Requirements

                  84 Fed. Reg. 62280 (Nov. 14, 2019)
                                  and
                   84 Fed. Reg. 67243 (Dec. 9, 2019)




                                                  Doug Rand
                                                  Co-Founder
                                                  Boundless Immigration Inc.
                                                  101 4th Ave, Suite 850
                                                  Seattle, WA 98121

                                                  December 30, 2019




                                    1
         Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 73 of 179




Table of Contents
Background ..................................................................................................................................... 4
The Proposed Rule Would Impose Severe and Irreparable Harms ............................................. 4
   Harms to immigrants eligible for U.S. citizenship ............................................................................... 6
   Harms to lawful permanent residents ................................................................................................... 7
   Harms to married couples ...................................................................................................................... 8
   Harms to individuals seeking lawful re-entry to the United States .................................................... 8
   Harms to green card applicants and their U.S. family members ....................................................... 8
   Harms to asylees ...................................................................................................................................... 9
   Harms to DACA beneficiaries................................................................................................................ 9
   Harms to victims of domestic violence and human trafficking ......................................................... 10
   Harms to family members of crime victims ........................................................................................ 10
   Harms to families who fled Central America and the Soviet Union ................................................ 10
   Harms to family history researchers ................................................................................................... 11
   Harms to U.S. citizens ........................................................................................................................... 11
   Harms to U.S. small businesses ............................................................................................................ 12
   Harms to all U.S. businesses ................................................................................................................. 12
   Harms to all underbanked users .......................................................................................................... 12
   Harms to all users of the legal immigration system ........................................................................... 13
   Harms to all citizens and residents of the United States .................................................................... 13
The Proposed Rule Is Unlawful ................................................................................................... 14
   The proposed rule is contrary to Congressional intent ..................................................................... 14
       The proposed rule violates a plain reading of the Immigration and Nationality Act ......................................... 14
       The proposed rule violates the will of Congress as expressed through bipartisan appropriations language...... 14
       The proposed rule violates the Immigration and Nationality Act, the Homeland Security Act, and two
       Appropriations Acts in proposing a user fee transfer to ICE.............................................................................. 17
   The proposed rule’s arbitrary and pretextual “equity” principle is contrary to the
   Administrative Procedure Act ............................................................................................................. 18
       It is arbitrary to eliminate fee caps for some but not all categories .................................................................... 19
       It is arbitrary to eliminate and restrict fee waivers without a rational policy argument ..................................... 23
       The proposed rule is inconsistent with prior practice ......................................................................................... 27
       The proposed rule violates reliance interests ...................................................................................................... 30
       The proposed rule ignores Congressional intent ................................................................................................ 30
       It is arbitrary to eliminate free interim benefits without a rational policy argument .......................................... 31
       It is arbitrary to impose an essentially random fee on asylum applicants .......................................................... 32
       It is arbitrary to impose an extraordinary new work permit fee on asylum applicants ...................................... 34
       It is arbitrary to impose an essentially random fee on TPS ................................................................................ 34
       It is arbitrary to reverse longstanding naturalization policy ............................................................................... 35
   The proposed rule’s cost/benefit analysis is utterly deficient and violates the Administrative
   Procedure Act ........................................................................................................................................ 37



                                                                             2
         Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 74 of 179



       The economic analysis is mathematically invalid .............................................................................................. 37
       There is no accounting for harms ....................................................................................................................... 39
       There is no accounting for price sensitivity........................................................................................................ 39
       There is no accounting for broader costs of restricting immigration.................................................................. 39
       There is no accounting for the impact of new restrictions on fee waivers for applicants with an affidavit of
       support ................................................................................................................................................................ 40
       The arguments for imposing fees on “interim benefits” are invalid ................................................................... 40
       The arguments for raising green card application fees on young children are invalid ....................................... 41
       There is inconsistent and inaccurate accounting for the cost of legal assistance ............................................... 41
       There is no accounting for true cost of eliminating fee reductions for naturalization ........................................ 42
       The cost/benefit analysis of asylum application and work permit fees is invalid .............................................. 43
       There is no accounting for DACA renewals....................................................................................................... 44
       Failure to estimate costs of restricting payment methods................................................................................... 45
       Failure to estimate costs of lengthening premium processing delays................................................................. 45
       Failure to estimate costs of increasing genealogical record fees ........................................................................ 45
       Invalid and contradictory arguments for eliminating fee waivers and exemptions ............................................ 45
   The proposed rule is contrary to the Regulatory Flexibility Act ...................................................... 48
   The proposed rule is contrary to the Paperwork Reduction Act...................................................... 48
   The proposed rule is contrary to the Equal Protection Clause of the U.S. Constitution................ 49
The Proposed Rule Gives the Public No Opportunity to Evaluate Key Data ............................. 50
   There is no accounting for cost savings from recent USCIS policies ............................................... 50
   USCIS provides inadequate justification for increasing revenue, compared with its prior fee rule
   ................................................................................................................................................................. 51
   USCIS fails to disclose what it would do with more than half of the extra $1.3 billion in annual
   revenue it seeks to raise ........................................................................................................................ 52
   USCIS seeks to extract this extraordinary amount of new revenue from its most vulnerable users
   ................................................................................................................................................................. 55
   USCIS claims that form-specific processing costs have increased dramatically since 2016, for no
   reason provided in the proposed rule .................................................................................................. 57
   USCIS provides no explanation for a huge increase in projected work permit applications ........ 58
   USCIS provides no justification for its revenue projection baseline ................................................ 58
   USCIS provides insufficient data on prior-year recovered revenue ................................................ 58
The Proposed Rule Does Nothing to Improve Agency Functions .............................................. 59
The Proposed Rule Violates Required Opportunities for Public Review ................................... 60
   The public comment period is too short for adequate review of the proposed rule ....................... 60
   The public comment period is too short for adequate review of the proposed forms .................... 61
   The economic analysis is plagued with errors .................................................................................... 61
   USCIS reneged on its promised to provide public review of its cost model software ..................... 62
The Proposed Rule Fails to Consider Alternatives ..................................................................... 64
   USCIS could raise significant additional revenue strictly from users with the greatest ability to
   pay........................................................................................................................................................... 64
   USCIS could extend the validity period of “interim benefits” rather than new imposing fees ..... 64


                                                                                      3
         Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 75 of 179




   “Fallback” provisions are not appropriate in a final rule ................................................................. 64
Conclusion .................................................................................................................................... 65

Background
This public comment is submitted to U.S. Citizenship and Immigration Services (USCIS) in
response to its proposed rule entitled Fee Schedule and Changes to Certain Other Immigration
Benefit Request Requirements, first published in the Federal Register on Nov. 14, 2019 (84 Fed.
Reg. 62280) (“the proposed rule”) and revised with an update on Dec. 9, 2019 (84 Fed. Reg.
67243) (“the proposed rule update”). We have also reviewed the agency’s Fee Review
Supporting Documentation, Regulatory Impact Analysis (“USCIS economic analysis”), and
Small Entity Analysis.

This public comment uses the fee schedule provided by USCIS in “Scenario A” of its initial
proposed rule, even though the subsequent proposed rule update all but guarantees that “Scenario
A” will be impossible for the agency to actually use. As stated in the proposed rule update:

           Table 21 in the [initial proposed rule] outlines the proposed fee levels contained in the
           proposed rule that would result if the ICE transfer of $207.6 million either did or did not
           occur. Because the estimated amount of the transfer is $112,287,417 million, the resulting
           fee schedule would, all else remaining the same, be somewhere between those two levels.

Because “somewhere between those two levels” is an absurdly imprecise target for analysis, this
public comment will focus its independent modeling on “Scenario A,” as did USCIS in its initial
proposed rule.

In evaluating the proposed fee rule, it is helpful to remember that a projected workload volume
increase does not in and of itself require a fee schedule increase, since agency revenues rise with
increased volume. USCIS should (but does not) provide a set of specific reasons why the status
quo fee schedule is insufficient to fund its operations, irrespective of projected volume.



The Proposed Rule Would Impose Severe and Irreparable Harms
By hiking fees as high as 559%, imposing entirely new fees on vulnerable populations, and
creating new obstacles throughout the legal immigration system, the proposed rule would
needlessly inflict harm upon millions of people, both noncitizens and U.S. citizens.

Table A lists the most egregious fee increases in the proposed rule, including the directly
affected populations. As a measure of how difficult it would be for many individuals to afford
these fees, Table A shows how many weeks of take-home pay each fee would consume for a




                                                                        4
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 76 of 179




person earning the national average minimum wage.1 (No such table appears in the proposed
rule.)

               Table A: Summary of Non-Business Fees and Affected Populations

                                                                                            Weeks of
                                                                                            minimum-
                                         Current Proposed                  Change Change wage take-
Population affected                      Fee      Fee                      ($)       (%)    home pay
Asylum seekers (I-589, I-765)                  $0      $540                    $540     N/A          2
DACA beneficiaries (I-821D)                    $0      $275                    $275 +   N/A +        1i
Family members of crime victims (I-929)      $230    $1,515                  $1,285 559%             6
Individuals seeking suspension of
deportation (I-881)                          $570    $1,800                  $1,230 +     216% +            7i
Green card applicants (I-485, I-130, I-
765, I-131)                                $1,760    $2,750                    $990        56%             10
Married couples (I-751)                      $595      $760                    $165        28%              3
Immigrants seeking U.S. citizenship (N-
400)                                         $725    $1,170                    $445        61%              4
Immigrants declaring intention to
naturalize (N-300)                           $270    $1,320                  $1,050 +     389% +            5i
Immigrants seeking a naturalization
hearing (N-336)                              $700    $1,755                  $1,055       151%              7
Immigrants preserving residence for
naturalization (N-470)                       $355    $1,600                  $1,245 +     351% +            6i
Individuals seeking temporary permission
to enter U.S. (I-192)                        $585    $1,415                    $830       142%              5
Individuals seeking lawful re-entry to
U.S. (I-193)                                 $585    $2,790                  $2,205 +     377% +           11 i
Individuals seeking lawful re-entry to
U.S. (I-131A)                                $575    $1,010                    $435        76%              4
Individuals seeking lawful re-entry to
U.S. (I-601A)                                $630      $960                    $330 +      52% +            4i
Family history researchers (G-1041A)          $65      $385                    $320       492%              1
Family history researchers (G-1041)           $65      $240  ~
                                                                               $175   ~
                                                                                          269%   ~
                                                                                                            1   .
Throughout hundreds of pages in its proposed rule and supporting documents, USCIS makes no
attempt to quantify one of the most obvious harms that these new fees would inflict: Making it
impossible for some individuals to afford the agency services to which they are legally eligible

1
 The proposed rule uses $8.25 per hour as the national average prevailing minimum wage, based on an Economic
Policy Institute study. According to a study (reported in USA Today) based on IRS data, U.S. taxpayers pay an
average of 20% of their gross pay in combined federal, state, and local taxes. Thus the take-home pay of someone
earning the national average prevailing minimum wage is approximately $6.60 per hour (80% x $8.25). Assuming a
40-hour work week, the weekly average take-home pay would be $264.00 ($6.60 x 40).


                                                       5
         Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 77 of 179




and entitled. It is a matter of basic economics that as prices rise, consumption decreases—yet
USCIS refuses to make even a single attempt to estimate how many people would no longer be
able to afford the agency’s dramatically higher fees.

The following discussion highlights a non-exhaustive set of populations who would clearly be
harmed by the proposed rule, in many cases irreparably.



Harms to immigrants eligible for U.S. citizenship

The economic and civic benefits of U.S. citizenship are thoroughly well-documented (yet just as
thoroughly ignored in the proposed rule).2 By dramatically increasing the cost of an application
for naturalization and related forms, USCIS would force many legal immigrants to choose
between losing over a month of take-home pay or simply abandoning the dream of becoming a
U.S. citizen.

The proposed rule would increase the total costs of naturalization from $725 (the status quo
including biometrics) to $1,170. At best, this is an increase of 61% for those who earn more than
200% of the Federal Poverty Guidelines (FPG). By eliminating the currently available 50% fee
reduction (for those earning between 150–200% of the FPG) and the 100% fee waiver (for those
earning less than 150% of the FPG), the proposed rule would effectively increase fees much
more for lower-income naturalization applicants.

According to the USCIS economic analysis, in Fiscal Year (FY) 2017 the agency received 9,198
and approved 7,545 applications for a reduced naturalization fee (Form I-942). Between FY
2013–2017, the agency approved an average of 184,785 fee waiver requests (Form I-912) for
immigrants applying for naturalization. Based on DHS data, the agency approved an average of
724,786 naturalization applications during that same period.

This means that over 26% of recently naturalized immigrants received a fee reduction or fee
waiver. The proposed rule makes no attempt to estimate how many similarly situated individuals
would be deterred from naturalization by an entirely new mandate to pay $1,170. One prominent




2
    For example:

Enchautegui, M. E. and L. Giannarelli. The Economic Impact of Naturalization on Immigrants and Cities. The
Urban Institute (2015): http://www.urban.org/research/publication/economic-impact-naturalization-immigrants-and-
cities

Pastor, M. and J. Scoggins. Citizen Gain: The Economic Benefits of Naturalization for Immigrants and the
Economy. Center for the Study of Immigrant Integration, University of Southern California (2012):
http://dornsife.usc.edu/assets/sites/731/docs/citizen_gain_web.pdf



                                                        6
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 78 of 179




recent academic study (not cited by USCIS) found that the availability of fee waivers has a
dramatic effect on naturalization rate.3

The proposed rule would not only harm applicants earning less than 200% of the Federal Poverty
Guidelines. All applicants for naturalization would face a fee that is 61% higher than the status
quo—which was last increased only three years ago. Moreover, immigrants who need to file
special forms would face additional barriers to naturalization, as shown in Table A.

    •   Some immigrants must file a “declaration of intent to naturalize” (Form N-300) in order
        to work in certain states. The proposed rule would increase this fee by 389%, to $1,320 or
        five weeks of minimum wage take-home pay.
    •   Some immigrants must file for “preservation of residence” for naturalization purposes,
        for example if they plan to work abroad for a U.S. company, university, or government
        agency before applying for U.S. citizenship. The proposed rule would increase this fee by
        351%, to $1,600 or six weeks of minimum wage take-home pay.
    •   Some immigrants must file an appeal if their naturalization application is denied by
        USCIS. The proposed rule would increase this fee by 151%, to $1,755 or seven weeks of
        minimum wage take-home pay.

In all of these cases, immigrants living in the United States could be prevented from increasing
their income, obtaining the right to vote, and reuniting with family members abroad because they
are unable to afford the proposed naturalization fees.

The proposed rule provides no valid justification for the imposition of these harms on
immigrants—and their U.S. citizen relatives—who seek to go through the Congressionally
authorized naturalization process.


Harms to lawful permanent residents

The proposed rule would impose harms on lawful permanent residents (also known as “green
card” holders) who must file routine paperwork with USCIS.

All immigrants routinely file to replace their physical green card every ten years—or more
frequently if their green card is lost or destroyed. While the proposed rule would lower the
relevant fee (Form I-90) by 9% to $415, it would simultaneously eliminate the fee waiver option
for this form type.

According to the USCIS economic analysis, between FY 2013–2017, the agency approved an
average of 104,388 fee waiver requests for immigrants seeking to renew or replace their green
cards—which are essential for maintaining employment and traveling internationally. For this
population, the proposed rule would increase this fee from zero to $415, or nearly two weeks of
minimum wage take-home pay.
3
 Barriers to citizenship for immigrants. Jens Hainmueller, Duncan Lawrence, Justin Gest, Michael Hotard, Rey
Koslowski, David D. Laitin. Proceedings of the National Academy of Sciences. Jan 2018, 115 (5) 939-944;
https://www.pnas.org/content/115/5/939


                                                       7
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 79 of 179




Harms to married couples

A U.S. citizen or permanent resident may sponsor their spouse for a green card. If the couple has
been married for less than two years at the time this green card is approved, then two years later
they must prove the validity of their marriage a second time and apply to “remove the
conditions” on the green card. In FY 2018, USCIS received 177,674 of these filings.

The proposed rule would increase the fee for this requirement (Form I-751) by 28% to $760, or
three weeks of minimum wage take-home pay. This burden would be even more harmful for a
couple earning less than 150% of the Federal Poverty Guidelines, since they would be eligible
for a fee waiver under current policy but not under the proposed rule.


Harms to individuals seeking lawful re-entry to the United States

The proposed rule would impose harmful fee increases on several populations who need special
approval to re-enter the United States after making an international trip:

   •   Individuals with temporary (nonimmigrant) status sometimes find it necessary to apply
       for a “waiver of passport and/or visa” (Form I-193) in order to re-enter the United States
       without these documents, for example because a passport was lost abroad. The proposed
       rule would increase the fee for Form I-193 by 377% to $2,790, or eleven weeks of
       minimum wage take-home pay.

   •   Lawful permanent residents sometimes find it necessary to apply for a travel document
       (“carrier documentation”) that allows them to board an airline or other transportation
       carrier in the event that their green card has been lost, stolen or destroyed while abroad.
       The proposed rule would increase the fee for this application (Form I-131A) by 76% to
       $1,010, or four weeks of minimum wage take-home pay.

   •   Individuals without current immigration status may be eligible for lawful permanent
       residency, for example via marriage to a U.S. citizen. In many cases, these individuals
       may apply for a “provisional unlawful presence waiver” that reduces the risk of being
       barred from re-entry to the United States while traveling abroad to complete their green
       card application. The proposed rule would increase the fee for this application (Form I-
       601A) by 52% to $960, or four weeks of minimum wage take-home pay.


Harms to green card applicants and their U.S. family members

U.S. citizens and lawful permanent residents may sponsor certain relatives to obtain green cards.
If these relatives are already living in the United States, they apply to USCIS for “adjustment of
status” to permanent residency, which requires several different forms. As shown in Table B,
although the proposed rule would slightly reduce the fee for the adjustment of status form itself


                                                 8
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 80 of 179




(Form I-485) and eliminate the separate biometrics fee, it would effectively increase the cost of
obtaining a family-based green card by 57% to $2,750, or 10 weeks of minimum wage take-
home pay.

                    Table B: Full costs of obtaining a family-based green card

Fee Type                                 Current Fee   Proposed Fee   $ Change   % Change
Family Sponsorship Form (I-130)          $535          $555           $20        3.74%
Green Card Application Form (I-485)      $1,140        $1,120         -$20       -1.75%
Financial Support Form (I-864)           $0            $0             $0         0.00%
Work Permit Application Form (I-765)     $0            $490           $490       N/A
Travel Permit Application Form (I-131)   $0            $585           $585       N/A
Biometrics (Fingerprints & Photo)        $85           $0             -$85       -100.00%
Total                                    $1,760        $2,750         $990       56.25%



In effect, the proposed rule includes hidden fees by newly compelling applicants to pay full price
for “interim benefits”—in other words, for the permits required to work in the United States (I-
765) and travel internationally (I-131) while waiting for the green card application to be
approved.

These fees would impose severe and irreparable harms on families, including U.S. citizens and
their immediate relatives. For example, USCIS makes no attempt to determine how many
families would be separated by their inability to afford the far higher cost of a green card
application.


Harms to asylees

The proposed rule would impose two new fees on individuals seeking asylum: a $50 fee for the
application for affirmative asylum, and a $490 fee for an employment authorization document
(work permit). In other words, the proposed rule would change the fees for asylum-seekers from
zero dollars (the status quo) to $540, or two weeks of minimum wage take-home pay.

Such fees would clearly inflict irreparable harm on individuals fleeing grave danger. Some
individuals may not be able to afford the cost of applying for asylum to begin with. Others may
not be able to afford a work permit and could suffer from an inability to support themselves or, at
best, from subjecting themselves to an unregulated workplace with a high risk of exploitation.


Harms to DACA beneficiaries

The proposed rule would, for the first time, impose a fee on renewals of Deferred Action for
Childhood Arrivals (DACA). In order to maintain authorization to live and work in the United
States, DACA beneficiaries would need to pay an extra $275 every two years, or one week of
minimum-wage take-home pay.



                                                       9
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 81 of 179




Harms to victims of domestic violence and human trafficking

Currently, fee waivers for certain forms are available to individuals who can demonstrate either
an income less than 150% of the Federal Poverty Guidelines (FPG), the receipt of means-tested
government benefits, or “financial hardship.” Unless an individual is in a category where
Congress has mandated the availability of fee waivers, the proposed rule would all but eliminate
fee waivers except for rare instances of discretion on the part of the USCIS Director.

Even for those individuals who are in a statutorily mandated fee waiver category, however, the
proposed rule would drastically restrict eligibility for these fee waivers by (a) lowering the
income threshold to 125% of FPG, (b) eliminating means-tested benefits as an eligibility
criterion, and (c) eliminating financial hardship as an eligibility criterion.

The restriction of fee waivers, even in cases of demonstrable financial hardship, would inflict
particular harm on victims of domestic violence and human trafficking—the very victims whom
Congress sought to support by creating the U visa, T visa, VAWA, and other humanitarian
programs. As is evident from Table 4 of the USCIS economic analysis, victims may lose their
protections from deportation, their ability to work in the United States, and their ability to travel
abroad because they can no longer afford the fees to file the required forms. USCIS makes no
attempt to assess the harms that would result from individuals compelled to stay in abusive
relationships and other conscience-shocking situations.


Harms to family members of crime victims

Crime victims who have received a U visa are generally eligible to apply for lawful permanent
residency as well as sponsoring a spouse and minor unmarried children (as well as parents, if the
sponsor is a minor). These petitions for qualifying family members (Form I-929) are only
granted by USCIS if the crime victim can demonstrate that their family member would suffer
“extreme hardship” if not allowed to remain in or enter the United States.

The proposed rule would increase the fee for this petition (Form I-929) by an extraordinary
559%, to $1,515, or six weeks of minimum-wage take-home pay. USCIS makes no attempt to
justify the harms that would ensue by making permanent residency unaffordable for family
members of crime victims who would demonstrably experience “extreme hardship” if compelled
to stay separated.


Harms to families who fled Central America and the Soviet Union

Certain nationals of Guatemala, Nicaragua, and the former Soviet Union are eligible for
suspension of deportation or cancelation of removal under prior acts of Congress and court
settlement agreements. The proposed rule would increase the fee for this application (Form I-
881) by at least 216%, to $1,800, or seven weeks of minimum-wage take-home pay. Although
USCIS has received relatively few of these applications in recent years—just over 500 in FY


                                                 10
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 82 of 179




2018—the harm to these individuals under the proposed rule would obviously be severe and
deserves to be addressed by the agency.


Harms to family history researchers

Millions of U.S. citizens derive personal meaning from knowledge of their ancestry, and USCIS
often possesses documents that can uniquely shed light on an individual’s family history.

The proposed rule would increase the fee for running a genealogy index search (Form G-1041)
by 269% to $240, and would increase the fee for a genealogy record request (Form G-1041A) by
492% to $385—in both cases about one week of minimum-wage take-home pay. This would
make family history research unaffordable to all but the wealthiest Americans.


Harms to U.S. citizens

The current mission statement of USCIS is as follows:

       U.S. Citizenship and Immigration Services administers the nation’s lawful immigration
       system, safeguarding its integrity and promise by efficiently and fairly adjudicating
       requests for immigration benefits while protecting Americans, securing the homeland,
       and honoring our values.

This mission statement implies that there is a fundamental tension between “efficiently and fairly
adjudicating requests for immigration benefits” on the one hand, and “protecting Americans” on
the other hand.

In fact, U.S. citizens are often the very people paying for and requesting immigration benefits
from USCIS. For example, in FY 2018, U.S. citizens and permanent residents filed the following
forms with USCIS:

   •   47,495 K visa sponsorship petitions for their fiancé(e)s
   •   835,972 green card sponsorship petitions for their spouses, children, and other relatives
   •   334,182 “adjustment of status” green card applications for these relatives
   •   177,674 petitions to “remove the conditions” on a marriage-based green card

Although USCIS makes a cursory attempt to quantify how much extra these individuals would
pay under the proposed rules, the agency utterly fails to address how many U.S. citizens would
be unable to live with their families in the United States because they simply can’t afford the
fees.

For example, a Boundless study found that more than half (53%) of foreign-born spouses who
are currently eligible for green cards have a household income below 250% of the Federal
Poverty Guidelines. Such families would find it particularly difficult to pay new fees that the



                                               11
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 83 of 179




proposed rule would impose—e.g. nearly $1,000 extra for a family-sponsored green card (as
described above).

And these are just the fees that are by definition paid by U.S. citizen and permanent resident
petitioners. U.S. citizens are also no doubt responsible for paying for a great many of the
naturalization applications filed each year (834,251 in FY 2018), on behalf of their immigrant
relatives who yearn to join them as fellow-citizens. USCIS makes no attempt to assess the harms
inflicted on U.S. citizens by the proposed rule.


Harms to U.S. small businesses

Similarly, the proposed rule would have a disproportionate negative impact on U.S. small
businesses, by increasing fees as much as 87% on sponsors of temporary workers (see Table C).
As described in greater detail below, USCIS’s Regulatory Flexibility Analysis is woefully
inadequate in evaluating—let alone minimizing—the harms that the proposed rule would inflict
on U.S. small businesses.

               Table C: Summary of Business Fees and Affected Populations

                                           Current Proposed    Change   Change
Population affected                        Fee      Fee        ($)      (%)
Temporary agricultural workers (H-2A)          $460       $860     $400       87%
Temporary non-agricultural workers (H-2B)      $460       $725     $265       58%
Temporary skilled workers (H-1B)               $460       $560     $100       22%
Temporary multinational office workers (L)     $460       $815     $355       77%
Temporary "genius" workers (O)                 $460       $715     $255       55%
Other temporary workers                        $460       $705     $245       53%


Harms to all U.S. businesses

The proposed rule would require employers to pay the same fee for “premium processing” of H-
1B petitions, but would reduce the value of this service by extending the agency’s own service-
level agreement from 14 calendar days to 14 business days—this means at least 18 calendar days
and a 29% delay over the status quo, or more in the case of federal holidays. USCIS makes no
attempt to quantity the harms that this would impose on U.S. businesses, both small and large,
which depend on certainty in hiring global talent.


Harms to all underbanked users

Under the proposed rule, USCIS would reserve the right to eliminate the ability for users to pay
using “certain payment types such as cashier’s check and money orders for the payment of a
particular form or when payments are made at certain offices.” This could effectively close off


                                               12
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 84 of 179




the legal immigration system to individuals whose only available payment methods are cashier’s
checks, money orders, and other cash equivalents.

The FDIC estimates in a 2017 survey indicate that 6.5% of U.S. households have no bank
account whatsoever (8.4 million households), and an additional 18.7% are underbanked,
“meaning that the household had a checking or savings account but also obtained financial
products and services outside of the banking system” (24.2 million households).

A 2016 Bankrate survey revealed that 32% of older individuals (65+) and 67% of younger
individuals (18-29) do not have a credit card.

Given widespread lack of access to bank accounts and credit, the proposed rule would clearly
impose serious harms on a large number of USCIS users who could face insurmountable
obstacles in applying for immigration benefits—even those they could afford but for the
agency’s proposed restrictions on payment type. The agency does not address these harms in the
least.


Harms to all users of the legal immigration system

The proposed rule states clearly and unapologetically that, despite its plans to obtain far more
revenue, USCIS does not plan to improve its customer service in terms of backlog reduction,
processing time reduction, or any other performance indicators. Wait times have increased
dramatically over the past three years, yet USCIS makes no attempt to assess the harms imposed
by continued deferral of naturalization, family reunification, worker hiring, relief for domestic
abuse victims, or any of the other instances of financial loss and human suffering caused by the
agency’s delays.


Harms to all citizens and residents of the United States

Although its intent is masked by pretextual justifications, the proposed rule would have the effect
of constraining immigration to the United States. There is a wealth of academic literature
showing the widespread economic benefits of immigration, including comprehensive studies by
the National Academy of Science and the Congressional Budget Office. USCIS makes no
attempt to quantify or even address the economic harms that the proposed rule would inflict on
all residents of the United States, in terms of reduced economic output, lower wage growth,
lower tax revenues, or any other economic indicator of dynamism and prosperity.




                                                13
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 85 of 179




The Proposed Rule Is Unlawful
The proposed rule is contrary to Congressional intent

The proposed rule violates a plain reading of the Immigration and Nationality Act

Congress established the Immigration Examinations Fee Account in 8 U.S.C. 1356(m), which
states in relevant part:

       Notwithstanding any other provisions of law, all adjudication fees as are designated by
       the [Secretary of Homeland Security] in regulations shall be deposited as offsetting
       receipts into a separate account entitled ‘Immigration Examinations Fee Account’ in the
       Treasury of the United States[…] Provided further, That fees for providing adjudication
       and naturalization services may be set at a level that will ensure recovery of the full costs
       of providing all such services, including the costs of similar services provided without
       charge to asylum applicants or other immigrants. Such fees may also be set at a level
       that will recover any additional costs associated with the administration of the fees
       collected. [emphasis added]

The clear implication of this statutory language is that Congress expects USCIS to provide its
services “without charge to asylum applicants.” The proposed rule would violate this provision
by imposing new fees on both asylum applications and concurrent work permit applications by
asylum-seekers.

The statutory language also clearly conveys that Congress anticipates that USCIS will provide its
services “without charge” to certain “other immigrants.” Even if one adopts the narrowest
interpretation of this language, including only those categories of immigrants with explicit
statutory fee exemptions, the proposed rule is still deficient in that it makes these fee exemptions
practically impossible for a number of vulnerable populations (see discussion above).



The proposed rule violates the will of Congress as expressed through bipartisan appropriations
language

In a laughably inadequate attempt to justify the proposed rule’s elimination of fee waivers,
USCIS cites a Senate Appropriations Committee Report from May 26, 2016 (S. Rep. No. 114-
264), quoted here in relevant part:

       The Committee is concerned about the increased use of fee waivers, as those paying fees
       are forced to absorb costs for which they receive no benefit. In addition, those unable to
       pay USCIS fees are less likely to live in the United States independent of government
       assistance. The Committee directs USCIS to report on the policies and provide data on
       the use of fee waivers during the last four fiscal years within 90 days of the date of
       enactment of this act.



                                                14
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 86 of 179




While the above report language may have been appropriate for USCIS to cite as part of the prior
fee rule, it has clearly been superseded by more recent Congressional reports.

In an omission that would have gotten a first-year associate fired from any reputable law firm,
USCIS fails to quote, or even cite, the following language from the bipartisan, bicameral
conference report accompanying the omnibus appropriations act for Fiscal Year 2019 (H. Rep.
No. 116–9), published on Feb. 13, 2019:

       USCIS is expected to continue the use of fee waivers for applicants who can demonstrate
       an inability to pay the naturalization fee.

       USCIS is also encouraged to consider whether the current naturalization fee is a barrier to
       naturalization for those earning between 150 percent and 200 percent of the federal
       poverty guidelines, who are not currently eligible for a fee waiver.

       The conferees encourage USCIS to maintain naturalization fees at an affordable level
       while also focusing on reducing the backlog of applicants.

       As USCIS undertakes its next biennial fee study, the conferees urge the agency to include
       in its final report an estimate of the resources required to clear the backlog of applications
       for temporary status, adjustment of status, and naturalization, as well as reduce future
       wait times from the submission to initial adjudication to no more than one year for all
       petitions processed by the agency.

The proposed rule violates each and every one of these clear directives from Congress.

USCIS proposes to eliminate, not “continue the use of,” fee waivers for “applicants who can
demonstrate an inability to pay the naturalization fee.”

USCIS has undertaken no consideration of whether the current naturalization fees ($725) are “a
barrier to naturalization for those earning between 150 percent and 200 percent of the federal
poverty guidelines,” let alone whether its much higher proposed fees ($1,170) would create such
a barrier.

USCIS proposes to make naturalization fees much higher for all applicants, utterly defying the
directive to “maintain naturalization fees at an affordable level.” Moreover, the proposed rule
does nothing in terms of “focusing on reducing the backlog of applicants”—in fact, the proposed
rule baldly admits that “USCIS estimates that it will take several years before USCIS backlogs
decrease measurably.”

Finally, in another direct affront to Congressional will, USCIS ignores the explicit urging to
include in the proposed rule “an estimate of the resources required to clear the backlog of
applications for temporary status, adjustment of status, and naturalization, as well as reduce
future wait times from the submission to initial adjudication to no more than one year for all
petitions processed by the agency.” Such estimates are completely and unapologetically absent
from the proposed rule.



                                                15
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 87 of 179




Following the publication of the proposed rule, Congress reiterated many of the above directives
in its bipartisan joint explanatory statement on the national security appropriations bill (H.R.
1158). This report language was released by the House Appropriations Committee on Dec. 16,
2019, and the appropriations bill was signed into law on Dec. 20, 2019.

First, the FY 2020 explanatory language states:

       Application Processing.—The agreement directs USCIS to brief the Committees within
       90 days of the date of enactment of this Act on the number of application forms
       processed by month for fiscal years 2016 through 2019 for the following: form I-130
       (Petition for Alien Relative); form I-485 (Application to Register for Permanent
       Residence or Adjust Status); form I-751 (Petition to Remove Conditions on Residence);
       form N-400 (Application for Naturalization); and forms for initial and renewed
       employment authorization. The briefing shall include the following data, where
       applicable, on the immigration status of the petitioner (U.S. citizen or legal permanent
       resident); nationality of the applicant; processing time; and field office or service center
       to which the application was assigned. The briefing will also include reasons for delays in
       processing application and petitions, including employment authorizations, and what
       steps USCIS is taking to address the delays.

Clearly, Congress remains concerned about continued and growing processing delays at USCIS,
which the proposed rule does nothing to allay.

Second, the FY 2020 explanatory language states:

       Fee Waivers.—USCIS is encouraged to continue the use of fee waivers for applicants
       who demonstrate an inability to pay the naturalization fee, and to consider, in
       consultation with the Office of the Citizenship and Immigration Services Ombudsman
       (CIS Ombudsman), whether the current naturalization fee is a barrier to naturalization for
       those earning between 150 percent and 200 percent of the federal poverty guidelines and
       who are not currently eligible for a fee waiver, and provide a briefing to the Committees
       within 60 days of the date of enactment of this Act.

As in FY 2019, the will of Congress could not be more clear: USCIS should “continue,” not
eliminate, the use of fee waivers for “applicants who demonstrate an inability to pay the
naturalization fee.” And as in FY 2019, Congress directs USCIS to evaluate whether the current
naturalization fees ($725) are “a barrier to naturalization for those earning between 150 percent
and 200 percent of the federal poverty guidelines”—whereas the proposed rule would set much
higher fees ($1,170) and thereby create an even higher barrier.

Third, the FY 2020 explanatory language states:

       Further, USCIS is encouraged to refrain from imposing fees on any individual filing a
       humanitarian petition, including, but not limited to, individuals requesting asylum;
       refugee admission; protection under the Violence Against Women Act; Special



                                                  16
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 88 of 179




       Immigrant Juvenile status; a T or U visas; or requests adjustment of status or petitions for
       another benefit after receiving humanitarian protection. USCIS shall consult with the CIS
       Ombudsman on the impact of imposing such fees and provide a briefing to the
       Committees within 60 days of the date of enactment of this Act.

The proposed rule is in clear violation of this explicit statement of Congressional intent, by (a)
imposing a new $50 fees on individuals requesting asylum, (b) imposing a $490 work
authorization fee on asylum-seekers; and (c) effectively imposing fees on those individuals who
have received humanitarian protection (including VAWA, Special Immigrant Juvenile status, T
visas, and U visas) and subsequently seek adjustment of status and other immigration benefits,
by making fee waivers for those immigration benefits all but impossible.

Congress has spoken repeatedly over the course of the last two appropriations cycles, in a clear
and bipartisan voice: USCIS should not eliminate fee waivers for naturalization, eliminate fee
reductions for naturalization without due deliberation, ignore the adverse impact of widespread
processing delays, impose fees on asylum seekers, or constrain fee waivers for other
beneficiaries of humanitarian programs.

While certain White House and DHS officials may have nostalgia for a 2016 statement of the
Senate Appropriations Committee that occurred while they served in that chamber, such
language has been clearly and repeatedly superseded by Congress, and it is policymaking
malpractice to pretend otherwise.


The proposed rule violates the Immigration and Nationality Act, the Homeland Security Act, and
two Appropriations Acts in proposing a user fee transfer to ICE

As explained in depth by other commenters (e.g. America’s Voice), Congress has given USCIS
no authority to transfer fees from its users to U.S. Immigration and Customs Enforcement (ICE).
In addition to violating the plain language of the Immigration Nationality Act and the Homeland
Security Act, such fee transfer would violate the explicit command of the last two appropriations
acts funding DHS, in both FY 2019 and FY 2020.

The only lawful path forward for USCIS on this matter is to abandon all plans to transfer user
fees to ICE, and to keep all such fees in the Immigration Examinations Fee Account where
Congress demands that they belong.




                                                17
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 89 of 179




The proposed rule’s arbitrary and pretextual “equity” principle is contrary to the
Administrative Procedure Act

The proposed rule would essentially take four actions that dramatically raise costs for users:

   (1)   Eliminating nearly all fee waivers and fee reductions
   (2)   Eliminating fee caps for certain form types (naturalization, work permits, etc.)
   (3)   Imposing new fees for certain form types (asylum applications and DACA renewals)
   (4)   Further raising fees for nearly all form types

Action #4 is typical for a fee rule, though as discussed in detail below, the scale of fee hikes in
the proposed rule is both unnecessary and unjustified.

Actions #1, 2, and 3, however, are without precedent in the history of USCIS. The proposed rule
offers only one primary justification for making this extraordinary departure from prior policy,
quoted here:

         The U.S. Government Accountability Office (GAO), an independent, nonpartisan agency
         that works for Congress, describes equity of federal user fees as a balancing act between
         two principles:

            •   Beneficiary-pays; and
            •   Ability-to-pay.

         This proposed rule emphasizes the beneficiary-pays principle.

In other words, the proposed rule abandons all prior policy motivations to tailor fees based on
users’ ability to pay, instead insisting that the only policy outcome worth pursuing is a blind
adherence to “the beneficiary-pays principle”—i.e. charging each user precisely what it costs to
process their application, no more and no less.

The GAO document cited above is a 2008 report to Congress entitled, “Federal User Fees: A
Design Guide.” Even a cursory review of this document reveals the following facts that
completely undermine USCIS’s sudden switch to the “beneficiary-pays” principle.

   •     First, the GAO report is not binding on USCIS in any way. It describes itself as a
         “guide,” and Congress has never enacted the “beneficiary-pays” principle as a binding
         requirement on USCIS. Indeed, as described at length above, Congress has repeatedly
         urged USCIS to follow the “ability-to-pay” principle as regards naturalization fee
         waivers, no imposition of fees on asylum applicants, etc.

   •     Second, the very first paragraph of the GAO report states: “Although this [beneficiary-
         pays] principle provides a useful guideline for setting fees, strictly following the
         principle is not always desirable or practical.” [emphasis added]




                                                 18
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 90 of 179




   •   Finally, the very first “key question” that GAO recommends an agency ask itself when
       setting fees is: “Does use of the program by certain users, or for certain types of uses,
       provide a public benefit, for example, by advancing a public policy goal?” [emphasis
       added]

As discussed in greater detail below, USCIS has arbitrarily and inconsistently elevated the
“beneficiary-pays principle” in a way so divorced from rational policy goals that it can only be
explained as a pretext for restricting and deterring legal immigration, against the will of
Congress.


It is arbitrary to eliminate fee caps for some but not all categories

In prior fee rules, USCIS first determined the agency’s actual average cost to adjudicate each
form type, and then limited the fee increase for certain forms where doing so would advance a
clear and longstanding public policy goal.

In the proposed rule, USCIS asserts, but does not adequately justify, its sudden departure from
prior practice:

       Some proposed fees are significantly higher than the current fees. In some cases, this is
       because DHS proposes to not limit those fee increases, as it has done in the past, for
       policy reasons. Previous fee schedules limited the increase for certain immigration
       benefit requests, such as most naturalization related forms. In this proposed rule, DHS
       proposes to not limit the fee increase to 5 percent for the following immigration benefit
       requests:

       Form I-601A, Provisional Unlawful Presence Waiver.
       Form I-765, Application for Employment Authorization.
       Form I-929, Petition for Qualifying Family Member of a U-1 Nonimmigrant.
       Form N-300, Application to File Declaration of Intention.
       Form N-336, Request for a Hearing on a Decision in Naturalization Proceedings.
       Form N-400, Application for Naturalization.
       Form N-470, Application to Preserve Residence for Naturalization Purposes.

The proposed rule goes on to assert that each user should pay USCIS exactly what it costs the
agency to serve that particular user, with no one group subsidizing another:

       If DHS were to propose limited fee increases for these immigration benefit requests, then
       other proposed fees would have to increase to recover full cost. For example, if DHS
       were to propose limited fee increases for all of the immigration benefit request fees that
       were limited in the previous fee rule, then some proposed fees could increase by as much
       as $1,185, with the average of those changes being an increase of $12 per
       immigration benefit request. [emphasis added]




                                                  19
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 91 of 179




First, this justification is outrageously misleading. USCIS asserts that “some proposed fees could
increase by as much as $1,185,” without specifying which form type would experience this
dramatic fee increase or why. The agency also conveniently omits the fact that such a
hypothetical increase “could” happen only as a matter of the agency’s own discretion. If USCIS
were truly concerned about such egregious fee increases, presumably the proposed rule would
not increase several fees by far more than $1,185 (see Table B), including fees for individuals
seeking lawful re-entry to the United States ($2,205 increase) and green cards for family
members of crime victims ($1,285).

Second, USCIS is admitting that if it maintained the 5% fee cap on these form types, it could
accommodate the resulting revenue shortfall by increasing other fees by a mere $12 per form. On
its face, this would be a minor abrogation of the agency’s own “beneficiary-pays principle” in
order to keep its services affordable for individuals seeking naturalization (N-400, etc.), work
authorization (I-765), and family reunification to avoid “extreme hardship” (I-601A and I-929).

Third, the proposed rule contains a clear and measurable hypocrisy: Whereas USCIS claims that
prior policy must fall in the face of the agency’s newfound insistence on the “beneficiary-pay
principle,” it violates this principle for certain form types.

Table D shows the form types where USCIS proposes to maintain a 5% limit on fee increases
above the status quo. Whereas other forms would see fees rise 18-19% higher than the agency’s
cost of adjudication (the “Model Output,” described in greater detail below), certain forms would
be processed at a heavy loss (or in one case, an unusual gain) to the agency:

                        Table D: Cost Premiums in Proposed Fee Rule

                                                       Proposed      Adjudication
Form type                                              fee           cost              Difference
I-90 Application to Replace Permanent Resident
Card                                                          $455              $347       19.6%
I-102 Application for Replacement/Initial
Nonimmigrant
Arrival-Departure Document                                    $445              $411       19.2%
I-129 Petition for a Nonimmigrant worker                      $460              $593
I-129F Petition for Alien Fiancé(e)                           $535              $438       18.7%
I-130 Petition for Alien Relative                             $535              $468       18.6%
I-131/I-131A Application for Travel Document                  $575              $493       18.7%
I-140 Immigrant Petition for Alien Worker                     $700              $458       19.0%
I-290B Notice of Appeal or Motion                             $675            $1,966      -64.1%
I-360 Petition for Amerasian Widow(er) or Special
Immigrant                                                     $435            $5,572      -91.8%
I-485 Application to Register Permanent Residence
or Adjust
Status                                                      $1,140              $942       18.9%
I-526 Immigrant Petition by Alien Entrepreneur              $3,675            $3,375       19.0%


                                               20
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 92 of 179




I-539 Application to Extend/Change Nonimmigrant
Status                                                 $370      $335    19.4%
I-600/600A/800/800A Adoption Petitions and
Applications                                           $775     $1,423   -43.1%
I-601A Provisional Unlawful Presence Waiver            $630       $807    19.0%
I-687 Application for Status as a Temporary
Resident                                              $1,130       $0
I-690 Application for Waiver of Grounds of
Inadmissibility                                        $715      $649    18.6%
I-694 Notice of Appeal of Decision                     $890      $609    19.0%
I-698 Application to Adjust Status From Temporary
to
Permanent Resident (Under Section 245A of Public
Law 99- 603)                                          $1,670    $1,359   18.8%
I-751 Petition to Remove Conditions on Residence        $595      $639   18.9%
I-765 Application for Employment Authorization          $410      $417   17.5%
I-800A Supplement 3 Request for Action on
Approved Form I- 800A                                  $385     $1,221   -66.8%
I-817 Application for Family Unity Benefits            $600       $496    19.0%
I-824 Application for Action on an Approved
Application or Petition                                $465      $421    18.8%
I-829 Petition by Entrepreneur to Remove
Conditions                                            $3,750    $3,278   19.0%
I-910 Application for Civil Surgeon Designation         $785      $546   19.0%
I-924 Application for Regional Center Designation
Under the
Immigrant Investor Program                           $17,795   $11,020   61.5%
I-924A Annual Certification of Regional Center        $3,035    $3,757   19.0%
I-929 Petition for Qualifying Family Member of a
U-1
Nonimmigrant                                           $230     $1,273   19.0%
N-300 Application to File Declaration of Intention     $270     $1,111   18.8%
N-336 Request for Hearing on a Decision in
Naturalization
Proceedings                                            $700     $1,474   19.1%
N-400 Application for Naturalization                   $640       $985   18.8%
N-470 Application to Preserve Residence for
Naturalization
Purposes                                               $355     $1,347   18.8%
N-565 Application for Replacement
Naturalization/Citizenship
Document                                               $555      $458    19.0%




                                            21
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 93 of 179




What are these outlier forms, and what justification does USCIS provide for treating them
differently?

Notice of Appeal or Motion (I-290B): This form is used to file an appeal with the USCIS
Administrative Appeals Office (AAO); a motion with the USCIS office that issued the latest
decision in a given case (including a field office, service center, or the AAO); or certain appeals
of the denial of an ICE Form I-17 (“Petition for Approval of School for Attendance by
Nonimmigrant Student”) with the ICE Student and Exchange Visitor Program. The proposed
rule is silent on why the fee increase for this form should be capped at 5%.

Petition for Amerasian Widow(er) or Special Immigrant (I-360): This form is used for a
number of purposes, but the filing fee apparently only applies to certain widow(er)s of U.S.
citizens, religious workers, Panama Canal Zone employees, physicians, international
organization employees, U.S. armed forces members, and broadcasters. USCIS projects an
annual average of 4,224 fee-paying petitions going forward, based in part on its receipt of 2,446
petitions for religious workers from U.S. institutions in FY 2017. The proposed rule is silent on
why the fee increase for this form should be capped at 5%.

Adoption Petitions and Applications (I-600, I-600A, I-800, I-800A, and I-800A Supplement
3): These forms are required for international adoptions. The proposed rule provides this
justification for capping the fee increase for these forms:

       DHS proposes to limit the increase of adoption-related fees in this rule consistent with
       previous fee rules. DHS will continue its policy of reducing fee burdens on adoptive
       families by covering some of the costs attributable to the adjudication of certain
       adoption-related petitions and applications (Forms I-600/600A/800/800A) through the
       fees collected from other immigration benefit requests. If DHS used the estimated fee-
       paying unit cost from the ABC [activity-based cost] model for Form I-600, then this
       benefit request would have a fee of at least $1,423. DHS believes that it would be
       contrary to public and humanitarian interests to impose a fee of this amount on
       prospective adoptive parents seeking to adopt a child from another country.
       Therefore, DHS proposes to apply the 5 percent weighted average increase to the current
       fee of $775, representing a $35 increase to $810 for Forms I-600/600A/800/800A.
       [emphasis added]

Presumably, then, USCIS no longer believes that it would be “contrary to public and
humanitarian interests” to impose similarly high fees on all of the other populations that would
experience grave harm under the proposed rule, including but not limited to applicants for U.S.
citizenship, family-based green cards, asylum, and protection from domestic violence and other
crimes.

Application for Regional Center Designation (Form I-924): This form is required for entities
that wish to become investment vehicles for the EB-5 “investor visa” program, which allows
foreign nationals to ultimately obtain green cards if they invest $500,000–1,000,000 (recently



                                                 22
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 94 of 179




increased to $900,000–1,800,000) in certain U.S. projects. Curiously, this form is the only one in
the entire proposed rule where the proposed fee would exceed the agency’s adjudication cost by
more than 18-19%—far more, in fact, at over 61%. The proposed rule provides the following
justification, quoted here in full:

       DHS proposes no fee change for Form I-924, Application for Regional Center
       Designation under the Immigrant Investor Program because the current fee is adequate.

This is a curiously terse justification, given the proposed rule’s emphasis on the “beneficiary-
pays principle.” Why should USCIS single out this form for a 61.5% fee premium, thereby
extracting from regional centers $6,775 more than what it costs the agency to adjudicate their
applications?

The obvious answer is that sophisticated investment groups can well afford such a premium, and
it continues to be sensible for USCIS to follow the “ability-to-pay principle” whereby higher-
income users subsidize lower-income users. But USCIS refrains from making this argument,
because it would undercut its dramatic change in policy regarding so many other form types.

In short, the proposed rule’s invocation of the “beneficiary-pays principle” is not made in good
faith. The agency is still willing to support subsidies for some users (e.g. adoptive parents and
religious institutions) and even a high premium on others (“regional center” investment groups).
USCIS cannot hide behind a nonbinding, inconsistently applied “principle” when inflicting harm
on individuals who will no longer be able to afford its services. If the agency believes that
extraordinary fee hikes somehow serve “public and humanitarian interests,” then it should
clearly explain how.


It is arbitrary to eliminate and restrict fee waivers without a rational policy argument

The proposed rule would eliminate fee waivers for the vast majority of individuals who are
currently eligible, and would make obtaining fee waivers exceptionally difficult for those few
who remain eligible. USCIS would change overnight from an agency that exercises its
discretionary authority to grant fee waivers based on demonstrated need, to an agency that only
grants fee waivers when explicitly compelled by Congress to do so.

At present, USCIS accepts fee waiver applicants from individuals filing any of the following
forms, all of which the proposed rule would eliminate “except in limited circumstances where
the law requires that a waiver be made available based on the circumstances of the applicant”:

   §   Form I-90, Application to Replace Permanent Resident Card
   §   Form I-765, Application for Employment Authorization
   §   CNMI related petitions and applications, including:
            o Form I-129CW, Petition for CNMI-Only a Nonimmigrant Transitional Worker
            o Form I-539, Application to Extend/Change Nonimmigrant Status
   §   Form I-485, Application to Register Permanent Residence or Adjust Status, specifically
       for:


                                                 23
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 95 of 179




          o Special Immigrant Status for Afghan or Iraqi Interpreters or other Afghan or Iraqi
              nationals employed by or on behalf of the U.S. Government
          o Applicants exempt from the public charge grounds of inadmissibility (e.g. Cuban
              Adjustment Act, Haitian Refugee Immigration Fairness Act, asylees, and Special
              Immigrant Juveniles)
   §   Forms for applicants exempt from the public charge inadmissibility ground, including:
          o Form I-601, Application for Waiver of Grounds of Inadmissibility
          o Form I-192, Application for Advance Permission to Enter as Nonimmigrant
          o Form I-193, Application for Waiver for Passport and/or Visa
   §   Form I-751, Petition to Remove Conditions on Residence
   §   Naturalization and citizenship-related forms, including:
          o Form N-400, Application for Naturalization
          o Form N-470, Application to Preserve Residence for Naturalization Purposes
          o Form N-336, Request for a Hearing on a Decision in Naturalization Proceedings
          o Form N-565, Application for Replacement of Naturalization/Citizenship
              Document
          o Form N-600, Application for Certification of Citizenship
          o Form N-600K, Application for Citizenship and Issuance of Certificate

The proposed rule begrudgingly acknowledges that, under the William Wilberforce Trafficking
Victims Protection Reauthorization Act of 2008 (TVPRA), certain applicants “must have the
opportunity to request a fee waiver for any form associated with the main benefit application up
to and including the adjustment of status application.” Therefore, under the proposed rule, these
are the only categories of individuals who would be allowed to apply for a fee waiver:

   §   Violence Against Women Act (VAWA) self-petitioners
   §   Victims of Severe Form of Trafficking (T visas)
   §   Victims of Criminal Activity (U visas)
   §   Battered spouses of A, G, E-3, or H nonimmigrants
   §   Battered spouses or children of a lawful permanent resident or U.S. citizen under INA
       240A(b)(2)
   §   Temporary Protected Status (TPS) applicants

Even these individuals would have a far more difficult challenge in obtaining a fee waiver under
the proposed rule, because USCIS would curtail eligibility in three ways:

       (a) lowering the eligible household income threshold from 150% to 125% of FPG
       (b) eliminating means-tested benefits as an eligibility criterion
       (c) eliminating financial hardship (such as unexpected medical bills or emergencies) as an
       eligibility criterion

In other words, while a victim of domestic abuse may technically be eligible for a fee waiver for
their green card application (Form I-485), if their household income is a penny more than 125%
of the Federal Poverty Guidelines, they will have no recourse—even if they are experiencing an
emergency that consumes most of this income.




                                                24
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 96 of 179




The proposed rule would also curtail the USCIS Director’s discretion to grant special fee
exemptions or fee waivers on an individual, case-by-case basis, by restricting such exemptions
and waivers only to situations involving asylees, refugees, national security, emergencies or
major natural disasters, international agreements, or USCIS error. Moreover, the USCIS Director
would have no discretion to grant a fee waiver to anyone who is either (a) in a household with
income greater than 125% FPG, (b) subject to the Affidavit of Support requirement (i.e.
sponsored by a U.S. relative or other financial sponsor), or (c) subject to the public charge
inadmissibility ground. This provision is clearly a fig-leaf designed to preserve the illusion of
discretion, without any intention of exercising such discretion in the near term and with the clear
intention of curtailing the discretion of a future administration.

What is the agency’s justification for so drastically restricting the availability of fee waivers for
vulnerable populations who need them most? Here again, the proposed rule insists that there is
no higher public policy interest than making all applicants pay the same amount:

       USCIS believes that making these changes to the fee waiver policy would assure that fee
       paying applicants do not bear the increasing costs caused by application fees being
       waived.

First of all, as discussed in greater detail above, the agency’s invocation of a “beneficiary-pays
principle” is arbitrary and indefensible.

Second, even setting aside this faulty principle, the proposed rule includes no facts to back up its
own justification. While it is certainly true that fee-paying applicants effectively provide a
subsidy to fee-waived applicants, USCIS presents no evidence that fee-paying applicants are
finding it harder to “bear the increasing costs” of fee waivers. Indeed, none of the following
factual assertions in the proposed rule hold up to scrutiny:

       …DHS determined that the current trends and level of fee waivers are not sustainable.
       Work that USCIS provides for free or below cost impacts other fee-paying applicants by
       making their fees higher so DHS can recover USCIS full cost. DHS is trying to make the
       USCIS fee schedule more equitable for all applicants and petitioners. As shown in the
       supporting documentation for this rule, the number and dollar volume of fee waiver
       requests and foregone revenue has trended upward during periods of economic
       improvement. That indicates that, should the economy worsen, the number of fee waiver
       requests will increase to a level that could threaten the ability of USCIS to deliver
       programs without disruption.

We have combed all of the supporting documentation for the evidence alluded to above showing
that “the number and dollar volume of fee waiver requests and foregone revenue has trended
upward during periods of economic improvement,” but all we could find is this table from the
USCIS economic analysis:




                                                  25
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 97 of 179




  Table 5. Receipts, Approvals, and Denials for Form 1-912, Request for Fee Waiver, for Fiscal
  Years 2013 - 2017.
                                                             Apprnval
                  Total                    34                  Rate            Estimated
   Fiscal Year                 Approvals        Denials
                 Receipts                                                  Foregone Revenue
                                                             (Percent)
      2013          539,090          401 ,066     138,024        74              $222,078,515
      2014          569,968          454,745      115,223        80              $247,734,345
      2015          635,714          516,054      119,660        81              $282,116,585
      2016          751,279          625,906      125,373        83              $343,548,025
      2017          682,999          587,168       95,831        86              $367,243,540



It is true that the five-year period between Fiscal Years 2013–2017 was a time of “economic
improvement,” and that “the number and dollar volume of fee waiver requests and foregone
revenue” were both higher at the end of this period vs. at the beginning. But contrary to the
proposed rule’s asserting, one five-year span is not “periods of economic improvement”—it’s a
single period, without enough data to establish a “trend.”

Even if one accepted that this were a trend, how can it be true that, in the words of the proposed
rule, fee waiver volume “trend[s] upward during periods of economic improvement” and will
increase “should the economy worsen”?

Finally, what does it matter to USCIS if the number and dollar volume of fee waiver requests, if
the number and dollar volume of fee-paying form receipts is going up as well? The above table
provided by USCIS says nothing about the ratio between fee-waived receipts and fee-paying
receipts, which could be getting more financially favorable to USCIS, for all the public knows.

In fact, USCIS has provided the public with no evidence whatsoever that “current trends and
level of fee waivers are not sustainable.” Nor has USCIS provided any way for the public to
evaluate the unquantified “level” of fee waiver volume that would allegedly “threaten the ability
of USCIS to deliver programs without disruption.” Absent data, these assertions are unpersuasive
at best, and outright deceptive at worst.

The following assertion in the proposed rule is particularly suspect:

        In the FY 2019/2020 fee review, USCIS determined that without changes to fee waiver
        policy, it would forgo revenue of approximately $1,494 million. The proposed fee
        schedule estimates $962 million forgone revenue from fee waivers and fee exemptions.
        The difference in forgone revenue is $532 million. Without changes to fee waiver policy,
        fees would increase by a weighted average of 31 percent, which is 10 percent more than
        in the proposed fee schedule.

The proposed rule does not explain how USCIS came up with this estimate of $1.494 billion in
“forgone revenue” under the status quo fee waiver system. The table shown above from the
USCIS economic analysis adds up to $1.46 billion in “forgone revenue,” but this is across a five-



                                                       26
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 98 of 179




year period, not an annual average. The proposed rule asserts that USCIS would “save” $532
million each year on average by eliminating fee waivers, but that amount is far more than the
“forgone revenue” in any given year between FY 2013–2017.

In fact, based on USCIS’s own economic analysis, the average amount of “foregone revenue”
between FY 2013–2017 was $292.5 million, which is the absolute maximum that USCIS could
expect to gain in revenue by eliminating fee waivers. (This number is very close to the ~$300
million that we inferred from our own analysis of the proposed rule, discussed in greater detail
below.)

Of course, throughout its discussion of fee waivers, USCIS consistently misuses the concept of
“forgone revenue.” The proposed rule apparently multiplies the number of fee waivers granted
for a given form by the fee for that form, and alleges that these are fees that the agency would
have pocketed absent the fee waiver.

In reality, of course, human beings are sensitive to price. If USCIS effectively jacks up the price
of an adjudication from zero dollars to $1,170 (in the case of naturalization applications), then
fewer people will apply. In other words, USCIS is not “forgoing revenue” from low-income
applicants who can’t afford to pay the fee in the first place.


The proposed rule is inconsistent with prior practice

In the proposed rule, USCIS “acknowledges that the proposed changes to the fee waiver policies
would be a significant change from past fee waiver regulations and policies.” In defending this
admittedly “significant change,” the proposed rule cites three prior fee rules—but in fact, these
citations undercut the arguments in proposed rule.

First, the proposed rule states:

       In past fee rules, DHS has made clear that it would not authorize fee waivers where such
       a waiver is inconsistent with the benefit requested and that fee waiver policy was based
       on economic necessity, rather than providing certain applicants with an advantage over
       another. See 75 FR 58974.

The above citation (75 FR 58974) is to the USCIS final fee rule of Sept. 24, 2010, which states in
relevant part:

       DHS has decided not to authorize fee waivers where such a waiver is inconsistent with
       the benefit requested. For example, several commenters suggested that USCIS should
       consider allowing fee waivers for reentry permits, refugee travel documents, and advance
       parole when an alien wants to travel abroad. In essence, this argument suggests that
       although the applicant is prepared to incur the cost of traveling internationally, USCIS
       should consider waiving the application fee and instead transfer that cost to others.
       Expanding fee waivers into such areas moves away from clear economic necessity to
       merely choosing to provide one applicant with an advantage over another.


                                                27
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 99 of 179




       A number of commenters suggested, however, that USCIS allow fee waiver requests for
       Application for Travel Document, Form I-131, in cases of humanitarian parole. DHS’s
       experience with the 2010 Haitian earthquake relief efforts has shown that many recipients
       of humanitarian parole are worthy of consideration of a fee waiver. DHS agrees that
       some applicants could be of limited means and the fee may be particularly burdensome to
       this population. Thus, as suggested by the commenters, DHS has decided to revise the
       final rule to add requests for humanitarian parole to the list of forms that are eligible for a
       fee waiver upon a showing of the inability to pay. See 8 CFR 103.7(c)(3)(iv). In addition,
       DHS encourages those who believe that they have a sufficiently sympathetic case or
       group of cases in any type of benefit request to submit a request to their USCIS local
       office for a waiver under 8 CFR 103.7(d).

As is clear from the 2010 fee rule, the policy of USCIS was to provide fee waivers based on
“clear economic necessity,” especially for applicants “of limited means” where the fee “may be
particularly burdensome.” USCIS even “encourage[d] those who believe that they have a
sufficiently sympathetic case or group of cases in any type of benefit request to submit a request
to their USCIS local office for a waiver.” In other words, longstanding USCIS policy is to
provide fee waivers based on economic necessity and other clear humanitarian need, which does
not constitute “merely choosing to provide one applicant with an advantage over another.”

The proposed rule goes on to assert:

       In addition, DHS has responded to comments requesting that it expand USCIS fee
       waivers by stating that the financial circumstances required to be eligible for certain
       benefits, such as intercountry adoptions, directly contradict the rationale for shifting costs
       related to such applications to others through fee waivers. See 72 FR 29863.

The above citation (72 FR 29863) is to the USCIS final fee rule of May 30, 2007, which states in
relevant part:

       Many comments focused specifically on the fees for a Petition to Classify Orphan as
       Immediate Relative, Form I-600, and an Application for Advance Processing of Orphan
       Petition, Form I-600A. Several comments suggested that USCIS should reduce the fee
       and offer fee waivers for orphan petitions. These commenters effectively request that
       USCIS shift the costs of this program to other immigration benefit applications and
       petitions.

       Adjudicating orphan petitions involves some of the most complex decision-making
       within immigration services because adjudication of Petitions to Classify Orphan as
       Immediate Relative and Applications for Advance Processing of Orphan Petition requires
       knowledge of many state adoption regulations and statutes and foreign country adoption
       requirements. Each petition must be accompanied by a home study, background checks,
       and evidence that must be carefully examined. Approval of parents as suitable to adopt is
       time sensitive as a result of the potential changes in a household that may impact the
       suitability of the home for an adopted orphan, such as loss of a job or divorce. Such



                                                 28
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 100 of 179




       changes often prevent reconsideration of the parents' petition. As a result of this approval
       expiration period, currently set as eighteen months, prospective adoptive parents must
       submit a new petition and all supporting documents if they wish to continue with the
       adoption process if they have not been matched with a child. USCIS sometimes works
       with a case for months, involving frequent contact with adoption agencies, social
       workers, and prospective adoptive parents. Finally, international orphan adoption
       adjudications require an investigation and information verification, and may require
       travel. This fee increase will allow USCIS to automate case management of adoption
       cases, further reducing any real or perceived delays in the manual, paper-based process
       currently in place.

       Orphan petitioners must attest that the beneficiary will not become a public charge in
       order to be approved as a suitable adoptive parent. Further, the orphan petition fee is a
       small part of what a United States citizen petitioner chooses to accept as part of the
       overall process and cost of adopting a child from overseas and raising that child.
       The financial circumstances required to be eligible for this benefit directly
       contradict the rationale for shifting costs related to these applications to others, or
       for offering a waiver of the fee because of inability to pay. [emphasis added]

In other words, USCIS in 2007 declined to make fee waivers available to U.S. citizens pursuing
international adoption, because anyone with the resources to pay for the expensive paperwork
and travel required in the adoption process is presumably wealthy enough to pay the USCIS fees.
The proposed rule attempts no such balancing, instead seeking to eliminate and restrict
availability to fee waivers wherever possible, with absolutely no analysis of a given population’s
inability to pay.

Finally, the proposed rule states:

       As previously stated, fee waiver increases accounted for 9 percent of the 21 percent
       weighted average fee increase in the FY 2016/2017 fee rule, and DHS stated that it may
       revisit the USCIS fee waiver guidance with respect to what constitutes inability to pay
       under 8 CFR 103.7(c) because of the increasing costs of providing free services through
       fee waivers. See 81 FR 26922.

The above citation (81 FR 26922) is to the USCIS proposed fee rule of May 4, 2016, which
states in relevant part:

       As noted in the Fiscal Year (FY) 2016/2017 Immigration Examinations Fee Account Fee
       Review Supporting Documentation, the projected annual impact of fee waivers and
       exemptions has increased markedly since the 2010 Fee Rule from $191 million to $613
       million. Applicants, petitioners, and requestors that pay a fee cover the cost of processing
       requests that are fee-waived or fee-exempt. Although DHS does not currently plan to do
       so, it may in the future revisit the USCIS fee waiver guidance with respect to what
       constitutes inability to pay under 8 CFR 103.7(c). DHS welcomes comment on this issue.




                                                29
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 101 of 179




One major factor in the increased annual impact of fee waivers and exemptions as of 2016 was
the introduction by USCIS, in 2010, of the 50% fee reduction option for naturalization applicants
with a household income between 150-200% FPG. Indeed, the 2016 fee rule raised average fees
by 9% specifically to make up for these shortfalls from non-fee-paying users—an action that
USCIS now provides no persuasive rationale for repeating a mere three years later.

In 2016, USCIS raised fees in order to cover the cost of continuing to provide fee waivers,
exemptions, and reductions.

In 2019, USCIS proposes to eliminate the cost of most of these fee waivers, exemptions, and
reductions—yet it also proposes to dramatically increase fees again. This simply makes no sense;
the agency can’t have its cake and eat it, too.


The proposed rule violates reliance interests

The proposed rule is remarkably cavalier about trampling on the reliance interests of individuals
currently preparing to file forms with USCIS:

       DHS appreciates that individuals who in the past may have received a free service from
       USCIS may no longer be able to have their USCIS fees waived after these proposed
       changes take effect. However, to the extent that a person is in the process of completing
       and filing an immigration benefit request, has paid for assistance in preparing their
       request, including gathering necessary evidence to support the request, this rule provides
       public notice of the impending policy change.

Here USCIS is openly admitting that some individuals may have already spent considerable time
and money preparing to file a form, including paying for lawyers or other forms of assistance,
only to discover in this proposed rule that these resources were wasted now that the lack of a fee
waiver will make the total cost unaffordable.


The proposed rule ignores Congressional intent

Inexplicably, the proposed rule cites a House Appropriations Committee report from September
12, 2018 (H. Rep. No. 115-948) that accompanied an FY 2019 appropriations bill that was never
signed into law:

       DHS notes that the House Report on Department of Homeland Security Appropriations
       Bill, 2019 stated, “USCIS is expected to continue the use of fee waivers for applicants
       who can demonstrate an inability to pay the naturalization fee. USCIS is also encouraged
       to consider whether the current naturalization fee is a barrier to naturalization for those
       earning between 150 percent and 200 percent of the federal poverty guidelines, who are
       not currently eligible for a fee waiver.”




                                                 30
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 102 of 179




Fortunately, this exact same language appeared in the bipartisan, bicameral conference report
accompanying the omnibus appropriations act for Fiscal Year 2019 (H. Rep. No. 116-9),
published on Feb. 13, 2019, as discussed in detail earlier. It is notable that these directives were
put forward by the House of Representatives under both Republican and Democratic majority
control. Yet the proposed rule goes on to state:

       USCIS appreciates the concerns of this recommendation and fully considered it before
       publishing this proposed rule.

As should be clear from the public comment and a great many others, the proposed rule provides
absolutely no evidence that USCIS either “appreciates” or “fully considered” these directives
from Congress. Instead, the agency is eliminating fee waivers and naturalization fee reductions
in direct contravention of Congressional will.


It is arbitrary to eliminate free interim benefits without a rational policy argument

The proposed rule would increase the total fees for most family-based green card applicants by
$990, or over 56%—not by directly increasing the fee for the adjustment of status application
(Form I-485), but by suddenly requiring fees for the “interim benefits” of a work permit (Form I-
765) and a travel permit (I-131) that applicants depend on while waiting months or years for their
green card applications to be approved.

The proposed rule provides no rational justification for this abrupt reversal of course.
Remarkably, the proposed rule lays out all of the compelling policy justifications in past fee rules
without any attempt to demonstrate why a reversal is better policy:

       For the FY 2008/2009 fee rule, USCIS determined that calculating fees for Form I-485 at
       an amount that would include interim benefits would improve efficiency and save most
       applicants money. By providing that the fees for interim benefits would be included in
       the fee for Form I-485, USCIS addressed the perception that it benefits from increased
       revenue by processing Forms I-485 more slowly. The FY 2010/2011 fee rule continued
       the practice of “bundling” the fees for interim benefits and Form I-485. DHS proposes
       separate fees for interim benefit applications and Form I-485 applications in order to
       lower the proposed fees for most other applicants, petitioners, and requestors.

The proposed rule does not quantify how much higher the proposed fees would be if the agency
maintained its longstanding policy on fee-free interim benefits—probably because these alleged
benefits would be very minor when spread across all of the agency’s user base. There is simply
no way for the public to evaluate the agency’s argument without more data and details.

The proposed rule does admit that costs are increasing for three reasons that USCIS could easily
address, but chooses not to:

       However, the cost reducing effects of unbundling interim benefit fees is partially offset
       by several other factors that increase the costs of the Form I-485. For example,


                                                 31
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 103 of 179




       background check requirements have increased. USCIS is also interviewing a greater
       proportion of adjustment of status applicants, requiring more time and effort to adjudicate
       Form I-485. In addition, USCIS did not realize the efficiency gains anticipated when it
       bundled interim benefits. This is due to a number of reasons. Mainly, annual numerical
       visa limits established by Congress and high demand have created long wait times for
       some visa categories. Many applicants must wait years for visas to become available.
       While USCIS has some control over its own allocation of resources to address processing
       times and backlogs, USCIS has no direct control over delays caused by the U.S.
       Department of State’s allocation of visa numbers and Congress’ annual visa numerical
       limits. USCIS has taken some actions to alleviate the filing burden and fees on those
       individuals whose Form I-485 applications are still pending due to the lack of available
       immigrant visas. For example, DHS now provides EADs with 2-year validity periods
       when the final action date for determining visa availability retrogresses.

In other words, it is more costly for USCIS to adjudicate green card applications and related
forms because of (a) increased background check requirements, where USCIS has not
demonstrated yield benefits that outweigh the costs; (b) more interviews of green card applicants,
where USCIS has also not demonstrated yield benefits that outweigh the costs; and (c) work
permits that expire before the green card is adjudicated, which USCIS could easily address by
extending the validity period more broadly.


It is arbitrary to impose an essentially random fee on asylum applicants

The proposed rule would impose a fee on asylum applications for the first time, and provides no
legitimate rationale for doing so. First, the proposed rule claims that a “minimal fee” is necessary
to (a) “alleviate pressure” on the legal immigration system, and (b) cover the agency’s costs to
adjudicate an increased volume of asylum applications:

       The U.S. Government has never charged a fee for Form I-589, but rather has relied on
       other fee-paying benefit requestors to subsidize asylum seeking applicants. Application
       fees from other form types have always been used to fund the operations involved in
       processing asylum claims. However, DHS has experienced a continuous, sizeable
       increase in affirmative asylum filings, and processing backlogs continue to grow. DHS is
       exploring ways to alleviate the pressure that the asylum workload places on the
       administration of other immigration benefits. A minimal fee would mitigate the fee
       increase of other immigration benefit requests.

The argument that a minimal fee “would mitigate the fee increase of other immigration benefit
requests” is then undercut by the proposed rule when it states:

       The projected FY 2019/2020 workload for Form I-589 is 163,000 annual receipts, or
       approximately 2 percent of the total USCIS workload forecast. The proposed $50 fee
       would generate an estimated $8.15 million in annual revenue. Therefore, in addition to
       alleviating pressure on the immigration benefit system, the proposed $50 fee for Form I-




                                                32
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 104 of 179




       589 mitigates the proposed fee increase of other immigration benefit requests by
       approximately $5 or $10.

It defies reason that USCIS would take such a radical and unprecedented step to burden asylum-
seekers in order to save other users a mere $5–10. It is far more plausible that the agency’s
primary motivation is to “alleviate pressure on the immigration benefit system,” insofar as this is
a thinly-veiled euphemism for deterring people from seeking asylum in the first place.

The proposed rule reveals this true motivation in the following passage:

       DHS considered the authority provided in INA section 208(d)(3), including that the fee
       be paid in installments or over time, various fee amounts and decided to propose $50
       because it could be paid in one payment, would not require an alien an unreasonable
       amount of time to save, would generate some revenue to offset costs, discourage
       frivolous filings, and not be so high as to be unaffordable to even an indigent alien.
       [emphasis added]

It is worth noting that the proposed rule provides absolutely no evidence that a $50 asylum
application fee “would not require an alien an unreasonable amount of time to save” or would
“not be so high as to be unaffordable to even an indigent alien.” In any event, the agency’s core
motivation is clearly to discourage so-called “frivolous filings,” which is a term the
administration often uses when describing its efforts to deter legitimate asylum-seekers from
exercising their rights under national and international law.

Remarkably, the proposed rule (perhaps inadvertently) eviscerates its own justification for a $50
asylum fee in its justification for eliminating a longstanding $30 fee imposed on other kinds of
filings whose checks are returned as unpayable. The proposed rule states:

       USCIS data indicates that the cost of collecting the $30 [returned check] fee outweighs
       the benefits to the government derived from imposing and collecting the fee.

If USCIS has concluded that it is not worth the agency’s time and money to collect $30 as a
deterrent against bounced checks, how does the cost of collecting a new $50 fee from asylum-
seekers outweigh the alleged (but entirely unquantified) benefits asserted in the proposed rule?

Finally, the proposed rule provides a comparison to other countries’ asylum fees (or lack thereof)
that could not present a more powerful argument against the agency’s own proposed policy:

       The Law Library of Congress surveyed the 147 signatory countries to the 1951
       Convention and/or the 1967 Protocol, and of 147 countries, identified three countries that
       charge a fee for initial applications for asylum or refugee protection. Those countries and
       amounts, provided in Table 14, indicate that the proposed $50 fee is in line with the fiscal
       charges charged by other countries.




                                                33
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 105 of 179




                                Table 14: Asylum Fees in Other Counhies

    Country    Fee Amount     Fee in USD                     Notes
    Australia       AUD35             $25 No fee for a detained applicant
    Fiji            FJD 465          $221 Allows for fee waivers
    Iran      IRR 12,321 ,000        $293 For a family of 5 with some fee exemptions

If only 3 out of 147 countries charge any fee for initial asylum applications, then the median fee
is obviously zero dollars (and the average fee is very nearly zero). Thus is absurd to claim that
“the proposed $50 fee is in line with the fiscal charges charged by other countries.”

Moreover, it is astonishing that USCIS would propose joining such a tiny minority of countries
that impose an asylum application fee, comprised of an adversary of the United States (Iran), a
small island nation (Fiji), and a country whose asylum policies have been condemned by an
independent body of the United Nations Human Rights Council (Australia).


It is arbitrary to impose an extraordinary new work permit fee on asylum applicants

While the proposed rule’s imposition of a new $50 fee on asylum applications is an unjustifiable
barrier, it is not the only one. USCIS proposes, for the first time, to compel asylum-seekers to
pay the full fee for their work permit applications ($490). As with the agency’s justification for
the $50 asylum application fee, its argument for an effective additional fee of $490 makes no
rational sense:

       Initial applicants with pending claims of asylum are approximately 13 percent of the total
       Form I-765 workload volume forecast. Continuing to exempt this population from paying
       the Form I-765 fee would further increase the proposed fee. If DHS exempts initial
       applicants with pending claims of asylum, then the proposed fee would be $500 instead
       of $490, meaning fee-paying EAD applicants would pay $10 to fund the cost of EADs for
       asylum applicants. Therefore, DHS proposes that initial applicants with pending asylum
       claims pay a $490 Form I-765 fee in order to keep the fee lower for all fee-paying EAD
       applicants. All other noncitizens applying for employment authorization are required to
       pay fees.

In other words, USCIS would effectively force asylum-seekers in desperate circumstances to
choose between forfeiting asylum altogether or working in the underground economy, solely in
order to save other work permit applicants $10. This argument is as unconvincing as it is
ghoulish.


It is arbitrary to impose an essentially random fee on TPS

For nearly all users, the proposed rule would eliminate a separate biometrics fee and roll this cost
into the filing fee for the primary immigration or naturalization application. But the proposed



                                                 34
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 106 of 179




rule makes an exception for Temporary Protected Status (TPS) applicants, solely and admittedly
to make an end-run around Congress:

       To reduce the costs of TPS that USCIS must recover from fees charged to other
       immigration benefit requests, DHS proposes to use the permissive authority in 8 U.S.C.
       1254b(a) to require a $30 biometric services fee for TPS initial applications and re-
       registrations.

In other words, USCIS is effectively breaching Congress’s $50 cap on TPS filings by imposing a
separate biometrics fee exclusively on this population.


It is arbitrary to reverse longstanding naturalization policy

The proposed rule would impose a minimum fee increase of over 61% on naturalization
applicants by increasing the baseline “Activity-Based Cost” to the agency for naturalization and
other adjudications, without any explanation for the public to assess; and by setting the new fee
at a level 18-19% higher than the “Model Output,” rather than capping this increase at 5% as in
past fee rules. (By eliminating fee waivers and fee reductions for naturalization, the proposed
rule would ensure that many applicants face an even steeper fee increase relative to the status
quo.)

In the past two fee rules (2010 and 2016), USCIS explicitly articulated the policy argument
against high fees for naturalization applicants.

       DHS has determined that the act of requesting and obtaining U.S. citizenship deserves
       special consideration given the unique nature of this benefit to the individual
       applicant, the significant public benefit to the Nation, and the Nation’s proud
       tradition of welcoming new citizens. [2010 fee rule; emphasis added]

       This sentiment still holds true. DHS believes that increasing the naturalization fee by only
       the weighted average increase before reallocation will reinforce these principles, allow
       more immigrants to fully participate in civic life, and is consistent with other DHS
       efforts to promote citizenship and immigrant integration. [2016 fee rule; emphasis
       added]

In the 2019 proposed rule, however, USCIS abruptly abandons these longstanding policy
commitments to the broad social, economic, and civic benefits of naturalization, and offers up no
rational justification. In proposing to eliminate the 5% cap on naturalization fee increases, the
proposed rule states:

       In crafting prior fee rules, DHS reasoned that setting the Form N-400 fee at an amount
       less than its estimated costs and shifting those costs to other fee payers was appropriate in
       order to promote naturalization and immigrant integration. DHS now believes that
       shifting costs to other applicants in this manner is not equitable given the significant
       increase in Form N-400 filings in recent years.


                                                 35
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 107 of 179




This allegedly “significant increase in Form N-400 filings in recent years” is not quantified in the
proposed rule, but in fact this increase was neither unprecedented nor sustained. As Boundless
found in a data-driven report on naturalization, the volume of naturalization applicants was much
higher twice in the agency’s recent history, and USCIS did not find it necessary to dramatically
increase fees at those times. In addition, Form N-400 filing volume was back down to normal
levels in FY 2018.

In fact, filing volume has nothing to do with the agency’s core explicit justification for raising
fees, which is a (mostly) unbending fealty to the “beneficiary-pays principle.” This justification
appears again in the proposed rule’s justification for eliminating naturalization fee reductions:

       DHS implemented this reduced fee option in the FY 2016/2017 fee rule to limit any
       potential economic disincentives that some eligible naturalization applicants may face
       when deciding whether to seek U.S. citizenship. DHS now proposes to eliminate the
       reduced fee option and return to a policy of all naturalization applicants paying the same
       fee. For the same reasons explained above with regard to no longer limiting the Form N-
       400 fee, DHS proposes to eliminate the reduced fee in order to recover full cost for
       naturalization services.

After sticking to this line about the agency’s newly discovered policy interest in making all users
pay the its exact cost of adjudication, the agency veers in another direction and reveals perhaps
its true motivation—in a footnote:

       Recently, Congress encouraged USCIS “to consider whether the current naturalization
       fee is a barrier to naturalization for those earning between 150 percent and 200 percent of
       the federal poverty guidelines, who are not currently eligible for a fee waiver.” Although
       USCIS considered this report in formulating this proposed rule, USCIS has determined
       that it is neither equitable, nor in accordance with the principle of self-sufficiency that
       Congress has frequently emphasized, to continue to force certain other applicants to
       subsidize fee-waived and reduced-fee applications for naturalization applicants who are
       unable to pay the full cost fee. [emphasis added]

Here the mask falls: USCIS is relying not only an argument for “equitable” treatment of
wealthier applicants (i.e. the “beneficiary-pays principle”), but on an arbitrary and irrelevant
obsession with making naturalization unaffordable for lower-income applicants (i.e. “the
principle of self-sufficiency”). Instead of following Congress’s clear urging to determine whether
the current naturalization fee is a barrier to those who earn too much to qualify for a fee waiver,
the proposed rule makes not even the barest attempt to address this question. Instead, the
proposed rule insists on eliminating fee waivers, and eliminating fee reductions, and
dramatically increasing the naturalization fee for all applicants—all in a clear and arbitrary
attempt to increase barriers to naturalization.

Moreover, the proposed rule provides no evidence whatsoever that “Congress has frequently
emphasized” this so-called “principle of self-sufficiency.”




                                                36
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 108 of 179




Although there is no way for a public commenter to know this from the proposed fee rule,
USCIS made an argument about Congressional intent regarding “self-sufficiency” in an entirely
different proposed rule on public charge inadmissibility grounds, published on Oct. 10, 2018.
The public charge proposed rule cites the “Statements of national policy concerning welfare and
immigration” section of the Personal Responsibility and Work Opportunity Reconciliation Act of
1996 (Pub. L. 104-193, 110 Stat. 2105, codified in part at 8 U.S.C. 1601). While this section of
the U.S. Code does indeed use the term “self-sufficiency,” it is concerned entirely with the use of
government safety net programs by noncitizens, and has nothing to do with eligibility for
naturalization (which does not concern “welfare and immigration” in any reasonable sense).

Once again, the proposed rule’s citation of Congressional intent (or in this case, vague uncited
gesture toward Congressional intent) is misleading, invalid, and in direct contradiction to
Congress’s clear and repeated directives to remove—not worsen—financial burdens facing
applicants for U.S. citizens.


The proposed rule’s cost/benefit analysis is utterly deficient and violates the
Administrative Procedure Act

The proposed rule is accompanied by a Regulatory Impact Analysis (referred to in this comment
as the “USCIS economic analysis”) that begins with this statement of purpose:

       Executive Orders (E.O.) 12866 and 13563 direct agencies to assess the costs and benefits
       of available alternatives, and if regulation is necessary, to select regulatory approaches
       that maximize net benefits (including potential economic, environmental, public health
       and safety effects, distributive impacts, and equity). E.O. 13563 emphasizes the
       importance of quantifying both costs and benefits, of reducing costs, of harmonizing
       rules, and of promoting flexibility. This proposed rule has been designated an
       “economically significant regulatory action” under section 3(f)(1) of E.O. 12866.
       Accordingly, the rule has been reviewed by OMB.

The USCIS economic analysis fails these directives in almost every particular. As discussed in
detail below, the USCIS makes no attempt to quantify—let alone maximize—the net economic,
public health, public safety, or distributive impacts of the proposed rule. The agency makes no
assessment of available alternatives, provides no legitimate reasons why its regulatory choices
are necessary, and restricts rather than promotes flexibility.


The economic analysis is mathematically invalid

On Nov. 14, 2019, USCIS had posted on Regulations.gov a Regulatory Impact Analysis (ID:
USCIS-2019-0010-0005) that began its executive summary as follows:

       USCIS projects an average annual budget of $4,670.5 million in FY 2019/2020, a
       $1,632.5 million (54 percent), increase over the FY 2016/2017 fee rule average annual
       budget of $3,038.0 million. The current USCIS fee schedule would provide USCIS with


                                                37
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 109 of 179




       estimated average annual revenue of $4,662.8 million per year per immigration benefit
       with the proposed fees. The FY 2019/2020 fee review forecasts 9,336,015 total workload
       receipts and 7,789,861 fee-paying receipts. This represents a 60 percent increase to
       workload and 18 percent increase to fee-paying receipt volume assumptions. [emphasis
       added]

On Nov. 22, 2019, USCIS withdrew this document from Regulations.gov and replaced it with a
revised Regulatory Impact Analysis (ID: USCIS-2019-0010-0559), with no explanation save the
following notice in the regulatory docket (screenshot taken from Regulations.gov):

 Document is replaced with document USCIS-2019-0010-0559, November 22, 2019.
 WITHDRAWN       ID: USCIS-2019-0010-0005


The revised Regulatory Impact Analysis begins its executive summary as follows:

       USCIS’ current fee schedule is expected to yield $3.41 billion of average annual revenue
       during the FY 2019/2020 biennial period. This represents a $0.93 billion, or 38 percent,
       increase from the FY 2016/2017 fee rule projection of $2.48 billion. See 81 FR 26911.
       The projected revenue increase is due to higher fees as a result of the FY 2016/2017 fee
       rule and more anticipated fee-paying receipts. The FY 2016/2017 fee rule forecasted
       5,870,989 total workload receipts and 5,140,415 fee-paying receipts. See 81 FR 26923-4.
       However, the FY 2019/2020 fee review forecasts 9,336,015 total workload receipts and
       7,789,861 fee-paying receipts. This represents a 59 percent increase to workload and 52
       percent increase to fee-paying receipt volume assumptions. [emphasis added]

It appears that the initial Regulatory Impact Analysis was shot through with huge errors of the
most basic variety.

Worse still, even the revised Regulatory Impact Analysis does not add up, compared with the
data provided by USCIS in its own proposed rule.

According to Table 4 of the proposed rule, the average annual workload receipts projection was
5,870,989 in 2016 and 9,336,015 in 2019 (excluding biometrics), yielding a 59% increase. This
matches the executive summary above, although as discussed in more detail below, there is no
way for the public to understand how USCIS calculated its new projections.

According to Table 5 of the proposed rule, the average annual fee-paying receipts projection was
4,929,707—not 5,140,415—in 2016, and 7,789,861 in 2019 (excluding biometrics), yielding a
58%—not 52%—increase. But Table 5 itself appears to be unreliable, because the sum of the
actual numbers in the 2019 fee-paying column adds up to $7,700,364, not the sum of $7,789,861
found in the Subtotal and Grand Total cells. Therefore, using what appear to be the correct
numbers, average annual fee-paying receipts projection was 4,929,707 in 2016 and 7,700,364 in
2019 (excluding biometrics), yielding a 56% increase.




                                               38
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 110 of 179




The revised Regulatory Impact Analysis is also misleading in its comparison of annual revenue
projections. Holding constant the new fees used in Table 8 of the 2016 final rule, the 2016
annual revenue projection was $3.043 billion—not 2.48 billion—compared with the
approximately $3.41 billion in revenue that the 2016 fees would be expected to generate absent
other policy changes in 2019. USCIS provides no way for public commenters to double-check its
methodology for determining this $3.41 billion “business as usual” figure. In any event, this
would represent a revenue increase of 12%.

Needless to say, neither the Administrative Procedure Act nor its implementing Executive
Orders and OMB guidance encourage federal agencies to provide faulty, inconsistent, and
unverifiable data for public commenters to puzzle over.


There is no accounting for harms

Throughout its economic analysis, USCIS only attempts to quantify the most basic and direct
costs of the proposed rule—namely, how much more its users would have to pay in the face of
higher fees and absent fee waivers. As discussed above, USCIS makes no attempt whatsoever to
quantify the many severe harms that the proposed rule would inflict on noncitizens, U.S. citizens,
and U.S. companies. While the agency does not provide any data that would assist public
commenters in quantifying these harms—including but not limited to reduced wages, broken
families, and increased vulnerability to domestic violence—it is reasonable to predict that these
indirect costs would dwarf the direct costs of higher filing fees.


There is no accounting for price sensitivity

The USCIS economic analysis also fails in the basic task of projecting how many fewer
individuals would file a given form in the face of higher fees. The agency simply assumes that
everyone will pay the new and higher fees, even if they are being imposed on a population for
the first time (e.g. individuals currently eligible for fee waivers). This assumption violates the
basic principles of economics, in which human beings respond to price signals.

The agency could have provided data by which public commenters could assess the impact of
prior fee increases on application volume—for example, quarterly data on naturalization
applications both before and after the fee rule of 2007. But absent such data, there is simply no
way for commenters to assess the true costs of the proposed rule—both the cost to the agency in
reduced revenue, and the cost to the U.S. economy from the harms described above.


There is no accounting for broader costs of restricting immigration

Although its intent is masked by pretextual justifications and a failure to project realistic
application volumes, the proposed rule would have the effect (and fairly obvious intent) of
restricting immigration to the United States. There is a wealth of academic literature showing the
widespread economic benefits of immigration, including comprehensive studies by the National


                                                 39
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 111 of 179




Academy of Science4 and the Congressional Budget Office.5 Here again, if USCIS were to
undertake the required cost/benefit analysis, the costs to society of reduced economic output,
lower wage growth, and lower tax revenues alone would dwarf the direct costs of a higher fee
burden.


There is no accounting for the impact of new restrictions on fee waivers for applicants with an
affidavit of support

The USCIS economic analysis asserts that there would be “no material impact” stemming from
the proposed rule’s new restrictions on fee waivers for applicants with an affidavit of support
from a U.S. relative or other financial sponsor. There is no way for public commenters to
evaluate the accuracy of this claim, given the lack of data that USCIS has provided.

        In addition, the proposed rule would clarify that an applicants who are subject to an
        affidavit of support under INA 213A, U.S.C. 1183a or is already a sponsored immigrant
        as defined in 8 CFR 213a.1 may not receive a fee waiver. […] Those restrictions would
        not apply to the requests that DHS is required by law from which to permit a fee waiver
        request. DHS estimates that these clarifying changes will have no material impact on the
        number of fee waivers approved.


The arguments for imposing fees on “interim benefits” are invalid

The USCIS economic analysis makes the blithe and unsupportable assumption that all green card
applicants who need a work permit (Form I-765) or a travel permit (I-131) will be able to do so,
even in the face of nearly $1,000 of new fees on these “interim benefits”:

        DHS assumes with this estimate that the number of filings for Forms I-765 and/or I-131
        would not increase more than it would have otherwise absent the provision imposing a
        fee for filing these forms. Further, DHS assumes that imposing a fee would not lead
        fewer applicants to decide that they would not need an EAD or travel document.

According to Table 14 of the USCIS economic analysis, between FY 2013–2017, an annual
average of 434,426 green card applicants filed for an interim travel permit and/or work permit
while awaiting adjustment of status. This is a rather large population for USCIS to ignore in
terms of estimating the indirect costs of no longer being able to travel internationally or work
legally in the United States, in many cases for years at a time.



4
 National Academies of Sciences, Engineering, and Medicine. 2017. The Economic and Fiscal Consequences of
Immigration. Washington, DC: The National Academies Press. https://doi.org/10.17226/23550
5
 Congressional Budget Office. 2013. The Economic Impact of S. 744, the Border Security, Economic Opportunity,
and Immigration Modernization Act. https://www.cbo.gov/publication/44346



                                                     40
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 112 of 179




In addition, the “qualitative benefits” of this fee hike on work and travel permits, as alleged by
the agency, are absurd:

       The proposed provision would produce some qualitative benefits. One benefit of the
       proposed provision would be to isolate stand-alone interim benefit applicants from those
       concurrently filing Form I-485 allowing USCIS to more accurately assessed [sic] fee-
       paying percentages, fee-paying volumes, and fees for all three benefit types. In addition,
       the proposed change would allow new applicants to only pay for the immigration benefits
       they wish to receive.

It is difficult to imagine a scenario where the “benefit” of USCIS having redundant form-filing
data outweighs even the direct cost to applicants of these new fees. As for the “benefit” of
applicants “only pay[ing] for the immigration benefits they wish to receive,” presumably any
such applicant would rather just pay lower fees. Although USCIS does not include the relevant
data in Table 14 (perhaps intentionally), the number of green card applicants who do not
concurrently apply for a work permit and/or travel permit is probably quite low relative to those
who do. (For example, the total volume of approved adjustment of status applications in FY
2017 was 549,086, and that figure includes minor children.)


The arguments for raising green card application fees on young children are invalid

Currently, the fee for green card applicants younger than 14 is $750, or instead of the $1,120 fee
paid by each parents who files concurrently. The proposed rule would increase this fee by 49%,
to $1,120 across the board. The justifications in the USCIS economic analysis do not survive
serious scrutiny:

       A qualitative benefit DHS believes that a single fee for Form I-485 will reduce the
       burden of administering separate fees and better reflect the cost of adjudication.

The “burden of administering separate fees” is not quantified, and therefore it is impossible to
assess whether the alleged “benefit” is significant or trivial compared with the cost to actual
families seeking to stay together in the United States.

As for the of “better reflect[ing] the cost of adjudication,” not only is this a paltry “qualitative
benefit,” it also obscures the fact that USCIS adjudicators must surely spend less time and effort
on a typical child’s green card application than on a typical adult’s. Children, after all, typically
lack tax returns, employment histories, criminal records, and most of the other evidentiary files
that adjudicators might evaluate in an adult’s application.


There is inconsistent and inaccurate accounting for the cost of legal assistance

When attempting to estimate the costs of filing Form I-129 (petition for a nonimmigrant worker),
the USCIS economic analysis “assumes that a petitioner will use a human resources (HR)
specialist, an in-house lawyer, or an outsourced lawyer to prepare Form I-129 petitions.” Thus


                                                 41
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 113 of 179




the estimated direct costs for filing this form are relatively high (Table 23 in the economic
analysis).

Yet USCIS does not acknowledge the plain fact that many other types of users must rely on
lawyers to help them prepare their immigration and naturalization forms. By failing to include
legal fees in any of its other cost estimates, USCIS is certainly underestimating the likely cost of
the proposed rule.

Furthermore, the USCIS economic analysis uses $173.35 as the average hourly rate for an
outsourced lawyer. Even a cursory look at the published hourly rates of immigration law firms
would reveal that this number is a gross underestimate.


There is no accounting for true cost of eliminating fee reductions for naturalization

The USCIS economic analysis is both callous and patently incorrect in its predictions about the
impact of the proposed rule eliminating the current 50% fee reduction for naturalization
applicants with a household income between 150–200% of the FPG.

        Applicants who would have received a half price N-400 will find some way to come up
        with the difference.

Later, USCIS articulates what “some way” is supposed to mean:

        Applicants are expected to use other financial means such as credit cards or personal
        loans to pay the half of the N-400 fee that will no longer be discounted for such
        applicants.

USCIS cites no actual research or data to back up these claims, even when relevant research is
not difficult to find. One recent experimental study in the top-tier journal Proceedings of the
National Academy of Sciences (PNAS) found that subsidizing the naturalization application fee
for individuals earning between 150-300% of the FPG increased the application by 41%.6
Another PNAS study found that by simply introducing a standardized form for fee waiver
applications in 2010, USCIS increased the naturalization rate by 1.5% (“about 73,000
immigrants per year gaining citizenship who otherwise would not have applied”).7 This research
makes abundantly clear that many immigrants who suddenly lack the current fee reduction
option will not be able to “find some way to come up with the difference.”




6
 Barriers to citizenship for immigrants. Jens Hainmueller, Duncan Lawrence, Justin Gest, Michael Hotard, Rey
Koslowski, David D. Laitin. Proceedings of the National Academy of Sciences. Jan 2018, 115 (5) 939-944;
https://www.pnas.org/content/115/5/939
7
 Standardizing the fee-waiver application increased naturalization rates of low-income immigrants. Vasil Yasenov,
Michael Hotard, Duncan Lawrence, Jens Hainmueller, David D. Laitin. Proceedings of the National Academy of
Sciences. Aug 2019, 116 (34) 16768-16772; https://www.pnas.org/content/116/34/16768


                                                       42
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 114 of 179




As in the proposed rule, the USCIS economic analysis includes a footnote both citing and
patently ignoring a recent Congressional directive to analyze whether the current reduced fee
creates a barrier to naturalization:

       Recently, Congress encouraged USCIS “to consider whether the current naturalization
       fee is a barrier to naturalization for those earning between 150 percent and 200 percent of
       the federal poverty guidelines, who are not currently eligible for a fee waiver.” H. Rep.
       115-948 at 61. Although USCIS considered this report in formulating this proposed rule,
       USCIS has determined that it is neither equitable, nor in accordance with the principle of
       self-sufficiency that Congress has frequently emphasized, to continue to force certain
       other applicants to subsidize fee-waived and reduced-fee applications for naturalization
       applicants who are unable to pay the full cost fee.

It could not be clearer that USCIS has utterly failed to consider even the most recent and
compelling available research in its cost/benefit analysis of eliminating the naturalization fee
reduction.


The cost/benefit analysis of asylum application and work permit fees is invalid

The USCIS economic analysis does recognize that imposing a new $50 fee on asylum applicants
would reduce the number of individuals seeking asylum, which would be refreshing if its further
analysis were not so patently inadequate and self-contradictory.

       DHS recognizes that some applicants may not be able to afford this new fee and would
       no longer be able to apply for asylum. DHS notes that some applicants would be able to
       find other means to pay for this application fee, such as borrowing money or taking out a
       loan. In addition, although the proposed fee is only $50, because the application is no
       longer free, a small number of applicants may choose to not immigrate to the United
       States and request asylum. However, DHS is not able to estimate the effect of the new
       $50 fee on asylum applicants who may not be able to afford the new fee and cannot
       accurately or reliably predict how many applicants would no longer apply for asylum
       as result of the proposed $50 fee. [emphasis added]

Here USCIS is simultaneously asserting that the agency cannot “reliably predict” the number of
asylum applicants who would be deterred by a $50 fee, but nevertheless that it would be “a small
number.” The agency provides absolutely no data or research to back up the latter claim.

Given that the proposed rule states that the new fee is designed in part to “alleviate the pressure”
on the immigration system stemming from “a continuous, sizeable increase in affirmative asylum
filings,” it is curious indeed that the USCIS economic analysis predicts only a “small number” of
individuals would be deterred. The agency cannot make contradictory statements in the same
proposed rule.

The USCIS economic analysis is similarly defective in its analysis of imposing the full work
permit fee on asylum applicants:


                                                 43
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 115 of 179




       USCIS experienced increased EAD [employment authorization document] filings
       through most of this decade, with much of the increase due to changes in immigration
       law, regulation, and policy. The growth in EAD applications is largely due to the
       addition, or expansion, of EAD eligibility categories over the last several years, as well as
       increases in receipts in existing categories. This includes a surge in asylum filings. Plus,
       the processing of EADs for initial asylum applicants must occur within 30 days.
       However, the surge in asylum applicants has contributed to increasing EAD processing
       times due to technology challenges and insufficient staffing. DHS proposes a fee of $490
       for Form I-765, which may cause some applicants to not file the Form I-765.

       DHS recognizes that there may be some applicants who may not be able to afford this
       new fee and would no longer be able to apply for employment authorization while their
       asylum application is pending. DHS acknowledges that not being able to obtain an EAD
       could result in lost wages for the workers and lost productivity for the sponsoring
       employers. The lost wages and productivity can be considered as costs of this proposal.
       DHS does not have relevant data associated with the petitioning companies to estimate
       the costs for these forgone benefits to estimate the economic effects on those applicants
       from not being able to obtain lawful employment until a decision is made on their asylum
       application.

Here USCIS does not even attempt to assert that imposing a new $490 work permit fee on
vulnerable asylum-seekers would only deter “a small number” of individuals, and we can only
conclude that this fee is designed to impede an alleged “surge in asylum filings” (i.e. filings for a
legal immigration status protected under federal and international law).

USCIS also acknowledges that for those individuals who are undeterred from seeking asylum by
higher fees but still cannot afford a work permit, the inevitable lost wages and productivity “can
be considered as costs of this proposal.” But USCIS makes no attempt to quantify these costs,
making this acknowledgment all but meaningless in terms of the agency’s obligations under the
Administrative Procedure Act and related Executive Orders.


There is no accounting for DACA renewals

The USCIS economic analysis provides absolutely no accounting for the negative effects on
individuals who cannot afford the proposed new DACA renewal fee, let alone the negative
impacts on their families, communities, and the U.S. economy as a whole.

USCIS even fails to provide the public with its own assessment of direct filing costs for this
population. The economic analysis states that “Table 42 shows the estimated current annual cost
to request DACA.” There is no Table 42, however.

As is all too typical in the proposed rule, USCIS asserts nothing more than the “beneficiary-pays
principle” as an alleged benefit of imposing this new fee:




                                                 44
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 116 of 179




       DHS under this proposed provision will have a qualitative benefit, as the costs for
       processing DACA renewals will be recovered from those who receive the benefit rather
       than from other fee payers.


Failure to estimate costs of restricting payment methods

Table 1 of the USCIS economic analysis states “None” for any qualitative or quantitative costs
of the proposed rule’s provision allowing the agency to restrict users’ payment methods, for
example disallowing cashiers’ checks or money orders. As discussed in greater detail above,
there is simply no way that such a policy would be costless for unbanked and underbanked users.


Failure to estimate costs of lengthening premium processing delays

Table 1 of the USCIS economic analysis states provides the following language regarding
quantitative costs of the proposed rule’s lengthening of premium processing delays:

       Not estimated. Employers could lose some productivity but USCIS has no way to
       estimate what that loss may be.

The premium processing program generates hundreds of millions of dollars each year for USCIS,
which is a large agency with many full-time economists. It defies belief that USCIS “has no
way” to estimate the effects of changing such an important program.


Failure to estimate costs of increasing genealogical record fees

Table 1 of the USCIS economic analysis states “None” for any qualitative or quantitative costs
of the proposed rule’s dramatic increase in fees for genealogical records. It makes no sense that
that agency provides absolutely no estimate of the quantitative costs, since presumably it could
do so as easily for these genealogical forms as it does for all of the other forms.


Invalid and contradictory arguments for eliminating fee waivers and exemptions

In its discussion of fee waivers, the USCIS economic analysis misrepresents the nature of user
payments within a fee-based agency:

       For example, if applicants were previously not required to pay a fee and a fee is
       proposed, this would be a transfer, because the costs of providing the service were
       previously being paid for by the Federal government through tax payments and are
       proposed to be paid for by applicants. [emphasis added]




                                                45
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 117 of 179




This is nonsensical, since Federal taxpayers play no role in funding the USCIS adjudications
assessed in the proposed rule. USCIS is misrepresenting fee waivers as a burden on taxpayers,
when in fact the burden is borne by other USCIS filers (traditionally those in the best financial
position to do so, under prior fee rules).

Throughout the USCIS economic analysis, the agency makes self-contradictory arguments about
the likely impact of eliminating fee waivers. At some points, the agency argues that there will be
no impact:

       DHS assumes that these forms would no longer be eligible for a fee waiver for most
       applicants. DHS also assumes that applicants would submit these immigration benefit
       requests regardless of eligibility for a fee waiver.

       […]

       Throughout this analysis, DHS assumes that all of these applicants would apply for
       immigration benefit requests by finding funds from which to pay their fees including (but
       not limited to) paying by credit card, borrowing from relatives or others in their social
       networks, loans, etc.

In other places (sometimes in the same paragraph), USCIS acknowledges the exact opposite:

       DHS also recognizes that limiting fee waivers may also result in some people not
       applying for an immigration benefit request. At this time, DHS cannot predict how many
       applicants would no longer be able to file or how that would impact the volumes of the
       underlying forms.

       […]

       DHS is aware that eliminating fee waivers may delay or adversely affect some
       applicants’ current ability to apply for immigration benefits.

Both empirical academic research and basic logic confirm that eliminating fee waivers would of
course lead to fewer people applying for these immigration benefits, despite the agency’s blithe
assumption that everyone will be able to find the funds somehow. Yet USCIS abdicates its
statutory role in assessing these costs, stating:

       USCIS is unable to estimate the price elasticity of each immigration benefit for which fee
       waiver requests are currently accepted.

Without estimating this price elasticity, the USCIS economic analysis is useless as a tool for
measuring the costs and benefits of the proposed rule. The agency provides no rationale for why
it is “unable” to perform this basic function.

This is a particularly egregious defect, given how many individuals currently qualify for fee
waivers using the means-tested benefit eligibility criterion—all of whom will no longer be able



                                                46
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 118 of 179




to qualify this way under the proposed rule, despite being protected by the Trafficking Victims
Protection Reauthorization Act:

       According to the sample results, 26.9 percent of total approved fee waivers are approved
       on the basis that household income is at or below 150 percent of FPG, 1.2 percent of total
       approved fee waivers are approved based on demonstrated financial hardship, and 71.9
       percent of total approved fee waivers are approved on the basis of the means-tested
       benefit criteria. [emphasis added]

The USCIS economic analysis is similarly undisciplined in its assertions regarding the
elimination of most fee exemptions for work permits:

       This could result in lost wages for the workers and lost productivity for the sponsoring
       employers. The lost wages and productivity can be considered as costs of the forgone
       benefits. This may be a very small population, and USCIS believes they will find some
       way to pay for their EAD filing fee.

Once again, USCIS provides no methodology whatsoever for its assertion that “they will find
some way to pay” the newly imposed fees.

As for economic benefits, the USCIS economic analysis has nothing quantitative to offer:

       DHS anticipates this proposed rule would produce a qualitative benefit. The proposed
       rule could reduce or eliminate administrative costs to USCIS that are required to maintain
       training or guidance necessary to adjudicate unique fee waiver requests.

Given that the overwhelming majority of fee waiver requests are submitted via Form I-912, this
alleged benefit is a rather weak addition to the positive side of the ledger (perhaps explaining
why USCIS fails to quantify it).

The only other benefit presented by USCIS also raises more questions than it answers:

       …DHS thinks that eliminating fee waivers may reduce fee increases in future biennial
       USCIS fee reviews, which would benefit the overall population of USCIS applicants.

Given how much so-called “forgone revenue” would be saved by eliminating fee waivers, which
is effectively the only quantitative effort that USCIS undertakes in this Regulatory Impact
Analysis, it is impossible to understand why, by its own logic, USCIS is not reducing fee
increases in this fee review.




                                               47
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 119 of 179




The proposed rule is contrary to the Regulatory Flexibility Act

Under the Regulatory Flexibility Act (RFA), USCIS is supposed to minimize the burdens of its
regulatory actions on small entities, including small businesses and nonprofits. As stated in the
USCIS economic analysis:

        While most immigration benefit request filing fees apply to individuals, as described
        above, some also apply to small entities. USCIS seeks to minimize the impact on all
        parties, but in particular small entities. An alternative to the increased economic burden
        of the proposed rule is to maintain fees at their current level for small entities. The
        strength of this alternative is that it assures no additional fee burden is placed on small
        entities; however, this alternative also would cause negative impacts to small entities.

Nowhere in the proposed rule, the USCIS economic analysis, or the USCIS small entity analysis
does the agency provide any actual explanation for why holding these fees constant “would
cause negative impacts to small entities.”

Other fatal defects of the proposed rule under the RFA include:

   §    The USCIS small entity analysis does not take into account the many hundreds of
        nonprofit immigrant service organizations—most of them vetted and approved by the
        Department of Justice—that will be affected and even existentially threatened by the
        proposed rule’s barriers to accessing the immigration system.

   §    In concluding that the proposed rule does not represent a significant impact economic
        impact on small entities, the USCIS small entity analysis relies on a revenue-based metric
        for company sponsors of nonimmigrant workers, and a salary-based metric for nonprofit
        sponsors of religious workers. Both methodologies ignore the fact that many small
        entities that depend on global talent are startup companies funded by equity investors. For
        these companies, revenue is not a valid metric because they may be years away from
        generating revenue, and salary is not a valid metric because skilled employees are heavily
        compensated with stock options.

In order for this small entity analysis to be valid under the RFA, USCIS must use a credible
methodology to assess the proposed rule’s impact on nonprofit immigration service
organizations and for-profit technology startups.



The proposed rule is contrary to the Paperwork Reduction Act

When the proposed rule was initially published on Nov. 14, 2019, it provided 60 days for the
public to submit comments on draft forms and instructions. USCIS then posted no fewer than
145 such documents on Regulations.gov for public review.




                                                 48
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 120 of 179




Then, on Dec. 9, 2019, published another proposed rule that reduced the period for public
comments on draft forms and instructions to only 45 days. This clear breach of the Paperwork
Reduction Act (PRA) leaves insufficient time for the public to adequately comment on the
massive volume of form changes proposed by the agency.

USCIS must therefore extend the comment period for PRA review by at least another 30 days.


The proposed rule is contrary to the Equal Protection Clause of the U.S. Constitution

The discriminatory impacts of the proposed rule cannot be ignored.

Without question, the proposed rule would discriminate based on income, putting permanent
residency, U.S. citizenship, and many humanitarian protections out of reach for people of modest
means.

At the same time, discrimination by USCIS based on income tends to wreak discrimination
based on race, ethnicity, religion, and country of origin. Consider the public charge rule recently
published by USCIS (and enjoined by several federal district courts): among other things, it is
effectively an income test that would make it far more difficult for individuals to obtain a green
card if their household income is below 250% of the Federal Poverty Guidelines. Based on
Census data, the Migration Policy Institute found that more than half of all family-based green
card applicants would be denied under the public charge rule’s income requirement, with
disproportionate effects based on national origin and ethnicity. The income requirement alone
would block 71% of applicants from Mexico and Central America, 69% from Africa, and 52%
from Asia—but only 36% from Europe, Canada and Oceania.

The greater a nation’s per-capita income, the more likely its citizens will be to afford the far
higher immigration and naturalization fees contemplated in the proposed rule. Canada, Australia,
New Zealand, and European nations tend to be on the high end of that income scale.

It would be folly to conclude that such discriminatory impacts are unintentional. Consider the
following facts about the current administration:

   §    President Trump reportedly tasked his ambassador to the European Union to develop a
        proposal to “fast track” immigration from European countries, in consultation with White
        House policy advisors Stephen Miller and Jared Kushner. (This proposal has not yet been
        implemented.)

   §    A “Presidential Memorandum on Combating High Nonimmigrant Overstay Rates” has
        set in motion a potential travel ban that would overwhelmingly target African nations,
        despite the fact that most visa overstays originate in Canada and other countries outside
        of Africa.

   §    Litigation against the administration’s termination of Temporary Protected Status (TPS)
        for immigrations from El Salvador, Sudan, Nicaragua, and Haiti has uncovered, in the


                                                49
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 121 of 179




        words
        - ---  of one federal judge, “sufficient evidence to raise serious questions as to whether a
        discriminatory purpose was a motivating factor in the decisions to terminate the TPS
        designations.”



The Proposed Rule Gives the Public No Opportunity to Evaluate
Key Data
The public comment process is fundamentally undermined by USCIS’s failure to provide a wide
range of data that would be essential to understanding and evaluating the proposed rule.

There is no accounting for cost savings from recent USCIS policies

Since its previous fee rule was finalized in late 2016, USCIS has experienced a number of
changes that would presumably reduce agency costs and put downward pressure on user fees:

   •    Increased rates of eProcessing (now a significant and growing percentage of N-400
        filings among other forms)
   •    “Efficiency gains resulting from information technology investments and process
        improvements” (as articulated in the 2016 fee rule)
   •    System Assisted Processing (i.e. electronic pre-adjudication)
   •    InfoMod (i.e. fewer user visits to field offices via InfoPass)
   •    Closure of international offices
   •    Realignment and elimination of some District offices
   •    Lower refugee intake

Remarkably, however, the proposed rule leaves the public entirely in the dark about how much
these developments have contributed to cost reductions at USCIS, and even admits that it is
wholesale ignoring some unquantified number of cost-saving initiatives:

        USCIS considered all cost data that was available at the time it conducted this fee review,
        including data on cost-saving measures. It does not account for recent cost-savings
        initiatives for which data were not yet available at the time of this fee review.
        However, USCIS intends to fully evaluate and capture any relevant cost-savings data
        during its next biennial fee review.

Until USCIS provides a full and transparent accounting of recent cost savings, the public has no
way of understanding whether its alleged budget needs are legitimate.




                                                 50
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 122 of 179




USCIS provides inadequate justification for increasing revenue, compared with its prior
fee rule

The proposed rule, along with the 2019 fee review supporting documentation, include no way for
the public to understanding why USCIS requires the revenue from a second 21% across-the-
board fee increase in just three years, including how this money would be used and whether it
will improve processing times.

In contrast, the 2016 fee review supporting documentation states right up front why USCIS
needs more incremental revenue and what the anticipated effects will be on processing times:

       DHS will adjust the current fee schedule by a weighted average of 21 percent.
       Approximately 8 percent of the overall increase relates to reinstating a surcharge in the
       fee schedule to fund the RAIO, SAVE, and Office of Citizenship programs, including the
       CIGP. The remaining increase relates to increased fee waivers and exemptions since the
       2010 Fee Rule (approximately 9 percent) and the costs of sustaining current operating
       levels while allowing for limited, strategic investments necessary to strengthen and
       mature the USCIS enterprise (approximately 4 percent).

       [...]

       USCIS acknowledges that since it last adjusted fees in FY 2010, the agency has
       experienced elevated processing times compared to the goals established in FY 2007.
       These processing delays have contributed to case processing backlogs. This can partially
       be attributed to having removed the surcharge previously applied to the IEFA fee
       schedule to recover costs related to the USCIS Refugee, Asylum, and International
       Operations Directorate (RAIO), SAVE, and the Office of Citizenship. This was done in
       anticipation of Congress granting the request for annual discretionary appropriations to
       fund these programs that was in the President’s Budget. Those resources did not fully
       materialize and since FY 2012 USCIS has used other fee revenue to support these
       programs. DHS is adjusting fees by a total weighted average increase of 21percent; the
       total 21 percent weighted average increase would be allocated as follows:

       • Reinstate a surcharge in the fee schedule to fund RAIO, SAVE, and the Office of
       Citizenship (approximately 8 percent);

       • Account for reduced revenue stemming from an increase in fee waivers granted since
       FY 2010 (approximately 9 percent); and

       • Recover the costs needed to sustain current operating levels while allowing for limited,
       strategic investments necessary to ensure the agency’s information technology
       infrastructure is strengthened to protect against potential cyber intrusions, and to build
       the necessary disaster recovery and back-up capabilities required to effectively deliver
       the USCIS mission (approximately 4 percent).




                                               51
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 123 of 179




       Through this rule, USCIS expects to collect sufficient fee revenue to fully support RAIO,
       SAVE and the Office of Citizenship. This would allow USCIS to discontinue diverting
       fee revenue to fund these programs, thereby increasing resources to fund the personnel
       needed to improve case processing, reduce backlogs and achieve processing times that
       are in line with the commitments in its FY 2007 Fee Rule.

The first 2016 fee increase (8%) is no longer relevant, since this surcharge only needed to
happen once. Since 2016, USCIS has operated under the assumption that RAIO, SAVE, and the
Office of Citizenship will not be funded by Congressional appropriations, so now this part of the
agency’s budget should be fully covered under the status quo fee schedule.

The second 2016 fee increase (9%) is also no longer relevant. USCIS had recently started
offering new fee reductions for naturalization, and changed the fee schedule to recover any lost
revenue from that policy change. This cost recovery is already baked into the current fee
schedule.

The third 2016 fee increase (4%) reveals the general level of incremental revenue necessary for
“limited, strategic investments” above and beyond business as usual. In 2016, that level was
relatively low (4%).

In the 2019 proposed fee rule, USCIS repeatedly cites the prior overall average fee increase of
21%, while concealing the fact that most of the underlying circumstances are no longer relevant.
Instead, USCIS should be explaining to the public why it requires so much more than the 4%
increase that was necessary just three years ago for general infrastructure investments.


USCIS fails to disclose what it would do with more than half of the extra $1.3 billion in
annual revenue it seeks to raise

In the proposed rule, USCIS claims that it needs an average of $1,262,300,000 ($1.26 billion) in
additional annual revenue beyond business as usual, in order to close the gap between its
projected revenue and budget for FY 2019 and beyond:

           Table 3: IEFA Non-Premium Cost and Revenue Comparison (Dollars in Millions)

                                                                          FY 2019/2020
           Fiscal Year                FY 2019            FY 2020
                                                                            Average
    Non-Premium Revenue                  $3,408.2           $3,408.2            $3,408.2
    Non-Premium Budget                   $4,558.1           $4,782.9            $4,670.5
    Difference                          -$1,149.9          -$1,374.7           -$1,262.3

The proposed rule also includes the following table with a somewhat more detailed breakdown
of how USCIS plans to spend any additional incremental revenue:




                                                52
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 124 of 179




                                     Table 2: Cost Projections

                            FY 2019/2020 Fee Review IEFA
                          Non-Premium Budget (in Millions)
    Total Base FY 2018 IEFA Non-Premium Budget                                     $3,585.6
    Plus: Spending Adjustments                                                       $2 17.2
        Total Adjusted FY 2018 IEFA Non-Premium Budget                             $3,802.8
    Plus: Transfer to ICE                                                            $207.6
    Plus: Pay Inflation and Promotions/Within Grade Increases                        $280.2
    Plus: Net Additional Costs                                                       $267.5
        Total Ad_justed FY 2019 IEFA Non-Premium Budget                            $4,558.1
    Plus: Pay Inflation and Promotions/Within Grade Increases                        $2 18.6
    Plus: Net Additional Costs                                                         $6.2
        Total Adjusted FY 2020 IEFA Non-Premium Budget                             $4,782.9
    FY 2019/2020 Average Non-Premium Budget                                        $4,670.5


Based on this table, the proposed rule describes four categories of incremental expense that
USCIS asserts have newly arisen since the 2016 fee rule.

       [1.] Transfer of funding to U.S. Immigration and Customs Enforcement ($207.6
       million in FY 2019 and FY 2020).

The proposed rule update changed this amount from $207.6 million to $112.3 million (a $95
million difference), without explaining why the agency’s own initial proposed rule and two
cycles of Presidential budget requests included the much higher number, or how it was derived.

In any event, other public comments go into greater depth about how any transfer of funds from
USCIS to ICE is patently unlawful.

       [2.] Pay and benefits adjustments for on-board staff ($280.2 million in FY 2019 and
       $89.8 million in FY 2020). Pay adjustments account for cost of living adjustments,
       within-grade pay increases, and the annualization of prior-year vacancies. The
       government-wide cost of living adjustment rate assumption is 2.0 percent for both FY
       2019 and FY 2020. Within-grade pay increases are routine raises awarded to general
       schedule employees, based on length of service and performance at an acceptable level of
       competence. Annualization of prior-year vacancies account for a full-year cost of salaries
       and benefits for positions that were on-board for only a portion of FY 2018.

USCIS does not explain why this significant increase in expenses was not anticipated in the 2016
fee rule, just three years prior.

       [3.] Pay and benefits for new staff ($116.7 million in FY 2019 and $128.8 million in
       FY 2020). Projected FY 2019 and FY 2020 workloads exceed current workload capacity,


                                                53
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 125 of 179




       thereby requiring additional staff. The FY 2018 Staffing Allocation Model and new staff
       enhancement requests yield an additional 2,098 positions necessary to meet adjudicative
       processing goals and other USCIS mission objectives, including administrative functions.
       In total, the FY 2016/2017 fee rule assumed a total authorized staffing level of 14,543,
       whereas estimates used for this proposed rule reflect 20,958. This represents an increase
       of 6,415 or 44 percent. This additional staffing requirement reflects the facts that it takes
       USCIS longer to adjudicate many workloads than was planned for in the FY 2016/2017
       fee rule and that workload volumes, particularly for work types that do not currently
       generate fee revenue, have grown.

USCIS does not provide the public with remotely enough information to evaluate how it arrived
at a need to bolster staffing levels by 44% since 2016; the high-level assertions above are all that
we are provided. If it is taking USCIS longer than expected to adjudicate many cases, this is no
doubt in large measure due to policy choices over the past three years that USCIS fails to
articulate or analyze in the proposed rule.

       [4.] Net additional costs ($150.8 million in FY 2019 and $6.2 million in FY 2020). In
       addition to non-pay general expenses associated with on-boarding the new staff described
       above, these costs include other enhancement requests such as secure mail shipping for
       permanent resident cards, increased background investigations, headquarters
       consolidation, etc. The additional resources are to sustain current operations necessary for
       achieving USCIS’ strategic goals. USCIS considered all cost data that was available at
       the time it conducted this fee review, including data on cost-saving measures. It does not
       account for recent cost-savings initiatives for which data were not yet available at the
       time of this fee review. However, USCIS intends to fully evaluate and capture any
       relevant cost-savings data during its next biennial fee review.

Here again, USCIS does not provide the public with remotely enough information to evaluate
how it arrived at a need to make such significant new infrastructure investments since the 2016
fee rule just three years ago; the high-level assertions above are all that we are provided.

Note that the dollar figures in the proposed rule description do not match the categorizations in
Table 2, adding to the public’s confusion over how USCIS plans to spend this extra revenue. In
any event, the grand total for the new non-ICE expenses is an average of $386,250,000 per year.

Inferring what we can from the limited data USCIS has provided, it would appear that as of the
proposed rule update, USCIS claims that it needs a grand total of $1.167 billion in additional
annual revenue (which is the original $1.26 billion grand total minus the $95 million difference
between the original and updated ICE transfer plans).

This means that of the $1.167 billion USCIS claims it needs in new incremental revenue since
2016, the agency fails to disclose or explain what it plans to do with an astonishing 57% ($668
million) of that total. The following pie chart is from Boundless, not the proposed rule—though
the proposed rule is deficient in not including such a disclosure:




                                                 54
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 126 of 179




Amount by Proposed Expenses


                             Net additional costs:
                             78,500,000 (7%)

        Transferring money to ICE;
        112,287,417 (10%)




   Hiring new staff:
    122,750,000 (11%)




                                                          Totally unexplained:
                                                          668,450,000 (57%)



 Pay raises for current staff:
  18S,000,000 (16%)




USCIS seeks to extract this extraordinary amount of new revenue from its most
vulnerable users

Based on the difference between the projected revenue levels in the 2016 final fee rule
($3,043,867,000) and in the 2019 proposed fee rule ($4,693,630,000), USCIS claims it needs an
extra $1.65 billion in annual revenue. That is a greater than 54% increase in just three years.

USCIS does not disclose how much of this revenue increase would come from current fees
applied to increased volume (designated in this comment as “business as usual” or BAU), but
Boundless estimates based on available data that this amount is about $300 million. This means
that USCIS seeks to increase revenues by around 49% over its own projection of volume growth
under of status quo (BAU) revenues.

Where would this extra revenue come from?

    §      Some of this new revenue (just over $100 million) would come from entirely new fees
           imposed on asylum applications and DACA renewal applications.

    §      Much more revenue (over $300 million) would come from eliminating fee waivers for
           lower-income applicants, including immigrants applying for U.S. citizenship.



                                                     55
           Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 127 of 179




       §      The next biggest revenue category (about $400 million) would come from hiking existing
              fees.

       §      By far the biggest new source of revenue (about $640 million) would come from new
              fees on travel and work permits that are currently not subject to fees—including work
              permits for asylum-seekers and most green card applicants (“interim benefits”).

This chart from Boundless summarizes which populations would bear most of the burden of the
proposed rule:

New Revenue Sources
       700M



       600M



       SOOM



 ~ 400M
 ~
 .!!
 ~     300M



       200M



       100M



        OM
                  Entirely New Fees    Eliminating Waivers       Fee Increases     New Work/Travel Fees


              •   Asylum application fees    • DACA renewal fees
              •   Eliminating fee waivers for citizenship   Eliminating all other fee waivers
              •   Hiking existing fees   • Travel fees    • Work permit fees for asylees
              •   Work permit fees for green cards




This table from Boundless provides the source data for the chart above:

Revenue increase from:                                       I
                                     $ contribution I% of totalI
Increased volume (business as usual) $301,591,315       17.1%I
Eliminating fee waivers (N-400 only)    $74,939,026      4.2%I
Eliminating fee waivers (all others)  $240,733,039      13.6%I
Fees on all I-131s                      $29,539,214      1.7%
Fees on asylee I-765s                 $147,000,000       8.3%I
Fees on all other I-765s              $463,683,090      26.2%I
All other fee changes                 $392,277,316      22.2%I
New DACA renewal fees                 $108,900,000       6.2%I
New asylum fees                          $8,150,000      0.5%~




                                                                         56
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 128 of 179




(Boundless’s inferred total, even excluding the BAU volume increase, is somewhat higher than
the $1.26 billion grand total in incremental new revenue presented in the proposed rule. This is
because it is impossible to reproduce USCIS’s methodology based on the incomplete data the
agency provides to the public.)

It is especially notable that the new $50 asylum fee would raise a trivial amount of new revenue
(~$8 million) compared with other policy changes in the proposed rule. This undercuts any
argument by USCIS that such a fee is primarily designed to keep the agency solvent.


USCIS claims that form-specific processing costs have increased dramatically since 2016,
for no reason provided in the proposed rule

The “Activity-Based Cost” (ABC) is the average cost to USCIS to adjudicate a given type of
form. USCIS does not make it easy, but it is possible to infer how these ABC estimates have
changed between the 2016 final fee rule and the 2019 proposed fee rule. For example:

   §    Form I-129: $327 → $593 (83% increase)
   §    Form I-130: $381 → $464 (22% increase)
   §    Form I-140: $503 → $458 (9% decrease)
   §    Form I-485: $652 → $761 (17% increase)
   §    Form I-751: $400 → $610 (52% increase)
   §    Form N-400: $662 → $875 (32% increase)

USCIS provides no explanation for why its own costs have change so dramatically and
inconsistently across different form types in just three years.

We can make an educated guess that the culprit is deliberate policy choices: For example, the
elimination of “prior deference” to initial H-1B filings could help explain why the activity-based
cost for Form I-129 has nearly doubled. New in-person interview requirements help explain why
I-485 and I-751 costs are up.

But there is simply no way for the public to adequately comment on the cost model in the
proposed rule without USCIS providing more data and explanation.

Note that Boundless derived the above numbers using the following formula:
Activity-Based Cost = Model Output / (projected total volume / fee-paying volume)




                                                57
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 129 of 179




USCIS provides no explanation for a huge increase in projected work permit applications

The 2019 proposed rule projects over 2.1 million additional work permit applications (I-765) in
2019 compared with the 2016 final fee rule (747,825 in 2016 increasing to 2,851,000 in 2019).
This number can’t be accounted for based solely on information disclosed in the proposed rule,
which is an incomprehensible omission given that work permit applications alone would account
for over 60% of the proposed rule’s net projected workload increase.

Without even a modicum of explanation for these numbers, the proposed rule is impossible to
adequately evaluate by public commenters.


USCIS provides no justification for its revenue projection baseline

The proposed rule states that it used only one 12-month period as the baseline for all of its
volume and revenue projections:

       USCIS uses actual revenue collections from June 2016 to May 2017 as a basis for the
       fee-paying assumptions in the FY 2019/2020 revenue projections.

Nowhere does USCIS explain why this particular 12-month period was used, rather than
incorporating data from years prior or since then. The choice of June 2016 to May 2017 is
particularly curious since this time period included a presidential election, when naturalization
applications have historically spiked—and indeed did spike in 2016/2017.


USCIS provides insufficient data on prior-year recovered revenue

The proposed rule makes clear that the amount of revenue recovered from prior year obligations
is essential for making predictions about future revenue needs and fee calculations:

       USCIS estimates that recovered revenue from prior year obligations will be insufficient.
       USCIS estimates that it may recover $91.9 million in FY 2019 and $94.2 million in FY
       2020 for the non-premium IEFA. Therefore, DHS proposes to increase revenue through
       the fee adjustments described in detail throughout this rule.

The proposed rule does not, however, provide the public with any additional information about
how these recovered revenue numbers were calculated, or why they are insufficient.




                                                58
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 130 of 179




The Proposed Rule Does Nothing to Improve Agency Functions
Not only does the proposed rule fail to explain what USCIS would do with the majority of the
new revenue it seeks to raise (as discussed in detail above)—it creates an expectation that this
new revenue will not result in any improvements to the agency’s core functions. This makes the
agency’s professed need for nearly $1.3 billion in new annual revenue all the more inexplicable.

At one point in the proposed rule, USCIS claims that it is planning to improve customer service
by reducing its ever-increasing processing times and backlogs:

       Through this rule, USCIS expects to collect sufficient fee revenue to fund additional staff
       that will support FY 2019/2020 workload projections as well as perform more national
       security vetting and screening. While USCIS is committed to ensuring the integrity of the
       immigration system and safeguarding national security, it is also committed to reducing
       processing times and the current backlog, without sacrificing proper vetting checks, by
       identifying ways to increase efficiency, ensuring the successful transition from paper-
       based to electronic processing, and increasing adjudicative resources. For example,
       USCIS is transitioning non-adjudicative work from adjudicator to other staff, centralizing
       the delivery of information services through the USCIS Contact Center, and leveraging
       electronic processing and automation. [emphasis added]

Yet in another breath, the proposed rule informs the public that none of these efficiency-
promoting initiatives will actually make adjudications faster:

       As discussed in the previous section, completion rates are based on reported adjudication
       hours and completions. USCIS does not believe the level of effort for future
       adjudications will decrease.

The proposed rule alludes to recent USCIS policies that have apparently swamped any efficiency
gains with new complexity:

       A number of uncertainties remain that impede efficient case processing and timely
       decision making. One uncertainty is how to define the specific elements of the screening
       and national security vetting that USCIS will employ. This new framework will likely
       involve greater use of social media screenings and more in-person interviews of
       applicants for certain immigration benefits. In addition, USCIS believes that the
       growing complexity of the case adjudication process over the past few years has also
       contributed to higher completion rates. For example, it takes more time for officers to
       adjudicate each case. [emphasis added]

It is unacceptable that the proposed rule fails to quantify how these policies are degrading the
agency’s ability to achieve its own processing time reduction goals. Absent such data, it is
impossible for the public to evaluate the agency’s true need for greater revenue.




                                                59
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 131 of 179




In addition to promising continued processing delays, the proposed rule also admits that new
revenue will do nothing to alleviate the agency’s extraordinary backlogs:

        USCIS estimates that it will take several years before USCIS backlogs decrease
        measurably. USCIS experienced an unexpectedly high volume of immigration benefit
        requests in FY 2016 and FY 2017. In FY 2018, USCIS implemented measures to reduce
        the backlog, such as adjudicating asylum workload on a last-in-first out basis. As
        explained in the Cost Projections section of this preamble, projected workloads for FY
        2019 and FY 2020 exceed current workload capacity, thereby requiring additional staff.

First of all, higher-than-expected volume is not a convincing explanation for why backlogs have
become intractable, given that for a fee-based agency like USCIS, higher volume means higher
revenue. Amazon does not tell its consumers to expect delays around holiday season due to high
volume; indeed, high volume is generally something to celebrate.

After three years of skyrocketing processing times and backlog accumulation, plus repeated
entreaties by Congress to tackle these challenges, USCIS uses this proposed rule as an
opportunity to inform the public that $1.3 billion in extra annual revenue will solve nothing. If
this extraordinary assertion is true, then the public must be informed as to why.



The Proposed Rule Violates Required Opportunities for Public
Review
Setting aside all of the substantive defects in the proposed rule, as described in detail above,
USCIS has violated its obligation to provide the public with adequate time to review and
comment on its proposal under both the Administrative Procedure Act and the Paperwork
Reduction Act.


The public comment period is too short for adequate review of the proposed rule

Executive Order 12866 states that agencies should allow “not less than 60 days” for public
comment in most cases, in order to “afford the public a meaningful opportunity to comment on
any proposed regulation.” Executive Order 13563 states that “[t]o the extent feasible and
permitted by law, each agency shall afford the public a meaningful opportunity to comment
through the Internet on any proposed regulation, with a comment period that should generally be
at least 60 days.”

In its proposed rule, USCIS provides no justification whatsoever for deviating from these
executive orders, and initially mandated a 30-day public comment period. A comparison with
prior comparable proposed fee rules shows what a dramatic and unprecedented departure from
past practice this represents:

   §    2007 proposed fee rule: approx. 25,500 words (60 days for public comments)


                                                 60
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 132 of 179




    §    2016 proposed fee rule: approx. 38,300 words (60 days for public comments)
    §    2019 proposed fee rule: approx. 90,900 words (30 days for public comments)

In other words, USCIS is requiring that the public thoroughly analyze and provide comments on
a rule that is over 3.5 times longer than a comparable prior proposed rule, in only half the time.

The fact that USCIS later extended the public comment period to 45 days is not a sufficient
remedy, especially since this proposed rule update completely changed the underlying fee
schedule by modifying the proposed transfer of USCIS funds to ICE.


The public comment period is too short for adequate review of the proposed forms

In the initial proposed rule, USCIS provided 60 days for the public to comment on some 145
different forms, instructions, and related documents that would be changed, which is the
minimum standard review period under the Paperwork Reduction Act (PRA).

But then, in the proposed rule update, USCIS shrank this PRA public comment period to only 45
days—a surprise reversal which provides far too little time for the public to adequately review so
many forms and related documents.


The economic analysis is plagued with errors

USCIS initially posted an economic analysis that was riddled with typographic errors, including
an internal staff comment highlighted in a footnote:

 183 users com1ts all full-time and pa1t-time employees when determining whethe1· an employer must pay this fee.
 H-lB and all L-1 employees are combined in the counting to detennine if the 50% tlueshold is met to trigger the fee.
 See https://www.uscis.gov/working-united-states/temporruy-workers/fee-increase-certain-h-1b-and-l-l -petitions-
 public-law-114-113. DHS is adding the words "in t11e aggregate" to proposed 8 CFR 106.2(c)(8) and (9) to cla1ify
 its interpretation ru1d how en lo ees would be coun ted consistent with cmTent ractice. to detennine if this
 additional fee is re uired.      dcled citation to USCIS web page to support om existing policy as to the fee generall
    nclear if that is what you suggested or if you wanted something more specific to the reference to past practice.
    ote that the existing language on om website is ambiguous as to co1D11:ing in the aggregate, hence the pr sal t
   larify it in this rulemaking, and we are not aware of existing policy that expressly refers to co1D1ting in th ~-~
   ggregate or otherwise confirms that we have been doing that in practice. But we do not believe stakeholders wil
  ontest that this has been our past practice, although they may comment accordingly if they disagree with o
    sertion and we can address that further in the final rule, if needed. For pmpose of this NPRM we think a citatio
     our website to reflect exi ·       lie re din the PL fee enerall should suffice.


In addition, this economic analysis included a key set of cost/benefit justifications (Table 1) that
was formatted in such a way as to be unreadable.

One week later, USCIS posted a revised economic analysis, with no explanation as to what was
changed between the two documents. As discussed in detail above, several important top-line
revenue and workload numbers were changed, meaning that any member of the public who
analyzed the initial document was wasting their time.


                                                          61
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 133 of 179




Even the updated economic analysis is still missing critical information, due to an apparent
formatting error. At least the first three items in Table 47 (Summary of Estimated Annual Costs
to Petitioners in the Proposed Rule by Provision/Form) are missing.

In effect, USCIS provided the public with 7 fewer days to analyze and comment on its economic
analysis than the already-inadequate 45 days for the rest of the proposed rule—and its analysis is
still missing critical information.


USCIS reneged on its promised to provide public review of its cost model software

Both the proposed rule and the proposed rule update invite the public to arrange an appointment
with USCIS to review the software it uses to generate cost assumptions that undergird the entire
fee schedule:

       The software used to compute the immigration benefit request fees and biometric fees is a
       commercial product licensed to USCIS that may be accessed on-site, by appointment, by
       calling (202) 272-1969.

When we first tried calling this phone number, on Nov. 14, 2019, we reached an individual in the
USCIS Office of the Chief Financial Officer. When asked to arrange an appointment per the
proposed rule, this individual stated: “I have no idea. This is the first I’ve ever received a call
like this. I don’t know who I’d even call about that.”

Based on the email quoted below, it appears that relevant USCIS officials were not informed
how to respond to appointment inquiries until Nov. 25 (nearly two weeks after the publication of
the proposed rule, and halfway through the initial comment period).

We called this number again on Dec. 10, 2019, and were told that we would receive a response
from the appropriate USCIS official within three business days to schedule the on-site
appointment promised in the proposed rule.

As of Dec. 30, 2019 (the final deadline for public comments), we had still not received a
response.


       From: Scott, Kika M
       Sent: Monday, December 09, 2019 10:41 AM
       To: […]
       Subject: RE: FY 2019 - FY 2020 Fee Rule/Notice of Proposed Rulemaking (NPRM)

       Good morning,




                                                62
Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 134 of 179




 The comment period has been extended to December 30th. Please let Rich or I know
 who, if any, has contacted the main phone line and we would like to have an update every
 3 days, in order to stay current.

 Thank you

 From: Reilly, Richard M
 Sent: Monday, November 25, 2019 10:50 AM
 To: […]
 Subject: FY 2019 - FY 2020 Fee Rule/Notice of Proposed Rulemaking (NPRM)
 Importance: High

 All - On 11/14/19, USCIS published a notice of proposed rulemaking (NPRM) to adjust
 its fees. The 30-day public comment period will close on Monday, 12/16/19. During this
 time, please be aware that any member of the public may contact the OCFO front office
 main phone line (202-272-1969) to request an on-site appointment to view the software
 used to compute USCIS’ immigration benefit request fees. If this occurs, please follow
 these steps:

    1. Thank the caller for their interest in USCIS’ proposed fee rule.
    2. Request their name, organization name, and contact information.
           a. Update columns A – D (G if necessary) of the public participation log
              located […]
           b. Inform the caller that a USCIS representative will provide a follow-up
              response to their inquiry within 2 business days and will provide multiple
              options of available appointment dates and times.
    3. Send an e-mail to Tony Tozzolo, James Yankay, Jim Wearmouth, and Jackie
       White (the USCIS representatives) informing them that there is new call
       information available in the public participation log described in step 2a.
           a. One of these USCIS representatives will follow-up and provide the caller
              with multiple options of available appointment dates and times.
           b. After the caller selects their desired appointment date and time, the USCIS
              representative will send him/her a calendar invitation via e-mail, which
              will include meeting logistics and any other relevant information.
           c. The USCIS representative will provide updates to columns B, E & F (G if
              necessary).

 Please let me know if you have questions.

 Thanks!
 Rich




                                        63
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 135 of 179




The Proposed Rule Fails to Consider Alternatives
USCIS fails to meet its obligations under the Administrative Procedure Act to consider
alternatives to the proposed fee schedule and proceed with the least burdensome.

USCIS could raise significant additional revenue strictly from users with the greatest
ability to pay

The proposed rule makes no attempt to model alternatives to the “beneficiary-pays principle,”
which serves as a pretext for the agency to places the greatest new fee burdens on those least able
to afford them.

Even without access to the full range of data at USCIS’s disposal, it is fairly simple to create
alternative scenarios that would provide the agency with significant extra revenue without
eliminating fee waivers or raising fees across the board. For example, doubling fees for core
business users (i.e. I-129 nonimmigrant worker petitions, I-140 employment-based green card
petitions, and EB-5 program forms) would raise an extra $463 million per year. (USCIS does not
provide enough data for us to model how this number would be affected by a small business
exemption from such a fee hike, which would be desirable.)

Such a fee schedule would raise more than enough extra revenue to cover the only potentially
legitimate new expenses that the proposed rule describes with any level of detail, namely pay
raises and benefits for current staff, cost of hiring new staff, and “net additional costs” (total of
$386 million, as discussed above).


USCIS could extend the validity period of “interim benefits” rather than new imposing
fees

As discussed above, USCIS admits in the proposed rule that by making users pay for work and
travel permit applications and renewals (“interim benefits”) while awaiting adjudication of their
green card applications, the agency can be credibly accused of creating a cash cow for itself, with
no legitimate policy purpose.

The proposed rule does not consider the alternatives of either continuing to refrain from
imposing such fees, and/or extending the validity period of these interim benefits so that
continued renewals are less frequently necessary.


“Fallback” provisions are not appropriate in a final rule

In the proposed rule, USCIS presents six different fee schedule scenarios, based on whether or
not the courts eliminate DACA and whether or not Congress approves a transfer of funds from
USCIS to ICE. This comment only evaluates Scenario A (continued DACA and approved ICE
transfer), because this the scenario that USCIS focuses on in the proposed rule, and it would be


                                                  64
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 136 of 179




utterly unreasonable for the agency to compel the public to evaluate six different scenarios. The
proposed rule states:

       In addition, litigation regarding various fees may result in DHS not implementing certain
       fees or fee increases. DHS is considering whether to include a severability provision in
       the final fee rule, or “fallback” provisions that provide for alternative fee schedules in the
       event that certain aspects of the rule are not implemented. DHS requests comment on this
       option.

To be valid, a final rule must include only the fee schedule that the public was given adequate
time to evaluate. The agency may not use the final rule to codify a suite of alternative fee
schedules that it can switch among at will without public comment.



Conclusion
In this proposed rule, USCIS has run afoul of elementary principles of agency rulemaking. If the
agency decides to move forward with this fee schedule—and it should not—it must first publish
an entirely revised proposed rule that cures each of the defects described in this comment (and all
other public comments), this time giving the public adequate time (at least 60 days) to submit
additional comments.




                                                 65
   Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 137 of 179




      BOUNDLESS
      Additional comments of Boundless Immigration Inc. on the
         Department of Homeland Security’s Proposed Rule:

U.S. Citizenship and Immigration Services Fee Schedule and Changes to
       Certain Other Immigration Benefit Request Requirements

                 84 Fed. Reg. 62280 (Nov. 14, 2019)
                                 and
                  84 Fed. Reg. 67243 (Dec. 9, 2019)
                                 and
                  85 Fed. Reg. 4243 (Jan. 24, 2020)




                                                 Doug Rand
                                                 Co-Founder
                                                 Boundless Immigration Inc.
                                                 101 4th Ave, Suite 850
                                                 Seattle, WA 98121

                                                 February 10, 2020




                                    1
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 138 of 179




Table of Contents
Background ............................................................................................................................ 3
Summary of USCIS meeting .................................................................................................... 4
   General Overview.............................................................................................................................4
   Agency Budget (“Resources”) ...........................................................................................................5
   Types of Work (“Activities”) .............................................................................................................6
   Types of Forms (“Cost Objects”) .......................................................................................................7
   Cost Reallocation ..............................................................................................................................8
   Effect of Policy Changes on Cost Estimates .......................................................................................9
   Volume Projections ..........................................................................................................................9
   Backlog Reduction (or lack thereof) ..................................................................................................9
   Why the Surge in Projected Agency Budget? .................................................................................. 10
The Proposed Rule Uses Opaque and Invalid Budget Assumptions .........................................11
   Cost and revenue baselines are not aligned .................................................................................... 11
   Projected costs and revenues do not match actual costs and revenues........................................... 12
   Projected costs do not match the agency’s own official budget justification to Congress ................ 15
   Without evidence, USCIS cannot assert any budget it chooses........................................................ 16
   USCIS proposes a staffing surge with no adequate justification ...................................................... 16
The Proposed Rule Uses Opaque and Invalid Volume Projections...........................................17
The Proposed Rule Uses Opaque and Invalid Cost Modeling ..................................................18
USCIS Fails to Consider Less Burdensome Alternatives ...........................................................18
USCIS Failed to Provide the Same Information to the Entire Public .........................................19
Conclusion .............................................................................................................................19




                                                                        2
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 139 of 179




Background
On Dec. 30, 2019, Boundless submitted a public comment (the “first public comment”) to U.S.
Citizenship and Immigration Services (USCIS) in response to its proposed rule entitled Fee
Schedule and Changes to Certain Other Immigration Benefit Request Requirements, first
published in the Federal Register on Nov. 14, 2019 (84 Fed. Reg. 62280) (“the proposed rule”)
and revised with an update on Dec. 9, 2019 (84 Fed. Reg. 67243) (“the proposed rule update”).

Both the proposed rule and the proposed rule update invited the public to arrange an appointment
with USCIS to review the software it uses to generate cost assumptions that undergird the entire
fee schedule:

       The software used to compute the immigration benefit request fees and biometric fees is a
       commercial product licensed to USCIS that may be accessed on-site, by appointment, by
       calling (202) 272-1969.

When we first tried calling this phone number, on Nov. 14, 2019, we reached an individual in the
USCIS Office of the Chief Financial Officer. When asked to arrange an appointment per the
proposed rule, this individual stated: “I have no idea. This is the first I’ve ever received a call
like this. I don’t know who I’d even call about that.”

Based on an email quoted in our first public comment, it appears that relevant USCIS officials
were not informed how to respond to appointment inquiries until Nov. 25 (nearly two weeks
after the publication of the proposed rule, and halfway through the initial comment period).

We called this number again on Dec. 10, 2019, and were told that we would receive a response
from the appropriate USCIS official within three business days to schedule the on-site
appointment promised in the proposed rule.

As of Dec. 30, 2019 (the final deadline for public comments), we had still not received a
response.

On Jan. 24, 2020, USCIS reopened the public comment period (85 Fed. Reg. 4243), with a new
deadline of Feb. 10, 2020, “to allow additional time for interested persons to provide comments
on the proposed rule.”

That morning, we received a phone call from a different representative of the USCIS Office of
the Chief Financial Officer, who extended an invitation to visit USCIS and view the activity-
based costing (ABC) software that the agency uses to compute immigration benefit request fees.
This meeting occurred on Feb. 3, 2020, as described below.

This public comment (the “second public comment”) is being submitted by Boundless to USCIS
on Feb. 10, 2020, to provide additional data, views, and arguments on the proposed rule. Our
second public comment does not supersede or replace our first public comment.




                                                3
      Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 140 of 179




Summary of USCIS meeting
The representatives we met from the Office of the Chief Financial Officer were all very
courteous and informative, and we appreciated their efforts to explain the USCIS activity-based
costing (ABC) software.

What follows is our best attempt to summarize what we learned in this meeting.

Throughout this public comment, unless otherwise noted, all references to costs and revenues
refer to “Immigration Examinations Fee Account (IEFA) Non-Premium”—in other words, only
those activities funded by standard USCIS fees excluding Premium Processing fees.


General Overview

USCIS provided the following handout as a general description of its Activity-Based Cost
(ABC) modeling system:


      Background
 I                                                                                                   0
                                                                                                          u.s   llll/l'IIShlp
                                                                                                          and lmmigr,1tior1

      ABC Concept and Terminology
                                                                                                          St'r\lCl'\




                           Resource Drivers                               Activity Drivers
                             Who does what?                         How many products or services?
                           How much do they do?                       How long to produce them?

                                                                                                  LI §
                                                                                                  ._.
                                                                                                  •••

         Resources                                  Activities                                    Cost Objects
     Budget or money to run                       What do you do?                             What do you produce?
        an organi zation                   What tasks produce outputs?                       How much does it cost?




Since the 2010 fee rule, the USCIS Office of the CFO (OCFO) has used off-the-shelf software
called SAP BusinessObjects for its cost-modeling process. The fee review is conducted every
two years, even though USCIS does not necessarily change its fees with the same frequency.

There are three different ways to organize the agency’s costs, all of which must add up to the
same total:




                                                             4
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 141 of 179




   •    Resources: This is the line-item budget for USCIS, including each operational
        component.

   •    Activities: USCIS breaks down its costs into 15 different types of work (for more
        information, see below, and see Table 17 in the proposed rule).

   •    Cost Objects: USCIS also breaks down its costs among all of the agency’s different form
        types (N-400 for naturalization applications, I-90 for green card renewals/replacements,
        etc.).



Agency Budget (“Resources”)

The agency budget is an input to the software; the software does not determine the budget. In
other words, it is the job of the software to take in an overall agency budget number and create
an output that informs the cost allocation among form types.

Everything we viewed in the software demonstration was based on “Scenario A” from the
proposed rule, which puts forward a total annual agency budget of $4.67 billion. (Note that the
Dec. 9, 2019 proposed rule update obviates this number, since it asserts that the agency’s actual
demand for user fees to transfer to Immigration and Customs Enforcement (ICE) will be
substantially less than the fees indicated in its original proposed rule and two prior budget
requests to Congress.)

If this $4.67 billion input number were changed, that would change the model’s output. For
example, Table 20 of the proposed rule includes six scenarios with different topline budget
numbers—the higher that budget number, the greater the weighted average fee increase.

We were told that if the agency’s proposed transfer of fees to ICE were not to occur, this would
affect the Resources part of the software’s cost model (i.e. the budget agency input), which
would in turn alter the distribution of costs within both Activities and Cost Objects. We did not
see any evidence of scenario modeling other than references to the six Scenarios A-F as
described in the proposed rule.

Although we were not shown the details of this “Resources” input, we were told that it includes
every line item in the USCIS budget, which comprises some 900 items. Apparently most of these
individual items are for contracts issued by the agency, not payroll for agency employees.

The USCIS FY2020 budget request to Congress, released in March 2019, does not match the
“Resources” input to the fee rule. We were told that this is because the budget request to
Congress is designed to manage the agency’s cash flow and carryover “based on latest needs.”




                                                5
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 142 of 179




Types of Work (“Activities”)

USCIS categorizes its work into 15 different “Activities” (also presented in Table 17 in the
proposed rule, and described in greater detail in the Fee Review Supporting Documentation). For
some of these activities, the cost is determined empirically, based on how many hours are
directly recorded by agency adjudicators. For most activities, however, the cost consists of
prorated overhead, based on work not directly tied to adjudications.

   •    Activity costs directly recorded by adjudicators:

           o   Make Determination: The costs of adjudicating an actual case; includes Payroll,
               General Expenses, and Overhead.

           o   Conduct TECS Check: TECS stands for “Treasury Enforcement Communication
               System”; the TECS check is also a time commitment directly recorded by
               adjudicators and reported to the OCFO.

           o   Inform the Public: To the extent that adjudicators spend time on inquiries via
               phone, written correspondence, and walk-ins, these hours are also aggregated and
               reported to the OCFO.

   •    Activity costs that are prorated overhead:

           o   Inform the Public: Agency budget for its external affairs directorate, call centers,
               etc. (separate and apart from direct adjudicator work described above).

           o   Fraud Detection and Prevention: Most activities performed by the Fraud
               Detection and National Security (FDNS) Directorate.

           o   Direct Costs: These costs “support a specific immigration benefit type. For
               instance, USCIS applies costs specific to naturalization, including conducting
               naturalization ceremonies and naturalization benefits processing.” Another
               example provided to us is site visits by FDNS, which are only relevant to certain
               employment-based form types.

           o   Intake: Includes agency budget for the lockbox facility; part of contractors’ work
               doing data prep; etc.

           o   Issue Document: Includes agency budget for the Office of Intake and Document
               Production.

           o   Management & Oversight: Includes agency budget for the front office, OCFO,
               etc.




                                                 6
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 143 of 179




           o   Records Management: Includes part of the agency budget for the Immigration
               Records and Identity Services Directorate; part of records-related work by the
               Field Office Directorate and Service Center Operations Directorate; non-intake
               data prep by contractors; FOIA responses; etc.

           o Research Genealogy: Genealogy record requests separate from adjudicating
             immigration and naturalization cases.
           o Systematic Alien Verification for Entitlements (SAVE): This program is
             separate from adjudications.

           o   Capture Biometrics Data: Includes work by contractors at the Application
               Support Center.

           o   Check Fingerprints: Includes the cost of a USCIS contract with the FBI.

           o   Check Name: Includes the cost of another USCIS contract with the FBI.

           o   Manage Biometrics Services: Includes the cost of the USCIS office that
               manages its biometrics program, plus contractors that take the actual fingerprints.

USCIS adjudicators code some of their time by form type (N-400, I-485, etc.), and this cost is
attributed to the “Make Determination” activity. There are separate activities for adjudicators
when they “Conduct TECS Check” and “Inform the Public,” as well. An individual adjudicator’s
timesheet won’t necessarily add up to 40 hours per week, because they have other demands on
their time as well (trainings, etc.).

Adjudicators record the aggregate hours they spend on a given form type and/or activity, not the
hours they spend per individual case. This data is reported to and aggregated by OCFO on a
monthly basis, at the level of each office (not each adjudicator). Apparently there is no
permanent record of what hours an individual officer recorded.


Types of Forms (“Cost Objects”)

The USCIS software uses factors called “Activity Drivers” to translate between Activities (work
types) and Cost Objects (form types).

Each form type has a code, and adjudicator hours are self-reported by the field offices and
service centers, with relevant hours tied to the appropriate code.

OCFO only tracks how many hours are spent on a given form type in aggregate. For example,
OCFO would know how many hours were spent agency-wide on adjudicating applications for
Employment Authorization Documents (Form I-765), but would not be able to break out the
dozens of scenarios underlying these applications (e.g. work permit applications as part of an
adjustment of status, asylum case, etc.).




                                                7
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 144 of 179




In the proposed rule, “Completions” means the total number of approvals or denials for a given
form type.

“Completion Rate” for a given form type means the average hours per completion, calculated as
the total hours reported for that form type divided by the total number of forms completed (see
Table 6 in the proposed rule).

Because an individual case can span numerous months between filing and completion, OCFO
looks at the relevant data over the course of an entire fiscal year.

The higher the Completion Rate, the greater the time expended by adjudicators and the more
costly the form is for USCIS.

For a given form type, the Completion Rate multiplied by the total number of Completions
equals total “Adjudication Hours.” By way of example, if a particular form type comprises 10%
of all Adjudication Hours, then that form type should be allocated 10% of all costs attributed to
the “Make Determination” activity.

The percentage of Adjudication Hours for a given form type is also connected to how much
prorated overhead is allocated to that form type. Again by way of example, and an
oversimplified one, if a particular form type comprises 10% of all Adjudication Hours, then that
form type could be allocated 10% of other non-adjudicator activities, such as “Management &
Oversight.”

The USCIS software model has several ways to view “Cost Objects”—that is, all the different
form types.

   §    “Cost Objects 1” displays each individual form type, including those that currently do not
        impose fees on users.

   §    “Cost Objects 2” breaks down costs either by Field Office Directorate region (COR,
        NER, SER, WOR) or by service center within the Service Center Operations Directorate.

   §    “Cost Objects 3” is a new breakdown that differentiates between unnamed and named
        beneficiaries. Apparently OCFO is unable to differentiate costs among the different use
        cases of Form I-129.


Cost Reallocation

The USCIS software calculates “Model Output” for each form type as the “Total Cost” for that
form type divided by its fee-paying volume.

Then the Model Outputs go in a separate spreadsheet, outside the SAP BusinessObjects software,
for a process of “Cost Reallocation” to determine the fees in the proposed rule.




                                                8
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 145 of 179




We were not given the opportunity to view this cost reallocation spreadsheet.


Effect of Policy Changes on Cost Estimates

In our first public comment, we noted that USCIS’s projected costs for various form types have
changed dramatically and inconsistently in just three years, between the 2016 final fee rule and
the 2019 proposed fee rule. For example:

   •    Form I-129: $327 → $593 (83% increase)
   •    Form I-130: $381 → $464 (22% increase)
   •    Form I-140: $503 → $458 (9% decrease)
   •    Form I-485: $652 → $761 (17% increase)
   •    Form I-751: $400 → $610 (52% increase)
   •    Form N-400: $662 → $875 (32% increase)

USCIS provides no explanation for these cost changes in its proposed rule.

During our meeting with OCFO, we were informed that the cost-modeling software uses
information from 2017, which precedes most of the notable USCIS policy changes of the past
three years. Apparently, USCIS attempts to predict how costs for a given form type will change
in the future, but there has been no comprehensive modeling of the many recent developments
that would tend to reduce agency costs and put downward pressure on user fees.

We were told that the reason a given form type has a cost increase could involve salary increases,
more time spent per application, or anything that increases the overall agency budget. No greater
clarity was provided.


Volume Projections

USCIS has a Volume Projection Committee, composed of representatives from OCFO and other
relevant components of the agency.

Few if any details of the volume projection process were provided at this meeting, and there was
no detailed accounting of why the proposed rule assumes such an extraordinarily great increase
in work permit applications. (As noted in our first public comment, the data in the USCIS
proposed rule and supporting materials do not add up to such a high number.)


Backlog Reduction (or lack thereof)

The OCFO representatives confirmed that their fee review process is designed to match revenue
collections to the projected costs of addressing incoming workload.




                                                9
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 146 of 179




In other words, reduction of backlogs based on prior workload is not accounted for in the cost
model or the proposed rule.


Why the Surge in Projected Agency Budget?

As noted above, everything in the cost-modeling software flows from the topline budget number
entered as input. For “Scenario A” in the proposed rule, USCIS claims that it will need an
average annual budget of $4.67 billion (not including “non-IEFA” revenue that is from other
sources and for other purposes, such as Congressional appropriations and Premium Processing
fees).

We were told that to determine this number, USCIS begins with a baseline workload estimate,
and then develops a staffing model—in other words, how many people will be needed for that
amount of work. “Other inputs” are also used to establish the overall budget, in accordance with
OMB Circular A-25, which directs agencies to use the best available information to estimate
future budget needs. If the agency lacks relevant data, however, this will impede its ability to
account for certain factors that may influence the actual budget.

Every baseline year for a proposed fee rule involves a time-lag. Twelve months within Fiscal
Years 2013–2014 were the baseline year for revenue projections in the 2016 fee rule, and twelve
months within Fiscal Years 2016–2017 were the baseline year for revenue projections in the
2019 fee rule proposal.

We were told that volume, overhead, and adjudication efficiency have changed between these
baseline years, driving up costs.

We were told that, as a general matter, costs are increasing faster than workload is increasing—
but the software model does not answer the question of why.

One major contributor to greater cost projections is greater staffing projections. Table 6 of the
Fee Review Supporting Documentation shows a 44% increase in staffing forecasts between the
2016 fee rule and the 2019 proposed fee rule:

 APPENDIX VII - AUTHORIZED IEFA POSITIONS BY USCIS OFFICE
 USCIS forecasts staffing and costs based on projected workload and the existing cost baseline. The table below compared FY 2016/201 7 fee mle
 staffing to the staffing levels in the FY 201 9/2020 fee review.

                                                   Appendix Table 6: IEFA Positions by Office
                                                                            FY              FY
                                                                                                                         o/o
                                       Directorate                       2016/2017       2019/2~20      Difference
                                                                                                                     Difference
                                                                         Positions       Positions
                   Field Operations Directorate                                5,946          7,305          1,359         23%
                   Fraud Detection and National Security Directorate             920           1,9 18          998        108%
                   Refugee A syhun and Inten.1ational Operations
                                                                                1,648          2,14 7         499          30%
                   Directorate
                   Service Center Operations Directorate                        2,866          5,579         2,713         95%
                   Other Offices (Extemal Affairs, lnunigration
                                                                                3,163          4,009           846         27%
                   Records and Identitv Services. Management, etc.)
                   USCIS Total                                                 14,543        20,958          6,415        44%




                                                                       10
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 147 of 179




It is important to note that all of the data in the above table are projections—“FY 2016/2017
Positions” was the staffing projection in the prior fee rule, and “FY 2019/2020 Positions” is the
staffing projection in the new proposed rule.

Other key factors in the proposed rule are projections, as well, including volume, hours it will
take for adjudicators to complete a given form type, and the volume of fee-waived forms vs. fee-
paying forms. For example, the proposed rule states that “USCIS uses actual revenue collections
from June 2016 to May 2017 as a basis for the fee-paying assumptions in the FY 2019/2020
revenue projections.”

Apparently, however, USCIS did not use a projection for one of its budget inputs: USCIS used
the final approved operating plan for FY2018 ($3,585,600,000) as the basis for its average
expected budget in FY2019/2020 ($4,670,000,000).




The Proposed Rule Uses Opaque and Invalid Budget Assumptions
All of the fees in the proposed rule stem from the agency’s estimates of future costs and
revenues—yet neither proposed rule nor our Feb. 3, 2020 meeting with USCIS have provided
any way for the public to adequately understand, much less analyze, these estimates.

Cost and revenue baselines are not aligned

In the 2019 proposed fee rule, “USCIS’ FY 2018 annual operating plan (AOP) is the basis for the
FY 2019/2020 cost projections,” whereas “USCIS uses actual revenue collections from June
2016 to May 2017 as a basis for the fee-paying assumptions in the FY 2019/2020 revenue
projections.”

In other words, USCIS is using two completely different time periods to inform its proposed fee
rule: a relatively antiquated time period (June 2016 to May 2017) as the baseline for revenues,
and a relatively recent time period (FY 2018) as the baseline for costs. USCIS provides no
justification for using two different baselines, when the only reasonable procedure would appear
to be an apples-to-apples comparison of costs and revenues in the same most recent available
time period.

This is especially perplexing because USCIS surely knows its actual costs and revenues for any
prior fiscal year—indeed, the agency reports these numbers to Congress each year as part of the
President’s budget proposal, although they appear nowhere in the proposed rule or supporting
materials.




                                                11
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 148 of 179




Projected costs and revenues do not match actual costs and revenues

Drawing on the official Congressional Justifications put forward by DHS, Boundless undertook
our best effort to reconstruct the actual costs of USCIS over the past several years.

Table 1. Enacted Budget Authority, Number of Positions, and Number of Full-Time
Employees (FTEs) for USCIS (IEFA Non-Premium)

Fiscal Year # positions # FTEs      Budget
         2014     14,166   12,219       $2,996,900,000
         2015     15,266   12,771       $3,112,043,000
         2016     15,381   14,369       $3,167,729,000
         2017     16,156   15,349       $3,424,521,000
         2018     15,939   15,142       $3,625,593,000
         2019     17,573   16,695       $3,876,847,000
         2020     18,392   17,473       $3,997,176,000



We combined the above cost numbers with the carryover balances in the 2016 and 2019
proposed fee rules to estimate actual fee revenues. Since neither the proposed rule nor the
Congressional Justification provide the public with a clear methodology for calculating actual
revenues, we assumed that actual fee revenue within a given year equals that year’s actual
budget, plus end-of-year carryover, minus prior-year carryover.


Table 2. Estimated Actual Revenue from USCIS User Fees (IEFA Non-Premium)

Fiscal     Prior-year                             End-of-year         Actual revenue
Year       carryover           Budget             carryover           (est.)
    2014        $990,000,000     $2,996,900,000     $734,000,000         $2,740,900,000
    2015        $734,000,000     $3,112,043,000     $542,000,000         $2,920,043,000
    2016        $542,000,000     $3,167,729,000     $300,600,000         $2,926,329,000
    2017        $300,600,000     $3,424,521,000     $789,700,000         $3,913,621,000
    2018        $789,700,000     $3,625,593,000     $801,500,000         $3,637,393,000
    2019        $801,500,000     $3,876,847,000     [not available]       [not available]



We then placed these actual budget numbers alongside the projections in the current and prior
fee rule proposals.




                                                  12
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 149 of 179




Table 3. Comparison of 2016 fee rule projections vs. estimated actual budget numbers
(IEFA Non-Premium)

                                                  Fee rule             Actual
Cost projections                                  numbers              numbers          Difference




Total FY 2015 Adjusted IEFA Budget                     $2,863,889,000 $3,112,043,000 -$248,154,000
Plus: Pay Inflation and Promotions/Within Grade
Increases                                               $130,092,000
Plus: Net Additional Costs                              $137,381,000
Less: Spending Adjustments                             -$122,338,000
Plus: Transfer to ICE                                            N/A
Total FY 2016 Adjusted IEFA Budget                     $3,009,024,000 $3,167,729,000 -$158,705,000
Plus: Pay Inflation and Promotions/Within Grade
Increases                                                $38,072,000
Plus: Net Additional Costs                               $19,452,000
Total FY 2017 Adjusted IEFA Budget                     $3,066,548,000 $3,424,521,000 -$357,973,000
FY 2016/2017 Average Non-Premium Budget                $3,037,786,000 $3,296,125,000 -$258,339,000




Revenue projections
FY 2016 (based on June 2013—May 2014)                  $2,507,683,000 $2,926,329,000     $418,646,000
FY 2017 (based on June 2013—May 2014)                  $2,448,596,000 $3,913,621,000 $1,465,025,000
FY 2016/2017 average                                   $2,478,139,500 $3,419,975,000     $941,835,500


Average difference                                     -$559,646,500     $123,850,000    $683,496,500

Note that FY 2017 is when the 2016 fee schedule kicked in, yielding significantly greater
revenues.




                                                  13
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 150 of 179




Table 4. Comparison of 2019 proposed fee rule projections vs. estimated actual budget
numbers (IEFA Non-Premium)

                                                   Fee rule              Actual
Cost projections                                   numbers               numbers             Difference
Total Base FY 2018 IEFA Non-Premium Budget             $3,585,600,000
Plus: Spending Adjustments                               $217,200,000
Total Adjusted FY 2018 IEFA Non-Premium Budget         $3,802,800,000 $3,625,593,000 $177,207,000
Plus: Pay Inflation and Promotions/Within Grade
Increases                                                $280,200,000
Plus: Net Additional Costs                               $267,500,000
Less: Spending Adjustments                                         $0
Plus: Transfer to ICE                                    $207,600,000
Total Adjusted FY 2019 IEFA Non-Premium Budget         $4,558,100,000 $3,876,847,000 $681,253,000
Plus: Pay Inflation and Promotions/Within Grade
Increases                                                $218,600,000
Plus: Net Additional Costs                                 $6,200,000
Total Adjusted FY 2020 IEFA Non-Premium Budget         $4,782,900,000 $3,997,176,000 $785,724,000
FY 2019/2020 Average Non-Premium Budget                $4,670,500,000 $3,937,011,500 $733,488,500




Revenue projections
FY 2019 (based on June 2016—May 2017)                  $3,408,200,000      [not available]
FY 2020 (based on June 2016—May 2017)                  $3,408,200,000      [not available]
FY 2019/2020 average                                   $3,408,200,000


Average difference                                     -$1,262,300,000




This above tables raise several issues that USCIS must explain to the public:

   •    In the 2016 fee rule, it appears that USCIS underestimated its actual costs for FY 2016
        and 2017, by an annualized average of $258 million. In the 2019 proposed fee rule, on
        the other hand, it appears that USCIS overestimated its actual costs for FY 2019 and
        2020, by an average of $733 million. Why is there so much greater imprecision in the
        2019 proposed rule compared with the prior 2016 fee rule?




                                                  14
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 151 of 179




   •    Given that USCIS appears to have spent less than it anticipated needing in FY 2018
        ($177 million), FY 2019 ($681 million), and FY 2020 ($786 million), why does the
        agency still need to recover these sums from future users?

   •    In the 2016 fee rule, USCIS presented somewhat different revenue projections for FY
        2016 ($2.507 billion) compared with FY 2017 ($2.449 billion), which suggests some
        work to estimate changing trends in volume. In the 2019 fee rule, however, USCIS
        presents the same revenue projection for both FY 2019 and 2020 ($3.408 billion), which
        suggests less effort than in the prior fee rule. As USCIS officials have stated in testimony
        before Congress, the agency expects application volume (and therefore revenue) to
        increase in an election year. Why is this expectation reflected in revenue projections for
        the prior 2016 fee rule but not the current 2019 proposed rule?


Projected costs do not match the agency’s own official budget justification to Congress

USCIS appears to be reporting one set of numbers to the public in its proposed fee rule, and a
different set of numbers to Congress (and the public) in its Congressional Justifications
accompanying the president’s annual budget proposals.

Boundless pieced together the table below based on numbers in all available documents,
including the FY 2021 Congressional Justification—which only happened to be released today,
the deadline for public comments.


Table 5. Fee revenues requested in budget proposal vs. requested in fee rule

                       Budget
Fiscal year            I
                       proposal                                    IFee rule       I
                       IEFA Non-                    Total           Total
                       I
                       Premium        Extra for ICE Requested      IRequested IDifference
FY 2019
(released Feb. 2018)   I$3,881,927,000 $207,600,000 $4,089,527,000 I$4,558,100,000 I$468,573,000
FY 2020
(released Mar. 2019)   I$3,997,176,000 $207,600,000 $4,204,776,000 I$4,782,900,000 I$578,124,000
FY 2021
(released Feb. 2020)   I$4,195,259,000 $112,300,000 $4,307,559,000 I           N/A I         N/A



In the proposed fee rule, USCIS is claiming that it needs $489–578 million more in FY 2019 and
2020, respectively, than it claimed it would need in its budget justifications to Congress for those
same years.

Even the agency’s just-released budget justification for FY 2021 anticipates lower needs ($4.31
billion) than the total average annual fees demanded in the proposed fee rule ($4.67 billion).




                                                 15
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 152 of 179




USCIS provides no explanation to the public for this significant disparity. Why is the agency
proposing to require its users to pay higher fees than its own idealized budget would demand?


Without evidence, USCIS cannot assert any budget it chooses

There is an especially great burden on USCIS to disclose a full and transparent accounting for
why it requires an average annual budget of $4.67 billion, since even if the agency turns out to
require only a smaller amount of fee revenue, that full $4.67 billion will still be recovered from
future users in the form of (needlessly) higher fees. The role of the agency’s cost-modeling
software is simply to accept this number as a received truth and allocate it among all of the
various form types.

In theory, USCIS could project an annual average budget of $10 billion or $100 billion, with a
comparably gigantic overshoot of actual agency needs, resulting in even more extraordinary fee
hikes on future users. If these budget needs fail to materialize, future users will be stuck footing
the bill for an imaginary deficit.

Unfortunately, the proposed rule does not provide the public with credible assurances that
USCIS is not pursuing this kind of absurd and unfair outcome. USCIS provides almost no
explanation for why it is projecting such high costs—especially when the agency’s actual costs
in FY 2018, 2019, and 2020 were so much lower than its own projections.


USCIS proposes a staffing surge with no adequate justification

As noted above, the proposed rule’s supplemental materials do include a staffing forecast “based
on projected workload and the existing cost baseline,” but this raises more questions than it
answers. Again, the following table comes from the Fee Review Supporting Documentation:

 APPENDIX VII - A urH ORIZED IEFA POSITIONS BY USCIS OFFICE
 USCIS forecasts staffing and costs based on projected workload and the existin g cost baseline. The table below compared FY 2016/2017 fee rnle
 staffing to the staffing levels in the FY 2019/2020 fee review.

                                                     Appendix Table 6: IEFA Positions by Office
                                                                              FY             FY
                                                                                                                           o/o
                                       Directorate                         2016/2017      2019/2~20       Difference
                                                                                                                       Difference
                                                                            Positions     Positions
                   Field Operations Directorate                                   5,946         7,305          1,359         23%
                   Fraud Detection and National Security Directorate                920         1.9 18           998        108%
                   Refugee Asylum and Intemational Operations
                                                                                 1,648          2. 14 7         499          30%
                   D irectorate
                   Service Center Operations Directorate                         2,866          5.579          2,713         95%
                   Other Offices (External Affairs, hnmigration
                                                                                 3,163          4.009            846         27%
                   Records and Identity S erv ices. Manage111ent, etc.)
                   USCIS Total                                                  14,543        20,958           6,415        44%


The actual number of “IEFA Positions” in FY 2016/2017 was not far off from the projection in
the 2016 fee rule: 14,859 actual positions when averaging the actual budget numbers for those
two years (see Table 1 above), compared with 14,543 projected positions.



                                                                          16
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 153 of 179




The actual number of positions for FY 2019 was 17,573, and for FY2020 was 18,392, for an
average of 17,983 (again, see Table 1 above). These actual numbers are approaching the
projection provided by USCIS above, even though USCIS has not yet imposed higher fees to
drive this kind of staffing surge.

The proposed rule provides almost no justification for this staffing surge, even though this is one
fundamental reason why such a dramatic fee hike is deemed necessary by USCIS. Why is a 44%
increase in positions necessary, let alone a doubling of positions within the Fraud Detection and
National Security Directorate and the Service Center Operations Directorate? The public is left
completely in the dark.

Moreover, because DHS’s annual Congressional Justifications do not differentiate among all of
the directorates in the above table, it is impossible for the public to know how many positions
there were at FDNS, Field Operations, etc. for any prior years. USCIS should at the very least
provide the public with a version of the above table that goes back 10 years, broken down by
directorate, and using actual staffing numbers for each fiscal year.

Based on all available evidence, the proposed fee rule is making invalid projections about agency
costs (higher than reality) and revenues (lower than reality), in order to create an illusory budget
deficit that “justifies” higher fees across the board.



The Proposed Rule Uses Opaque and Invalid Volume Projections
As noted in our first public comment, the proposed rule does not provide the public with
adequate data on how USCIS projects future volume—an essential foundation for justifying fee
increases. The proposed rule merely asserts various generalizations, such as, “This additional
staffing requirement reflects the facts that it takes USCIS longer to adjudicate many workloads
than was planned for in the FY 2016/2017 fee rule and that workload volumes, particularly for
work types that do not currently generate fee revenue, have grown.”

Unfortunately, our Feb. 3, 2020 meeting with USCIS did not provide further illumination.
Neither we nor any other public commenters have any of the information necessary to determine
how the USCIS “Volume Projection Committee” takes one year’s worth of volume data and
makes a valid projection into future years.

The agency’s apparent failure to account for such factors as election-year volume surges, pre-
hike volume surges, and post-hike volume drop-offs suggests that the methodology is flawed in
ways that the public cannot adequately assess.




                                                17
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 154 of 179




The Proposed Rule Uses Opaque and Invalid Cost Modeling
Neither the proposed rule nor the Feb. 3, 2020 meeting with USCIS provided sufficient detail as
to why the agency is projecting significantly higher costs for a number of individual form types.
The burden is on USCIS to explain to the public why it forecasts the need for such higher fees,
when recent developments within the agency would presumably put downward pressure on
costs.

As listed in our first public comment, such developments include:

   •    Increased rates of eProcessing (now a significant and growing percentage of N-400
        filings among other forms)
   •    “Efficiency gains resulting from information technology investments and process
        improvements” (as articulated in the 2016 fee rule)
   •    System Assisted Processing (i.e. electronic pre-adjudication)
   •    InfoMod (i.e. fewer user visits to field offices via InfoPass)
   •    Closure of international offices
   •    Realignment and elimination of some District offices
   •    Lower refugee intake

Because the proposed rule is apparently based on data from FY 2016–2017, it apparently does
not take into account any of the agency’s significant policy and operational changes over the past
three years, leading to an erroneous fee schedule.



USCIS Fails to Consider Less Burdensome Alternatives
Although agencies are required to consider less burdensome alternatives when developing
regulations, USCIS has clearly made no such attempt in the proposed rule. The following section
of the proposed rule is breathtaking in its abdication of regulatory responsibility:

        Because projected costs are higher than projected revenue, USCIS has several options to
        address the shortfall:

        1. Reduce projected costs;
        2. Use carryover funds or revenue from the recovery of prior year obligations; or
        3. Adjust fees with notice and comment rulemaking.

        DHS believes that reducing the projected costs to equal the projected revenue would risk
        degrading USCIS operations funded by the IEFA.

USCIS certainly devotes hundreds of pages to the third option—hiking its fees. The agency
provides at least a few pages, however cursory, to assert why it cannot pursue the second option
(using carryover or recovered funds).



                                                18
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 155 of 179




But USCIS utterly dismisses the first option—reducing projected costs—with the single sentence
quoted above: That reducing costs “would risk degrading USCIS operations.” No further
explanation is given, even as costs are projected to balloon in a way that was apparently
unforeseeable just three years prior.

For all our newfound information about the agency’s cost-modeling process, as described in
detail above, the public remains in the dark as to why USCIS is projecting higher costs. Making
government work more efficiently is clearly less burdensome to users than saddling those users
with higher fees. The agency’s casual dismissal of this less-burdensome option is a fatal defect in
the proposed rule.



USCIS Failed to Provide the Same Information to the Entire Public
As stated above, we appreciated the opportunity to meet with USCIS representatives and view
the agency’s cost-modeling software. We were treated courteously and professionally by all of
the OCFO representatives in attendance.

At the same time, we are concerned that none of the information we received was made available
to the rest of the public for purposes of commenting on the proposed rule, which surely would
have generated additional important perspectives. USCIS should have included all relevant
information, both procedural and substantive, in the proposed rule to begin with.



Conclusion
In its proposed rule, USCIS has run afoul of elementary principles of agency rulemaking. If the
agency decides to move forward with this fee schedule—and it should not—it must first publish
an entirely revised proposed rule that cures each of the defects described in this comment, as
well as all other public comments that were submitted during both comment periods. Moreover,
any such future proposed rule publication must give the public adequate time—60 continuous
days at the very least—to prepare and submit comments.




                                                19
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 156 of 179




 BOUNDLESS
                                                                      Boundless Immigration Inc.
                                                                      101 4th Ave, Suite 850
                                                                      Seattle, WA 98121



February 10, 2020

Samantha Deshommes
Chief, Regulatory Coordination Division
Office of Policy and Strategy
U.S. Citizenship and Immigration Services (USCIS)
20 Massachusetts Avenue NW
Washington, DC 20529-2140

Re: DHS Docket No. USCIS-2019-0010 – Comment on Proposed Fee Rule

Dear Ms. Deshommes,

Our organizations are united in opposing the proposed fee rule from USCIS, and appreciate your
attention to this joint comment in addition to the many others we have submitted, individually
and collectively, during both public comment periods.

Despite its most recent reopening of the public comment period, USCIS has violated its
obligation to provide the public with adequate time to review and comment on its proposed rule,
proposed forms, and supplemental information.

The notice-and-comment process for this proposed rule has been unacceptably chaotic:

   §    Nov. 14, 2019: USCIS first publishes its proposed rule and form changes, providing 32
        days for public comment on the proposed rule (deadline: Dec. 16, 2019) and 63 days for
        public comment on the proposed forms (deadline: Jan. 16, 2020).

   §    Nov. 18, 2019: USCIS finishes posting all of its proposed forms in the online regulatory
        docket.

   §    Nov. 22, 2019: USCIS removes its originally posted economic analysis from the
        regulatory docket and replaces it with a new economic analysis, without informing the
        public via any Federal Register notice. Inevitably, an uncountable number of public
        commenters analyzed the old economic analysis without realizing that it was obsolete.

   §    Dec. 9, 2019: USCIS publishes supplemental information, including an entirely different
        set of budget assumptions, extends time for public comment on the proposed rule
        (deadline: Dec. 30, 2019) and reduces time for public comment on the proposed forms
        (deadline: Dec. 30, 2019).
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 157 of 179




   §    Jan. 24, 2020: USCIS reopens the public comment period for the proposed rule and
        proposed forms for an additional 17 days (deadline: Feb. 10, 2020).

   §    Feb. 3, 2020: USCIS hosts its first (to our knowledge) demonstration of its cost-modeling
        software, as promised in the original proposed rule.

Executive Order 12866 states that agencies should allow “not less than 60 days” for public
comment in most cases, in order to “afford the public a meaningful opportunity to comment on
any proposed regulation.” Executive Order 13563 states that “[t]o the extent feasible and
permitted by law, each agency shall afford the public a meaningful opportunity to comment
through the Internet on any proposed regulation, with a comment period that should generally be
at least 60 days.”

The minimum standard review period under the Paperwork Reduction Act (PRA) is also 60 days
(5 C.F.R § 1320.8(d)(1)).

But USCIS has not provided 60 days for public comment on any of the following materials,
much less 60 uninterrupted, continuous days:

   §    Proposed rule with supplemental information: Dec. 9–30, 2019 (21 days) + Jan. 24–Feb.
        10, 2020 (17 days)
   §    Proposed forms: Nov. 18–Dec. 30, 2019 (42 days) + Jan. 24–Feb. 10, 2020 (17 days)
   §    Economic analysis: N/A (no proper notice that the new version replaced the old version)
   §    Cost modeling software: Feb. 3–10 (7 days)

USCIS’s latest 17-day comment period does not remedy the inadequacy of its notice-and-
comment process, because it was not anticipated and was too short. With no advance notice of
the new comment period, our ability to change our schedules and make time for a new comment
letter was severely limited.

Further, with this stop-and-start approach, we could not simply pick up our work where we left
off last time; we were compelled to spend time reorienting ourselves to the proposal and the
areas we did not address earlier. As a result, once again, we and other members of the public
have not been able to devote the time required to examine the proposal in full, identify relevant
issues, consult and engage among ourselves and with others, and provide a more complete
response.

During this latest comment period, as in the preceding period, we were forced by USCIS to
triage among many competing demands on our time, and many critical issues in the proposed
rule and related materials. We have by necessity forgone important analyses, including more
detailed review of the proposed rule, the proposed forms, the cost-modeling software, and all the
other extensive supplemental documentation that USCIS placed online—including additional
outside research that could have shed more light on USCIS’s analysis and the authorities it cites.
Many of us have not been able to provide any additional comment during this new period
because it is so short and discontinuous.
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 158 of 179




In other words, the combination of the first comment period and this second comment period
does not equate to a 60-day comment period, especially when USCIS has repeatedly introduced
new material, shortened one comment deadline, and given commenters no reason to anticipate or
plan for the second comment period.

Notably, even one continuous 60-day period would be a modest amount of time for commenting
on a proposal of this complexity. Under the Paperwork Reduction Act, commenters are generally
given 60 days to comment on a single proposal to change a single form. Here, USCIS’s proposal
implicates 145 different form-related documents, many of which are entirely new or involve
proposed substantive revisions. And USCIS has proposed those form changes in combination
with complex regulatory changes, accompanied by lengthy supporting analyses that require
substantial time to understand and analyze.

To be clear, USCIS should withdraw its proposed rule, for all of the reasons given by a great
many public commenters to date. If USCIS seeks to move forward with any version of a fee rule
proposal, it must start its comment period over entirely, allowing commenters one continuous
period of 60 days—or longer—to comment on the full proposal including all relevant
supplementary materials.

Sincerely,

African Communities Together
American Immigration Lawyers Association (AILA)
Arkansas Immigrant Defense
Arkansas United
Asian Americans Advancing Justice—Atlanta
Asian Americans Advancing Justice—Los Angeles
Asian Counseling & Referral Service
ASISTA
Bhutanese Community Association of Pittsburgh (BCAP)
Boundless Immigration Inc.
CASA—Maryland, Virginia, Pennsylvania
Campesinos Sin Fronteras
Catholic Legal Immigration Network, Inc. (CLINIC)
Center for Gender & Refugee Studies, University of California Hastings College of the Law
Central American Resource Center of California (CARECEN Los Angeles)
Citizenship News
Coalition for Humane Immigrant Rights (CHIRLA)
Colorado Immigrant Rights Coalition (CIRC)
Equality California
Employee Rights Center
Entre Hermanos
Families Belong Together
FWD.us
Global Cleveland
GMHC, Inc.
    Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 159 of 179




Greater Portland Immigrant Welcome Center
HIAS Pennsylvania
Hispanic Interest Coalition of Alabama
Illinois Coalition for Immigrant and Refugee Rights (ICIRR)
Immigrant Legal Resource Center (ILRC)
Indian Horizon of Florida
Interfaith Refugee & Immigration Service, Los Angeles
Iowa Coalition Against Domestic Violence
Irish International Immigrant Center
Maine Immigrants' Rights Coalition
Mayor Muriel Bowser, Washington, DC
Michigan United
NALEO Educational Fund
National Association of Social Workers – Texas Chapter
National Hispanic Caucus of State Legislators (NHCSL)
National Immigration Law Center (NILC)
National Korean American Service & Education Consortium (NAKASEC)
National Partnership for New Americans
New York Immigration Coalition
Long Beach Immigrant Rights Coalition
Oasis Legal Services
OCA—Greater Houston
OneAmerica
Orange County Communities Organized for Responsible Development (OCCORD)
Pennsylvania Immigration and Citizenship Coalition
Proteus Inc. California
Refugee Women’s Alliance
San Joaquin College of Law – New American Legal Clinic
Self-Help for the Elderly
Service Employees International Union (SEIU)
Service Employees International Union (SEIU), Local 32BJ
Silver State Equality-Nevada
SIREN (Services, Immigrant Rights & Education Network)
South Asian Network
Southeast Asia Resource Action Center
South Carolina Appleseed Legal Justice Center
UnidosUS
United African Organization
United We Dream
World Relief
Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 160 of 179




                   APPENDIX D
   Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 161 of 179




                        Supplemental Statement for the Record of
                                       Doug Rand
                     Senior Fellow, Federation of American Scientists

            For a Hearing of the Subcommittee on Immigration and Citizenship
                         U.S. House Committee on the Judiciary

                 “Oversight of U.S. Citizenship and Immigration Services”

                                Wednesday, July 29, 2020
                                      9:30am ET


Submitted to the Subcommittee on Aug. 3, 2020 as a supplement to initial written testimony
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 162 of 179




                            Supplemental Statement for the Record

Chair Lofgren, Vice Chair Jayapal, Ranking Member Buck, and members of the Subcommittee
on Immigration and Citizenship, thank you again for the honor of appearing before you on July
29, 2020 to address the oversight of U.S. Citizenship and Immigration Services (USCIS).

I submitted my first statement for the record two days prior to this hearing, per the
Subcommittee’s instructions. Since then, new written and oral testimony was provided to the
Subcommittee by Mr. Joseph Edlow, USCIS Deputy Director for Policy, in addition to the
publication of a new USCIS fee schedule.

I am submitting this supplemental statement for the record, again in my personal capacity, in
order to respond to the latest assertions made by USCIS leadership.


1. Trump administration mismanagement and policy choices are the fundamental cause of
the USCIS insolvency crisis.

During the July 29 hearing, Mr. Edlow repeated his frequent claim that the COVID-19 pandemic
is solely responsible for USCIS facing its current insolvency crisis. At the same time, however,
he made the following contradictory statement:

       “Prior to COVID we were operating at a deficit. Frankly we’ve been operating at a deficit
       for the last several years, but we were no way in a budget shortfall that was going to cut
       into our mission and potentially bring about furloughs.”

If USCIS has been “operating at a deficit for the last several years,” then it was in fact inevitable
that the agency would face a budget shortfall that would “cut into our mission and potentially
bring about furloughs,” even under business as usual—absent a new fee rule, which by the
agency’s own accounting is two years overdue. USCIS was already skirting dangerously close to
insolvency, and the COVID-19 pandemic only made this fiscal reckoning happen some months
sooner.


2. The Trump administration squandered the USCIS budget surplus that it inherited from
the Obama administration.

In the 2016 USCIS fee rule that was finalized on Oct. 25, 2016, USCIS projected about $2.5
billion in annual revenues and about $3 billion in annual costs, averaged between FY 2016 and
FY 2017. This rule raised user fees enough to cover this anticipated deficit of about $500 million
per year.




                                                                                                    2
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 163 of 179



              Table 3-IEFA Cost Baseline and Revenue Comparison
                            [Dollars in thousands]

                                                         FY 2016/2017
     Fiscal year          FY2016        FY2017
                                                           Average
Non-Premium              $2,507,683 $2,448,596                  $2,478,139
Revenue
IEFA Cost Baseline       $3,009,024 $3,066,548                  $3,037,786
Difference                ($501,341)    ($617,952)              ($559,647)




Just four years later, in the 2020 USCIS fee rule that was just finalized on Aug. 3, 2020, USCIS
projected over $3.4 billion in annual revenues and about $4.4 billion in annual costs, averaged
between FY 2019 and FY 2020. This rule would raise user fees high enough to cover an alleged
anticipated deficit of over $1 billion per year.

   Table 2: Revised IEFA Non-P1·emium Cost and Revenue Projections Compal"ison

               IEFA Non-Premium Cost and Revenue Projections Comparison
                                                                             FY 2019/2020
             Comparison                  FY 2019             FY 2020
                                                                               Average
   Non-Premium Revenue                 $3,408,233,376       $3,408,233,376     $3,408,233,376
   Non-Premium Budget                  $4,331,978,1 19      $4,556,386,463     $4,444,182,291
                     Diffe1·ence       ($923,744,743)     ($1,148,153,087)   ($1,035,948,915)



This means that, by collecting higher fees under the Obama-era fee rule, USCIS projected nearly
$1 billion more in revenues for FY 2019 ($3.4 billion) than just two years earlier in FY 2017
absent these fee increases ($2.5 billion).

Meanwhile, under Trump administration policies, USCIS projected over $1.3 billion more in
costs for FY 2019 ($4.3 billion) than just two years earlier in the FY 2017 Obama-era cost
projection ($3 billion).

It is abundantly clear that the Trump administration inherited a fiscally sound USCIS, but then
burdened the agency with skyrocketing costs that put it on the path to insolvency well before the
COVID-19 pandemic.


3. USCIS has made highly inconsistent estimates of its budget needs.

The new USCIS fee rule projects an average annual budget (i.e. costs) of $4.4 billion, but the
DHS Congressional Budget Justification for FY 2021 tells a different story. Here USCIS
informed Congress that its average enacted annual budget for these same two fiscal years was
only $3.9 billion.

This suggests that the new USCIS fee rule will extract $500 million per year from the agency’s
users based on inflated budget needs alone.


                                                                                                   3
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 164 of 179




                   USCIS Budget in Fee Rule vs. Congressional Budget Justification
                (IEFA Total budget minus Premium Processing budget equals IEFA Non-Premium budget.)


                                      Fee rule projection Enacted budget           Difference
                            FY 2019     $4,331,978,119          3,876,847,000     $455,131,119
                            FY 2020     $4,556,386,463          3,997,176,000     $559,210,463


                            Average     $4,444,182,291          3,937,011,500     $507,170,791




4. USCIS cannot justify a $1.2 billion bailout based on the far lesser revenue shortfall
documented in its testimony.

Accompanying its written testimony, USCIS provided the following chart documenting its
weekly receipts (apparently based on the number of forms filed) over the past four fiscal years:




I    USCIS Domestic Weekly Receipts
      FY 2017 – FY 2020 (June)
                                                                                                 e-
                                                                                                 I
                                                                                                      U.S C1111cnsh1p
                                                                                                      and   lm1111grat1on
                                                                                                      Slr\lllS




      235,000

      215,000

      195,000

      175,000

      155,000

      135,000

      115,000

       95,000

       75,000
                     Jun
                     Jun
                     Jun
                     Jun
                     Jun
                      Jul
                      Jul
                      Jul
                      Jul
                    Nov
                    Nov
                    Nov
                    Nov
                     Oct
                     Oct
                     Oct
                     Oct




                     Feb
                     Feb
                     Feb
                     Feb




                     Aug
                     Aug
                     Aug
                     Aug
                    Mar
                    Mar
                    Mar
                    Mar
                    Mar




                    May
                    May
                    May
                    May
                     Apr
                     Apr
                     Apr
                     Apr




                Aug/Sept
                     Dec
                     Dec
                     Dec
                     Dec
                     Dec
                     Jan
                     Jan
                     Jan
                     Jan




                    Sept
                    Sept
                    Sept
                    Sept




                                               2017      2018       2019   2020


                                                                                                                 1




Clearly, receipts began to decline in mid-March 2020, coinciding with the temporary closure of
USCIS field offices in response to the COVID-19 pandemic. Receipts began to pick up in late
April, however, and were back to near-normal levels as USCIS reopened field offices in early
June.


                                                                                                                        4
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 165 of 179




Notably, during nearly every week of FY 2020 prior to mid-March, weekly receipts were higher
than during the same week in FY 2019. This presumably would have generated surplus cash,
making it easier for USCIS to absorb the temporary decline in receipts that ensued between
March and June.

How much surplus cash? While USCIS does not provide this highly relevant information, we can
estimate revenues based on an average revenue per customer of $507 in FY2019.1 The following
table uses the weekly receipts data from the above USCIS chart, and multiplies these receipts by
$507 to estimate both weekly and cumulative revenues.

    §    As of the third week of March 2020, weekly receipts were still higher than the same week
         during 2019, and USCIS had generated approximately $138 million in extra cumulative
         revenue since the start of the fiscal year.

    §    Starting with the fourth week of March 2020 through the third week of June 2020,
         weekly receipts were lower than the same period during 2019, and USCIS accumulated
         approximately $252 million less in revenues.

    §    We can only extrapolate from the fourth week of June 2020 until the end of September
         2020 (the conclusion of FY 2020), but if weekly receipts remain only 4.8% below last
         year’s level, then USCIS will have accumulated approximately $303 million less in
         revenues than during mid-March through September 2019. (If one assumes an average
         10% shortfall in weekly receipts, the accumulated revenue shortfall only increases to
         $357 million.)

Therefore, even setting aside the prior cash surplus that USCIS had at the onset of the COVID-
19 pandemic and the closure of USCIS field offices in mid-March, the expected cumulative
revenue shortfall between mid-March and September is only about $300-350 million—far less
than the $1.2 billion bailout that USCIS first demanded in May, reiterated in late June, and has
not adjusted even now.

This Subcommittee deserves a full reckoning from the Trump administration as to why its
demand for $1.2 billion has not been modified downward in light of new—and better than
anticipated—receipts and revenue data.




1
 Doug Rand & Lindsay Milliken, The Case of the Insolvent Federal Agency: A Forensic Analysis of Public Data on
U.S. Citizenship & Immigration Services, N.Y.U. J. Legis. & Pub. Pol’y Quorum (2020).



                                                                                                            5
         Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 166 of 179




                                  USCIS Weekly Form Volume and Estimated Revenues
                  (Highlighted cells are extrapolated based on an observed 4.8% shortfall as of late June 2020.)

             2017                    2011                    2019
                                                       I forms recelwd
Month W ee k:ty     Cumu lative Weekly       Cumulatlw Weekly      Cumulatlw
Oct      137,697        137,697   159,839        159,839  134,028    134,028    67,952, 196   S     67,952, 196   156,291       156, 291   79,239,537             79, 239,537
Oct      127, 315       265,011   120,384        280, 224 153,156    287,184    77,650,092    S    145,602,288    150,503       306,794    76,305,021            155,544,558
Oct      155,336        420,347   126,965        407, 189 140,585    427,769    71,276,595    S    216,878,883    143,493       450,287    72,750,951            228,295,509
Oct      161,081        581,427   120,974        528, 163 133,037    560,806    67,449,759    S    284, 328,642   162,430       612,717    82,352,010            310,647,519
Nov      158,328        739,755   135,313        663,476  148, 380   709,186    75,228,660    S    359, 557,302   156,713       769,430    79,453,491            390, 101,010
Nov      146,096       885,852    120,406        783,882  140,836    850,022    71,403,852    S   430,961, 154    170,605      940,035     86,496,735           476,597, 745
Nov      172,944     1,058,796    127,065       9 10,947  120,706    970,728    61, 197,942   S   492,159,096     135, 247   1,075, 282    68,570,229            545,167,974
Nov      143,564     1,202,360    110,279     1,021,226   127,570 1,098,298     64,677,990    S    556,837,086    159,641    1,234,923     80,937,987            626, 105,961
Dec      178,823     1,381,183    115,517     1,136,743   130,336 1,228,634     66,080,352    S    622,917,438    116,934    1, 351,857    59, 285, 538          685, 391,499
Dec      199, 359    1,580,543    124,253     1,260,996   119,212 1,347,846     60,440,484    S    683, 357,922   142,946    1,494,803     72,473,622            757,865, 121
Dec      200,960     1,781,503    119,719     1,380,715   136,829 1,484,675     69,372,303         752,730,225    134,552    1,629, 355    68,217,864           826,082,985
Dec      187,021     1,968,524    119,978     1,500,693   137,460 1,622, 135    69,692, 220   S 822,422,445       147,046    1,776,401     74,552, 322          900,635,307
Dec      130,805     2,099,329    104,628     1,605, 321  100,561 1,722,696     50,984,427    S 873,406,872       109,917    1,886,318     55,727,919           956, 363,226
Jan      140,653     2,239,982    100,956     1,706,277   110,312 1,833,008     55,928,184        929, 335,056    125,045    2,011, 363    63,397,815     S   1,019,761,041
Jan      164,097     2,404,078    132,762     1,839,039   122, 216 1,955, 224   61,963,512    S 991, 298,568      148, 229   2,159, 592    75,152,103     S   1,094,913, 144
Jan      163,649     2,567,727    115,022     1,954,061   142, 539 2,097,763    72,267,273    S 1,063,565,84 1    142, 335   2,301,927     72,163,845     S   1,167,076,989
Jan      165,046     2,732,773    166,257     2,1 20,318  122,433 2,220,196     62,073,531    S 1,125,639,372     128,991    2,430,918     65,398,437     S   1,232,475,426
Feb      170,124     2,902,898    207,857     2,328,175   155,168 2,375, 364    78,670,176    S 1,204, 309,548    154,687    2,585,605     78,4 26,309    S   1,310,901,735
Feb      156,947     3,059,845    189,293     2,517,468   139,987 2,515,351     70,973,409    S 1,275, 282,957    150,691    2,736, 296    76,400, 337    S   1,387, 302,072
Feb      167, 148    3,226,993    217,400     2,734,868   146,563 2,661,914     74,307,441    S 1,349,590,398     148,581    2,884,877     75,330,567     S   1,462,632,639
Feb      154,937     3,381,930    185,514     2,920, 382  122,186 2,784,100     61,948,302    S 1,411,538,700     133,949    3,018,826     67,912,14 3    S   1,530,544,782
Mar      187, 118    3,569,048    203,759     3,124,141   161,754 2,945,854     82,009,278    S 1,493,547,978     174,999    3, 193,825    88,724,493     S   1,619,269, 275
Mar      189,072     3,758,1 20   198,235     3,322, 376  161, 355 3,107,209    81,806,985    S 1,575,354,963     175,782    3, 369,607    89,121,474     S   1,708, 390,749
Mar      183,522     3,941,642    190,432     3,512,808   156,730 3,263,939     79,462, 110   S 1,654,817,073     166,863    3,536,470     84,599,541     S   1,792,990,290
Mar      188, 121    4,129,763    185,665     3,698,473   161,302 3,4 25,241    81,780,114    S 1,736,597, 187    152,414    3,688,884     77,273,898     S   1,870,264, 188
Mar      189,872     4,319,635    169,842     3,868, 315  160,745 3,585,986     81,497,715    S 1,818,094,902     113,664    3,802, 548    57,627,648     S   1,927,891,836
Apr      172,338     4,491,972    157,076     4,025, 391  162,381 3,748, 367    82,327,167    S 1,900,422,069     108,875    3,911,423     55,199,625     S   1,983,091,461
Apr      189,435     4,68 1,407   168,328     4,193,719   164,745 3,913,11 2    83,525,715    S 1,983,9 47,784    113,817    4,025, 240    57,705, 219    S   2,040,796,680
Apr      196, 523    4,877,929    181,264     4, 374,983  165,647 4,078,759     83,983,029    S 2,067,930,813     103, 160   4, 128,400    52,302, 120    S   2,093,098,800
Apr      199,424     5,077, 353   178,115     4,553,098   175,218 4,253,977     88,835,526    S 2,156,766,339     117,087    4,245,487     59,363,109     S   2,152,461,909
May      180,010     5,257, 362   176,415     4,729,513   181,759 4,435,736     92, 151,813   S 2, 248,918, 152   124,657    4, 370, 144   63,201,099     S   2, 215,663,008
May      158,291     5,415,653    180,865     4,910, 378  177,508 4,613, 244    89,996,556    S 2,338,914,708     121,527    4,491,671     61,614,189     S   2, 277,277, 197
May      160,264     5,575,917    157,598     5,067,976   162,630 4,775,874     82,453,410    S 2,421, 368, 118   133,709    4,625, 380    67,790,463     S   2,345,067,660
May      165, 381    5,741, 298   148,840     5,216,816   163, 366 4,939, 240   82,826,562    S 2,504, 194,680    129, 383   4,754,763     65,597,181     S   2,410,664,841
Jun      138, 758    5,880,055    121,031     5,337,847   131,330 5,070, 570    66,584,310    S 2,570,778,990     112,914    4,867,677     57,247, 398    S   2,467,912, 239
Jun      166,415     6,046,470    145, 171    5,483,018   147,616 5,218,186     74,841,312    S 2,645,620,302     139,947    5,007,624     70,953,1 29    S   2,538,865,368
Jun      160,387     6,206,857    151,249     5,634, 267  145,931 5,364,117     73,987,017    S 2,719,607,319     139, 194   5,146,818     70,571, 358    S   2,609,4 36,726
Jun      161,402     6,368, 259   150,364     5,784,631   150,045 5,514,162     76,072,815    S 2,795,680, 134    142,775    5, 289, 593   72,386,925     S   2,681,823,651
Jun      154,447     6,522,706    154,671     5,939, 302  152,658 5,666,820     77,397,606    S 2,873,077,740     145,261    5,434,854     73,647,527     S   2,755,471, 178
Jul      139,071     6,661,777    134,004     6,073, 306  125,461 5,792, 281    63,608,727    S 2,936,686,467     119,382    5,554, 237    60,526,749     S   2,815,997,927
Jul      157, 705    6,819,481    146,953    6,220,259    152, 319 5,944,600    77,225,733    S 3,013,91 2, 200   144,939    5,699, 175    73,483,982     S   2,889,481,908
Jul      159,781     6,979, 262   148,503     6,368,762   148,442 6,093,042     75,260,094    S 3,089,172,294     141,250    5,840,425     71,613,582     S   2,961,095,490
Jul      150,898     7, 130,159   137,590     6,506, 352  151,799 6,244,841     76,962,093    S 3,166, 134,387    144,444    5,984,869     73, 233,116    S   3,034, 328,606
Aug      159,730     7,289,889    143,173     6,649,525   156,289 6,401,130     79,238,523    S 3,245, 372,910    148,716    6,133, 586    75,399, 248    S   3,109,727,854
Aug      151,894     7,441,783    166,195     6,815,720   162,427 6,563,557     82,350,489    S 3,327,723,399     154, 557   6,288, 143    78,360,432     S   3,188,088,286
Aug      151,043     7,592,826    154,418     6,970, 138  157,525 6,721,082     79,865,175    S 3,407, 588,574    149,893    6,438,035     75,995,537     S   3, 264,083,823
Aug      143, 752    7,736,578    146,960     7, 117,098  148,072 6,869,1 54    75,072,504    S 3,482,661,078     140,898    6, 578,933    71,435,081     S   3,335,518,904
Aug/Se   146, 189    7,882,767    145, 136    7,262, 234  141, 368 7,010,522    71,673,576    S 3,554, 334,654    134,518    6,713,451     68, 200,839    S   3,403,719,743
Sept     119,388     8,002,155    119,725     7,381,959   126,564 7, 137,086    64,167,948    S 3,618,502,602     120,432    6,833,883     61,058,874     S   3,464,778,617
Sept     112,900     8,115,055    151,692     7,533,651   148,993 7,286,079     75,539,451    S 3,694,042,053     141,774    6,975,657     71,879,404     S   3,536,658,021
Sept     160,190     8,275, 244   138,118     7,671,769   145,895 7,431,974     73,968,765    S 3,768,010,818     138,826    7,114,483     70,384,821     S   3,607,042,841
Sept     155,509     8,430,753    115,594     7,787, 363  151,538 7,583,512     76,829,766    S 3,844,840,584     144, 196   7, 258,679    73,107,200     S   3,680, 150,041



(Note: According to a recently released USCIS report,2 non-premium IEFA revenues were
$3,318,000,000 in FY 2019. Combined with total annual receipt volume of 7,650,127 drawn
from the FY 2021 Congressional budget justification, this suggests an average revenue per user
of $434. If this average is correct, rather than the $507 average used above, then USCIS
experienced an even smaller revenue shortfall—$216 million—between the fourth week of
March 2020 through the third week of June 2020.)

2
 U.S. Citizenship and Immigration Services. Immigration Examinations Fee Account: Statement of Financial
Condition, Fiscal Year 2019 Report to Congress (June 23, 2020).


                                                                                                                                                                           6
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 167 of 179




5. USCIS must be transparent with Congress about its transfer of resources internally and
to other agencies.

In his response to questioning at the July 29 hearing, Mr. Edlow stated that “[p]utting a lot of our
officers dealing with credible fear cases along the southern border, that has pulled away from our
ability to handle some of the backlog in the affirmative asylum cases.”

USCIS has not been fully transparent about any of the following matters:

   •    How many USCIS officers, and from which directorates, have been transferred to the
        southern border to conduct credible fear interviews, what staff outside of USCIS has been
        tasked with performing these functions, and what were the associated costs?

   •    How long were these officers transferred before returning to their usual lines of work?

   •    Which case backlogs and processing times were affected by these transfers, and to what
        precise extent?


Mr. Edlow also stated, “My understanding is that there has not been a single dollar transferred
from USCIS to ICE in at least the last two fiscal years, if not before that too,” and further, “I do
not believe any money has been transferred to ICE for the hiring of any agents or for any other
purposes.”

These statements do not inspire confidence. USCIS must be completely forthcoming and
unequivocal with the Subcommittee about whether any USCIS funds or other resources have
been transferred to or otherwise used by ICE or CBP since the first day of the Trump
administration, including any reimbursable agreements with such agencies for any core mission
work performed.


6. There is ample evidence that the Trump administration’s policies have caused a
reduction in USCIS revenues.

The USCIS testimony includes a highly misleading chart intended to rebut criticism that Trump
administration policies have driven a decline in revenue:

        “Importantly, there are no data or evidence to suggest that the Administration’s policies
        have caused a significant reduction in revenue. In fact, the chart below depicts relatively
        flat revenue from FY 2017 – FY 2020 (note: FY 2020 revenue is pre-COVID-19
        estimate):”




                                                                                                       7
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 168 of 179




                                        FY 2017 - FY 2020 Revenue
                    4,500,000,000
                    4,000,000,000
                    3,500,000,000
                    3,000,000,000
                    2,500,000,000
          Dollars




                    2,000,000,000
                    1,500,000,000
                    1,000,000,000
                     500,000,000



                                    !                                !
                                -
                                         FY 2017       FY 2018           FY 2019           FY 2020
                         •   Revenue 3,836,723,651   3,811,602,957   3,895,623,516   +   3,884,626,844


The above chart directly contradicts prior data provided by USCIS to Congress and to the public,
and raises several important questions:

   1) This chart appears to present total Immigration Examinations Fee Account (IEFA)
      revenue, instead of isolating only non-premium IEFA revenue. (According to a recent
      USCIS report to Congress, total FY 2019 IEFA revenue collections were
      $3,896,000,000—$3,318,000,000 non-premium and $578,000,000 premium.) Premium
      IEFA revenue is largely at the discretion of USCIS, which frequently (and unpredictably)
      turns its Premium Processing service on and off. Therefore only non-premium IEFA
      collections are relevant to whether administration policies have resulted in a decline in
      revenue. Why is USCIS presenting the Subcommittee with data that cannot establish a
      valid trendline?

   2) “Flat” revenues are nothing to brag about if USCIS revenues would have been even
      higher absent adverse administration policies. Has USCIS made any attempt to model the
      impact of administration policies on revenues, either before or since enactment?

   3) Does the USCIS FY 2020 revenue estimate include the projected effects of President
      Trump’s April and June Proclamations that will dramatically reduce application volume
      for the remainder of the fiscal year, across a wide range of immigrant and nonimmigrant
      visa categories?

   4) There does exist, in fact, “data or evidence to suggest that the Administration’s policies
      have caused a significant reduction in revenue.” For example, as documented in a study
      of 182 USCIS policies from DHS Watch, since the first year of the Trump administration,
      USCIS has lost almost $600 million annually in fees from the highest-volume forms (N-
      400: Naturalization; I-765: Employment Authorization; I-485: Adjustment of Status; I-
      90: Replacement of Permanent Resident Card; I-130: Petition for Alien Relative; and I-
      129: Petition for Nonimmigrant Worker). How does USCIS respond to this specific data-
      driven evidence?


                                                                                                         8
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 169 of 179




Indeed, there is additional evidence that, contrary to the USCIS testimony, agency revenues have
suffered due to Trump administration policies. To account for variables beyond the
administration’s direct control over revenue, the following form types are excluded in the table
below:

   §    N-400 (naturalization applications) and I-130 (family green card sponsorships): These
        forms likely increased in volume in anticipation of adverse policies, even prior to January
        2017, based on a general uneasiness about future changes in the immigration system.
   §    I-765 (work authorization applications): These forms follow an erratic pattern that may
        be an artifact of internal USCIS accounting changes.
   §    I-589 (asylum applications): While asylum applications have certainly decreased, this
        does not affect revenue because these forms do not (at present) require a fee.

Excluding all of the above form types, and summing up all other forms provided by USCIS in its
quarterly reports, a clear trend emerges: By FY19, form receipts—and likely revenue as well—
were well below FY15 and FY16 levels.

               USCIS Form Receipts (excluding N-400, I-130, I-765, and I-589)

                         FY15      FY16      FY17             FY18      FY19
                     3,993,413 4,010,356 4,171,834        4,000,362 3,788,080

(Note that FY 2017 includes Oct. 2016 through Jan. 2017, prior to the Trump administration.)

USCIS must provide the Subcommittee with an honest and thorough explanation of such trends,
not simply wave them away.


7. The Trump administration is treating USCIS employees with barely-concealed apathy or
worse.

It is surely difficult for career USCIS employees, now threatened with furloughs or even layoffs
through no fault of their own, to read the following passage from Mr. Edlow’s testimony:

   “Nothing is more important to me than the men and women of USCIS who continue to
   perform our agency’s critical mission. They have successfully adjusted to doing business in
   the unprecedented times of this pandemic, but they now face this financial uncertainty, which
   is beyond their control. The dedication and commitment of the USCIS workforce is inspiring,
   and the agency has achieved numerous accomplishments over the past few fiscal years
   because of their tireless efforts. I am committed to working with you to avert catastrophic
   furloughs.”

If USCIS employees are so valued, why did USCIS leadership provide them with so little
transparency about furlough plans?



                                                                                                   9
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 170 of 179




In May, an agency spokesperson told the press that furloughs would begin “on approximately
July 20.” Furlough notices did not go out until late June, with a furlough start date of Aug. 3. In
late July, the furlough start date was extended to Aug. 30, following pressure from Congress that
the agency had sufficient balances to fully fund its workforce for at least another month, if not
into fiscal year 2021.

Moreover, why is the furlough date still set at Aug. 30, when the agency’s own data—provided
to this Subcommittee as part of the USCIS testimony, as described in detail above—show that
revenues are back up to near-average levels since early June?

Since May, USCIS employees have been scrambling to find alternative employment, and many
have been forced to consider raiding their own retirement accounts.

This is no way to treat people whom USCIS leadership allegedly admires and is committed to
helping.


8. USCIS case completion volume reveals nothing about the metrics that actually matter to
the agency’s users.

In its written testimony to the Subcommittee, USCIS leadership trumpeted the following statistic,
and not for the first (or last) time:

   “In FY 2019, USCIS naturalized 834,000 new U.S. citizens, an 11-year high.”

While this may be so, the following is also true about FY 2019:

   •    USCIS ended the year with a backlog of over 647,000 naturalization applications, which
        would have been a 12-year high—but for the prior two years of the Trump
        administration, which were even worse.

   •    The average 10-month processing time was twice as long as compared to FY 2016.

   •    In some parts of the country, people were forced to wait well over two years for their
        naturalization applications to be processed.

(For source data, see the 2020 State of New American Citizenship Report from Boundless.)


USCIS also attempted to impress the Subcommittee with these data points in its testimony:

   “[In FY 2019,] USCIS granted lawful permanent residence to nearly 577,000 individuals and
   processed more than 2.1 million employment authorization applications. We also verified
   more than 40 million new hires through E-Verify.”




                                                                                                 10
     Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 171 of 179




This may be so, but the average processing times for many permanent residence applications are
nearly double what they were in 2016, while the processing time for employment authorization is
up 73%.

Nobody who depends on USCIS is enthusiastic about how many applications the agency has
processed, unless it’s enough to bring down backlogs and wait times.


9. USCIS is heedlessly disenfranchising future Americans.

In both written and oral testimony to this Subcommittee, USCIS leadership sought accolades for
administering the oath of citizenship to all 110,000 individuals who had only this last step left at
the moment that field offices temporarily closed in late March.

While this is certainly a welcome development, USCIS has made no mention of the estimated
315,000 naturalization applicants who would normally have become citizens in time for the
general election but have not yet been interviewed.

It does not inspire confidence that USCIS secretly suspended green card application processing
between April and June, and only resumed once Congress and the press caught on.

USCIS must inform this Subcommittee how it plans to deal with this looming naturalization
crisis of its own making. Mr. Edlow stated in his oral testimony that catching up on
naturalization interviews “will take some time.” This is an unacceptably vague and noncommittal
response.

Unless USCIS immediately expedites naturalization interviews and administers same-day or
remote oath ceremonies, then by the time most state voter registration deadlines occur in
October, these 315,000 citizenship applicants — some of whom have been in line for nearly two
years — will be effectively disenfranchised.


10. USCIS has no legitimate reason to refrain from conducting naturalization interviews
and oath ceremonies remotely.

The USCIS testimony states:

   “In March, we temporarily paused in-person services to mitigate the spread of COVID-19.
   USCIS continued to conduct limited naturalization ceremonies, taking precautions to prevent
   the spread of COVID-19. USCIS used innovative strategies to conduct these ceremonies in a
   manner that ensured the safety of our employees and the public while also in full compliance
   with statutory and regulatory requirements.”

This evades the urgent question of why USCIS leadership still refuses to even contemplate
remote oath ceremonies, let alone naturalization interviews. Nearly every other business,
nonprofit, and government entity has adapted to the COVID-19 pandemic by using virtual


                                                                                                  11
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 172 of 179




meeting technology. Indeed, it is currently possible to appear in a federal court hearing, take the
oath of office for a Trump administration political position, or be evicted from one’s home
through an online videoconference.

Yet USCIS refuses to implement a remote solution for the 40-second naturalization oath
ceremony, claiming that such ceremonies would run afoul of statute, regulation, and logistical
hurdles. The Immigrant Legal Resource Center (ILRC) has comprehensively demonstrated that
all such claims by USCIS leadership are false.

In light of these facts, it is astonishing that USCIS further states in its testimony:

    “Further, to facilitate the reopening of in-person services at asylum offices in June 2020
    while protecting applicant and employee safety during the ongoing COVID-19 pandemic,
    USCIS began conducting video-facilitated asylum interviews using available technology,
    including mobile devices provided by USCIS, to ensure that the asylum officer, applicant,
    interpreter, and representative can fully and safely participate in the interview while
    maintaining social distancing.”

If USCIS can conduct video-facilitated asylum interviews in an office environment, why can’t
naturalization applicants and USCIS officers do the same thing from the safety of their own
respective homes?


11. The Trump administration has severely damaged the integrity of our nation’s
immigration system.

Echoing frequent claims by Trump administration officials, the USCIS testimony states that
“USCIS plays a key role in safeguarding our nation’s immigration system and ensuring that only
those who are eligible for a benefit receive one.”

Nowhere does USCIS leadership emphasize the agency’s no less important role in ensuring that
all those are eligible for a benefit duly receive it. The integrity of our immigration system is
severely damaged when a significant number of people who are eligible under the law for
citizenship, permanent residence, and other immigration services are routinely and illegitimately
denied.

Since the beginning of the Trump administration, USCIS has implemented over 80 new policies
transforming how it administers the legal immigration system, the vast majority in a more
restrictive manner. Just a few of the most egregious examples include:

    •    The public charge rule, which guarantees that many thousands of people will be denied
         green cards based on wealth, health, and a host of other arbitrary factors, even if they
         satisfy the statutory requirement of not being “likely” to use public benefits in the future.

    •    The so-called “N/A policy” of rejecting U visa and other applications whenever a field is
         left empty, or includes the notation “NA” or “not applicable,” instead of the strict


                                                                                                    12
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 173 of 179




        formulation “N/A.”

   •    The denial of EB-1 “genius visa” applications, which has gone up 26 percentage points
        since 2017, even in the absence of any official policy change. For example, a Nobel
        laureate was rejected because USCIS demanded more information on the interpreter
        translating the Nobel citation.

These are not the actions of an administration with true reverence for the integrity of the nation’s
immigration system or fidelity to the law.


***

Supplemental materials attached below:

   §    USCIS Fee Hike: How Immigrants Are Affected. Boundless (updated July 31, 2020).




                                                                                                  13
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 174 of 179
https://www.boundless.com/research/uscis-fee-hike-immigrants-affected/            August 3, 2020




U.S. Citizenship and Immigration Services (USCIS) plans to enact
its second ~20% fee increase in four years, paid for primarily by U.S.
citizens, U.S. businesses, and citizenship applicants—with over 60% of
its new expenses unexplained. Where will the money come from, and
where will it go? This report explores the data in depth.


U.S. Citizenship and Immigration Services (USCIS) is the federal agency primarily in
charge of legal immigration to the United States. Part of the Department of Homeland
Security (DHS), this agency handles most visa applications, green card applications, and
naturalization, and provides many other immigration services. USCIS currently employs
about 19,000 workers and has around 90 field offices across the country. USCIS—distinct
from Immigration and Customs Enforcement (ICE) and Customs and Border Protection
(CBP)—is charged with the administration of immigration applications, not deportations or
border security.


Unlike most government agencies, USCIS is funded almost entirely through user-paid
fees, not taxpayer dollars. Every two years, USCIS is required to reevaluate their current
fees and make appropriate adjustments. The last fee adjustment in 2016 increased fees by
an average of 21%. The new rule would hike fees by another 20% overall, beginning on
October 2, 2020. USCIS estimates that the status quo, with no fee increases, would leave the
agency underfunded by about $1 billion dollars annually.




                                                                                     Page 1 of 6
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 175 of 179
https://www.boundless.com/research/uscis-fee-hike-immigrants-affected/                 August 3, 2020




    Why does USCIS claim to need this additional
                    revenue?
This pie chart displays how USCIS claims it will spend the new revenue it generates from
higher fees.

 Planned Expenses ($)



                                   "Net additional costs":
                                   78, 500,000 (8%)



                  Hiring new staff:
                  122,750,000 (1 2%)




  Pay raises for c urrent staff:
   185,000,000 (18%)
                                                                          To tally unexpla ined:
                                                                          6 4 9,698,91 5 (63%)




USCIS plans to use the extra fees for new hires, pay raises, and “net additional costs”
(including non-pay general expenses associated with onboarding staff, secure mail
shipping, increased background investigations, headquarters consolidation, and other
"additional resources to sustain current operations necessary for achieving USCIS’ strategic
goals”).

Remarkably, the allocation of about 63% of new revenue is completely unexplained in
public documentation about the new fee rule.

USCIS has also publicly stated that this increased revenue will not decrease immigration
application backlogs nor decrease application wait times any time soon. From




                                                                                           Page 2 of 6
          Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 176 of 179
https://www.boundless.com/research/uscis-fee-hike-immigrants-affected/                                                 August 3, 2020




the proposal: "USCIS does not believe the level of effort for future adjudications will decrease
... USCIS estimates that it will take several years before USCIS backlogs decrease measurably.”




          Where would the extra revenue come from?
Some of this new revenue (just over $8 million) would come from entirely new
fees imposed on asylum applications.

Another big chunk of revenue (about $300 million) would come from eliminating fee
waivers for lower-income applicants, including immigrants applying for U.S. citizenship.

The next biggest revenue category (about $400 million) would come from hiking existing
fees—see specific examples in the section below.

By far the biggest new source of revenue (about $640 million) would come from new fees
on travel and work permits that are currently not subject to fees—including work
permits for asylum-seekers and most green card applicants.

 New Revenue Sources
          700M



          600M



          500M



   -...
   ~
    Ill
          400M

   .!!!
   0      300M
   Cl



          200M



          lOOM



              OM
                      Entirely New Fees       Eliminat ing Waivers        Fee Increases        New Work/ Travel Fees


          •    Asylum application fees    •    Eliminating all other fee waivers      •   Hiking existing fees
               Eliminating fee waivers for citizenship     •    Travel fees   •    Work permit fees for asylees
          •    Work permit fees for green cards




                                                                                                                          Page 3 of 6
        Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 177 of 179
https://www.boundless.com/research/uscis-fee-hike-immigrants-affected/                                                                                                August 3, 2020




      Who would be affected by the fee increases?
While USCIS's fee rule would change fees for over 60 different form types, this chart
focuses on the most dramatic fee increases for relatively high-volume cases.

  USCIS Forms: 2020 Fee Increases

                              G- l 041    I Family history researchers      •-
                            G - 1041 A    I Family history researchers      •-
                                                                                        •-

                                                                                         -
                                  H- 1B I Temporary skilled workers         ••••-

                           H- 2A Temporary agricultural workers

                       H- 2B Temporary non- agricultural worker s

            1- 131 A I Individuals seeking lawful re- entry to U.S.

   I- 192   Individuals seeking temporary permission to ent ..

             1- 193 I Individuals seeking lawful re- entry to U.S.




                                                                                                -
            l- 485, 1- 130, 1- 765, 1- 131     I Green card applicants
                                        1- 589, 1- 765 Asylum seekers

            1- 60 1A   I Individuals seeking lawful re- entry to U.S.
                                                                                                  •
                                              I- 75 I   I Married couples
       1- 881   I Individuals seeking suspension of deportation
                         1- 929   I Family members of crime vi ctims        --

                        L I Temporary multinational office workers

        N- 300 I Immigrants declaring intention to naturalize               ~


        N- 336     Immigrants seeking a naturalization hearing




                                                                                         -
                   N- 400 Immigrants seeking U.S. citizenship

   N- 470    Immigrants preserving residence for naturalizat..

                                    O    Temporary "genius• workers

                                            Other temporary workers

                                                                                 250     5 00         750       1000       1250   1500    1750   2000   2250   2500   2750   3000

                                                                                                                             Fee Amount (S)


                                                                                  •    Increase       •     Original Fee




Family history enthusiasts would pay $200 more for genealogy records— more than
three times as much as currently—and they are not pleased.

Businesses would pay higher fees for all categories of temporary workers, including
skilled workers (H-1B), agricultural workers (H-2A), and non-agricultural seasonal
workers (H-2B).

Green card applicants would pay much higher fees, since work and travel permits would
now require separate fees. For a spouse seeking a marriage-based green card, the total
expenses for the process would increase by over a thousand dollars, from $1,760
to $2,830. Recently married couples would have an extra fee hike of $165 to obtain
permanent green cards.



                                                                                                                                                                             Page 4 of 6
          Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 178 of 179
https://www.boundless.com/research/uscis-fee-hike-immigrants-affected/                                                                         August 3, 2020




Citizenship applicants would pay much higher fees, with the main application for
naturalization (N-400) going up by $530—nearly twice as much as its current cost
(although applicants would no longer have to pay a separate $85 biometrics fee).

Asylum seekers would have to pay an unprecedented new $50 application fee, as well as
the full work permit fee. There would be significant burdens on other humanitarian
programs as well, including the unlawful presence waiver (applied for using I-601A) that
allows permission to return to the United States after applying for a green card.

The largest percentage fee increase is for the I-929, which grants a temporary visa
for family members of a crime victim. Applicants will now pay $1,255 more, making the
form over 5 times as expensive as its current cost.




               How have USCIS fees changed over time?
The chart below shows how the price for the N-400, the naturalization form required for
citizenship, has changed over time compared to the Consumer Price Index (CPI). Here we
use the CPI—which tracks how the weighted average price of U.S. goods changes over
time—pegged to an initial value of $35, to match the N-400 form's cost in 1985.

 Naturalization Form Fee vs. Consume r Price Index



        1000                                                                                                                                              1000




        750
  ...                                                                                                                                                     750

   l"
  0
   "'
  0     500                                                                                                                                               500




        250                                                                                                                                               250




          0             • .,•                                ., a, 0                             .,                                       .,
                                                                                                                                                          0
                                 .,a,
                                                                                    ~ ij ~ ~ ~
                   .,
                   <D
                                      ;;; a, a, a, a, <D                       N                                 N   m           <D            a,   0

                                 "' ~ ~ "' "' "' "' "'~ "'"' "'"' "'"' ~
                        ~                                   ~                                            0                            ~




                                                                                                       ~ 2 2 2
                                           N      V                                                                      V   ~




                                                                           ~
                                                                                                             ~

                        00                                                                                                                          N
               ~             ~
                                                                                                 0
                   ~    "'                                                     ~                 1<l                 ~   2 2 2 2 2 2                ii:

                                                                    •   N-400 fee    -   CPI




The N-400 fees have increased much more than the CPI. USCIS is supposed to reevaluate
their fee structure every two years, but does not always opt to change fees. The most
notable fee increases were in 2007 and now the anticipated increase in 2020.




                                                                                                                                                    Page 5 of 6
       Case 4:20-cv-05883-JSW Document 27-8 Filed 08/25/20 Page 179 of 179
https://www.boundless.com/research/uscis-fee-hike-immigrants-affected/           August 3, 2020




Additional Resources
The State of New American Citizenship | This report from Boundless Immigration
explains the citizenship process and the worrisome national trends among processing
times, application backlogs, and application denials.

LiveStats: Immigration and Citizenship | A comprehensive data hub for immigration
statistics, available for every state, county, and city in the United States.


About the Data
Boundless aggregated and analyzed data that USCIS released to the public in its proposed
fee rule, final fee rule, and related documents. CPI values were generated via the Bureau of
Labor Statistics' CPI Inflation Calculator.




                                               (!)     Powered by LiveStories.




                                                                                    Page 6 of 6
